Environmental Impact Assessment

September 2017

Sri Lanka: Wind Power Generation Project
Appendices 6-10

Prepared by Ceylon Electricity Board, Ministry of Power and Renewable Energy, Democratic
Socialist Republic of Sri Lanka for the Asian Development Bank. This is an updated version of
the draft originally posted in May 2017 on https:/Awww.adb.org/projects/documents/sri-49345-

002-eia

This environmental impact assessment is a document of the borrower. The views expressed
herein do not necessarily represent those of ADB's Board of Directors, Management, or staff, and

may be preliminary in nature. Your attention is directed to the “terms of use” section on ADB’s
website.

In preparing any country program or strategy, financing any project, or by making any designation
of or reference to a particular territory or geographic area in this document, the Asian
Development Bank does not intend to make any judgments as to the legal or other status of any
territory or area.
APPENDICES

Appendix 6: Shadow Flicker Assessment Report

Appendix 7: Visual Impact Assessment Report

Appendix 8: Terrestrial Ecology Survey Report

Appendix 9: Future Tourism Potential Report

Appendix 10: Action Plan for Future Wind Potential in Mannar
bo 4 entura The power of

natural thinking

MANNAR WIND
POWER PROJECT
Shadow flicker
assessment

E305674

25 August 2017

Prepared by Hydro-Electric Corporation
ABN48 072 377 158

t/a Entura 89 Cambridge Park Drive,
Cambridge TAS 7170 Australia

WE OWN
WE OPERATE
WE CONSULT
Entura in Australia is certified to the latest version of 1SO9001, IS014001, and OHSAS18001.

©Entura. All rights reserved.
Entura has prepared this document for the sole use of the client and for a specific purpose, as expressly stated in the document. Entura
undertakes no duty nor accepts any responsibility to any third party not being the intended recipient of this document. The information
contained in this document has been carefully compiled based on the client's requirements and Entura’s experience, having regard to
the assumptions that Entura can reasonably be expected to make in accordance with sound professional principles. Entura may also
have relied on information provided by the client and/or other parties to prepare this document, some of which may not have been
verified. Subject to the above conditions, Entura recommends this document should only be transmitted, reproduced or disseminated

in its entirety.

Mannar Wind Power Project - Shadow flicker assessment
£305674

Revision No: 3
25 August 2017

Document information

Document title

Mannar Wind Power Project

Shadow flicker assessment

Client organisation

Client contact

Asian Development Bank

Mukhtor Khamudkhanov

ConsultDM number E305674

Project Manager Ranjith Perera

Project number 511697

Revision history

Revision 3

Revision description

Updated comments on receptors

Prepared by Andrew Wright | / 25/08/2017
t
Reviewed by Chris Blanksby, Brendon 25/08/2017
Bateman
Approved by Seth Langford 25/08/2017
(name) (signature) (date)
Distributed to Mukhtor Khamudkhanov Asian Development Bank 25/08/2017
(name) (organisation) (date)
Current Document Distribution List
Revision Organisation Issued to Date
0 ADB MK 20/01/2017
1 ADB MK 05/04/2017
2 ADB MK 05/05/2017
3 ADB MK 25/08/2017
Document History and Status
Revision | Prepared | Reviewed | Approved | Date Revision type
by by by approved
0 AW cB, BB SL 20/01/2017 First release
1 AW BB SL 05/04/2017 Updated receptors and scenarios
2 AW BB SL 05/05/2017 Updated decriptions
2 AW BB SL 25/08/2017 Updated comments on receptors
trentura | The power ot

natural thinking
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

This page is intentionally blank.

sentura | thepower ot

Hewienes | atural thinking
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

Executive summary

Shadow flicker modelling was carried out for the proposed 100 MW Mannar Wind Power Project,
using a method corresponding to the World Bank Environmental, Health, and Safety Guidelines for
Wind Energy [1], and the German Shadow Flicker guidelines [2] which are the basis of the World
Bank requirements, adopted in this case by the Asian Development Bank. These guidelines
recommend a process for modelling a ‘worst-case’ scenario and comparing with limits of 30 hours
per year and 30 minutes per day on the worst affected day.

The proposed wind farm configuration of 39 wind turbines (Scenario A) with a rotor diameter of

130 m and hub height of 90 m has been defined as the worst case and hence likely maximum impact
for assessing shadow flicker impacts on receptors. It is noted that wind turbine models offered for
the project will probably include wind turbines with an individual capacity of around 3.3 MW, so that
31 wind turbine locations is a likely configuration for the 100 MW project — this has been modelled as
Scenario B.

The modelled shadow flicker significantly exceeds the recommended limits at locations along the
coastline which are 300 m or less from wind turbine locations. These include (considering either
Scenario A and B):

e The Shell Coast resort. Annual shadow flicker hours are calculated as up to 164 hours.

. The two Kaluthota Investment Cabanas. Annual shadow flicker hours are calculated as
between 77 and 267 hours, depending on the exact location considered, and whether Scenario
Aor Bis considered. However it is noted these properties may be acquired by CEB, which
would negate their status as receptors.

e Vaadi, naval outpost and camps, the fish meal factory and sea cucumber hatchery, and other
assorted structures located along the coast, where the potential for shadow flicker exists on
many days each year (from 100 days up to almost every day).

The Scenario B layout significantly mitigates shadow flicker at some specific receptors (such as the
sea cucumber hatchery) located adjacent to the ‘removed’ wind turbine locations (WTs 4, 7, 8, 17,
22, 27, 28, 31), however shadow flicker remains significant at other locations.

Shadow flicker can be mitigated by turning off wind turbines during time periods when there is
potential for shadow flicker at receptors (typically around sunrise and sunset). Shadow flicker could
be completely mitigated with an estimated energy loss equivalent to approximately 1.5% of the
annual energy output of the wind farm for Scenario A, or 1.0% for Scenario B.

The precise shutdown regime for shadow flicker mitigation will be determined after the wind turbine
model is selected by CEB’s tender process, and further investigation of the sensitivity of each
potential receptor, to shadow flicker. An automatic shutdown regime will be implemented on the
individual wind turbines that exceed limits to reduce the hours of modelled shadow flicker to within
the required 30 hours annually. Based on the final wind turbine configuration, the precise time of day
when shadow flicker is present will be modelled for each day of wind farm operational life. Post-
constructon monitoring and consultation should be undertaken to determine whether the
automated shutdown shadow flicker mitigation has been effectively implemented.

Blade glint is not expected to cause any issue, provided the wind turbine supplier ensures that blades
supplied are coated with a low reflectivity treatment.

ttentura | The power of

natural thinking i
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

Hentura | the power of

ii Hewienes | atural thinking
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

This page is intentionally blank.

The power of
natural thinking

tentura

Mannar Wind Power Project - Shadow flicker assessment
£305674

Revision No: 3
25 August 2017

Contents

1. Introduction

1.1 Reference guidelines
1.2 Mitigations

2. Method

3. Results

3.1 Shadow flicker modelling

3.2 Mitigations
3.2.1 Rotor azimuth
3.2.2 Cloud cover, rainfall and periods of calm
3.2.3 Rotor size

3.3. Wind turbine shutdown

4. Blade glint
5. Conclusions

6. References

Appendices

A __ Locations and results

A.1_— Wind turbines
A.2_ Receptors
A.3 Modelling results

B Map
List of figures

Figure 3.1: Monthly shadow flicker hours, average rainfall, and low wind speeds

List of tables

Table 2.1: Shadow Flicker modelling parameters

sentura | thepower of

natural thinking

©owaorn vv

11

13

15

19
20
24
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

This page is intentionally blank.

sentura | thepower ot

vi Hewienes | atural thinking
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

1. Introduction

The rotating blades of wind turbines can cast intermittent shadows to a person located in the
shadow of the wind turbine — termed shadow flicker. Because wind turbines are tall structures,
shadow flicker can be observed at considerable distances but usually only for a brief time at any
given location. In some circumstances for some people shadow flicker may cause annoyance,
however it is not generally associated with adverse health impacts [4].

A detailed consideration of the phenomenon of shadow flicker is presented in the referenced UK
report [4], which reviews the results of numerous studies, including the evidence for shadow flicker
impacts on health and residential amenity.

A primary concern of planning authorities has been whether wind turbine shadow flicker can lead to
photosensitive epileptic seizures in individuals — there is little or no evidence of any such incidents
ever occurring.

Statistically (in the UK), approximately 0.5% of the population suffers from epilepsy, of these
between 3.5% to 5% are photosensitive, and of these less than 5% are sensitive to the ‘low’
freqeuencies in the range 2.5 — 3 Hz, with the remainder sensitive to higher frequencies up to 30 Hz.

Modern large wind turbines rotate more slowly than previous generations of wind turbines, and
produce shadow flicker at a frequency of between 0.3 to 1.0 Hz. As such, the rotational frequency of
wind turbine shadow flicker is much lower than the flickering light conditions that are associated
with photosensitive epileptic seizures in an extremely small percentage of the population. As such,
and based on their own surveys, organisations such as the UK epilepsy society have concluded the
risk is minimal [7].

The extent to which shadow flicker is a nuisance to individuals is more difficult to gauge. However for
the short durations mandated by the guidelines below, the nuisance impact of shadow flicker is
minimal.

1.1 Reference guidelines

Sri Lanka does not have any specific guidelines for wind farm shadow flicker. The World Bank
Environmental, Health, and Safety Guidelines for Wind Energy [1] refers to international sources of
good practice, and Asian Development Bank has confirmed the German guidelines [2] for shadow
flicker should be applied to this project.

These guidelines include detailed limits:

e 30 hr/yr and 30 min/day modelled shadow flicker at ‘receptors’

e 8 hr/yr actual shadow flicker in a realistic scenario considering meteorological parameters

The guidelines include a detailed method and assumptions to be used in calculations including:

° continual sunshine in cloudless skies from sunrise to sunset

trentura | The power ot

natural thinking 1
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3

£305674 25 August 2017
e sufficient wind for continually rotating wind turbine blades

e minimum angle of the sun above the horizon of three (3) degrees

e model the Sun as a point

e include effects of topography

e do not adjust for atmospheric refraction

e receptor height 2 m above ground (or window height)

e Receptor locations are all dwelling entry points (windows and balconies)
e distance between rotor place and tower axis is negligible

e rotor is perpendicular to the incident direction of the sunlight

e document assessment for at least a one year period (365 days, 24 h/day)

Possible mitigating circumstances and supporting evidence for limits and approaches is also included,
and exceptions may typically occur by agreement with a landowner.

The German guideline does not provide a specific distance beyond which shadow flicker will not
occur. For this assessment, Entura will adopt the assumption that shadow flicker is not experienced
beyond 10 rotor diameters, as per standards used in the United Kingdom [4].

Modelling for comparison against the 30-hour limit applies the most conservative assumption at
each step, to produce a ‘worst-case’ estimate of total hours of exposure. Modelling is used as it
provides a benchmark; however it is widely recognised as considerably overestimating actual
exposure and the exposure limit has been set to account for this.

1.2 Mitigations

The actual observed shadow flicker at receptors is less than the modelled results, because of the
following items:

e If the sun is blocked by cloudy skies, wind turbines do not cast pronounced shadows.

e When the wind turbine rotor is not oriented perpendicular to the line between the sun and the
receptor, the region of shadow flicker is thinner than modelled, and may not therefore be cast
over the receptor.

e When the wind turbine is not rotating due to low wind, no moving shadows will be cast and no
shadow flicker would occur.

e If the wind turbine is screened by vegetation or other structures the amount of shadow flicker
at the receptor will be reduced.

e Shadow flicker impact is generally most noticeable when experienced in a confined indoor
space, where sunlight through a narrow window opening is the predominant light source [4].

As such, the hours of shadow flicker calculated in this report are more than the hours of shadow
flicker that will be experienced in practice.

As noted in the previous section, the 30-hour limit for modelled shadow flicker takes into account
that mitigations related to meteorological factors (including some of the above) will typically reduce
actual exposure considerably.

trentura | The power ot

natural thinking
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

However, individual cases may differ, and additional mitigations such as physical screening or
scheduling of wind turbine operation may be introduced. For this reason, the German guidelines
provide an alternate limit for assessments that take into account these mitigations. As stated earlier,
if mitigation measures are to be relied upon then this limit is 8 hr/yr actual shadow flicker in a
realistic scenario considering meteorological parameters.

entura | The power of

natural thinking 3
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

This page is intentionally blank.

The power of
natural thinking

4 ventura

Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

2.

Method

Entura has used the DNV-GL WindFarmer 5.2.11 software package to model the occurrence of
shadow flicker at the wind farm site.

In completing this analysis, Entura has used the following inputs

Wind turbine coordinates consisting of 39 locations provided by Ceylon Electricity Board on
30/11/2017, shown in Appendix A. This layout of 39 locations is referred to as ‘Scenario A’ in
this report.

A subset of 31 locations, representing a typical layout that satisfies the 100 MW installed
capacity limit with 31x 3.3 MW wind turbines. WTs 4, 7, 8, 17, 22, 27, 28, 31 have been
removed from the 39 locations. This layout is referred to as ‘Scenario B’ in this report.

Residence coordinates for all residences, public facilities, fisher camps and navel outposts
within 2 km of any turbine (‘Receptors’). A list of ‘receptor’ locations has been developed and
is provided in Appendix A. This list has been developed by the Asian Development Bank’s
environmental and social safeguard consultants, with some additional building locations that
Entura has identified through observations of Google Earth aerial imagery.

A generic wind turbine model of 130 rotor diameter and 90 m hub height.

Contour map file of site extending a minimum of 2 km in all directions from the wind turbine
locations and residences of interest.

The modelling parameters and settings in Table 2.1 show the recommendations of the German
guideline [2], the values used in this analysis.

trentura | The power ot

natural thinking
Mannar Wind Power Project - Shadow flicker assessment

£305674

Revision No: 3
25 August 2017

Table 2.1: Shadow Flicker modelling parameters

Model parameter

Value required by guideline

Zone of influence of shadows

10 x rotor diameter, 1300 m

Minimum angle to the Sun

3 degrees

Shape of the Sun

Point source

Time and duration of modelling

2018 (one full non-leap year)

Orientation of the rotor

Disk facing the sun

Offset between rotor and tower None
Time step 10 min
Effects of topography Include
Receptor height 2m
Grid size for mapping 25m

sentura

The power of
natural thinking
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

3. Results

3.1 Shadow flicker modelling

The full results of the modelling are presented in Appendix A, and the distribution of shadow flicker
annual totals is shown across the site in the map in Appendix B.

We note the following key observations from the results:

e Shadow flicker hours at the Shell Coast resort are up to 164 hours (or less depending on the
exact location modelled).

e Shadow flicker hours at the’ Kaluthota Investment Cabanas’ and ‘St’ Jude Rd, Kaluthota
Investment Cabanas’ are between 77 and 267 hours, depending on the exact location
considered, and whether Scenario A (39 WTG) or Scenario B (31 WTG) is considered. it is noted
these properties may be acquired by CEB which would negate their status as receptors.

e The majority of Vaadi and naval outposts and camps, the fish meal and sea cucumber factories,
and other assorted structures located along the coast and between wind turbine locations are
calculated to receive shadow flicker well in excess of 30 hours.

e The Scenario B layout significantly mitigates shadow flicker at some specific receptors located
adjacent to the ‘removed’ wind turbine locations (WTs 4, 7, 8, 17, 22, 27, 28, 31)

e Where shadow flicker hours exceed 30 hours per year, there are a large number of days
(typically > 100) where the 30 min per day limit is exceeded.

e Other sensitive locations surrounding the wind farm are have less than 30 hours of shadow
flicker per year and less than 30 minutes per day.

3.2 Mitigations

The high number of hours of modelled shadow flicker at many locations close to wind turbines far
exceeds the 30 hour limit of the guidelines. Partially mitigating the amenity concern, is research that
suggests when wind turbines are rotating at below 2.5 Hz (as they will be for this project), they will
hardly cause any nuisance [4].

The impact on amenity is perhaps most critical for patrons of the Shell Coast resort, and in future at
the two Cabanas under construction. For these locations, with shadow flicker unmitigated (e.g. by
shutdown as discussed in Section 3.3), the average daily duration is roughly 30 minutes (but probably
less in most cases), which could conceivably cause some annoyance.

It is common practice to consider ‘meteorological’ mitigations in the event that some locations
exceed 30 hours of shadow flicker. Some potential mitigations are discussed in the Sections below.
However because shadow flicker hours greatly exceed 30 hours, meteorological mitigations do not
alter the conclusion that shadow flicker at many locations along the coastline exceeds the guidelines.

trentura | The power ot

natural thinking 7
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

3.2.1 Rotor azimuth

A relatively simple first step for further analysis is to test the assumption that the rotor is always
orientated perpendicular to the sun. In practice, the wind turbines at Mannar will be oriented along a
40° / 220° axis for most of the year, and when shadow flicker hours are modelled with the rotor fixed
in this orientation, the number of shadow flicker hours at many locations reduces significantly — see
Table A.4.

3.2.2 Cloud cover, rainfall and periods of calm

Figure 3.1 displays monthly shadow flicker hours across the receptors, monthly rainfall at Mannar
Island [5], and the number of hours where wind speed is below the typical 3 m/s cut-in wind speed of
wind turbines. The following observations are noted:

e High monthly shadow flicker totals generally coincide with months of relatively high rainfall
(January, November, December). This implies that cloud cover may obscure a larger proportion
of shadow flicker hours than typically expected (although a firm link between rainfall and
consistent cloud cover has not been confirmed for this site). As a consequence of this analysis,
we note the potential for some mitigation due to significant cloud cover from November
through January. This does not alter the basic conclusion that the 30 hour per year limit will be
greatly exceeded at receptors close to wind turbines.

e Additionally, periods of calm may occur when shadow flicker is modelled. Taking November as
an example, the wind turbines may be stationary for approximately 14% of the time due to low
wind speeds, however across the year there is not a strong correlation between months with
low wind speeds and months with high shadow flicker. As such, consideration of periods of
calm does not alter the basic conclusions about the high level of shadow flicker at some

locations.
9000 300
sits —=
Brantal (mm)
7000 wind speed below cut in (%)
i 6000 200 rf
>?
i sooo A i
j 400 j H
Fon wo ¥
2000
“ | | I f i 5 l |
0 o
~ £ x
a ae ¥ ¥ 0 f e Pid P

Figure 3.1: Monthly shadow flicker hours, average rainfall, and low wind speeds

mentura | the power of

8 Henienes | Ratural thinking
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

3.2.3 Rotor size

The wind turbine has been modelled with a 130 m rotor and 90 m hub height based on the maximum
likely size of wind turbine. The actual wind turbine size may be smaller than 130 m (e.g. 110 m), and
in such a case, the number of shadow flicker hours will be reduced.

3.3 Wind turbine shutdown

For locations where shadow flicker exceeds guidelines, shadow flicker may be mitigated by
implementing control algorithms to shut down the wind turbines responsible for shadow flicker
during the specific times when shadow flicker would impact receptors.

It may not be feasible to completely mitigate shadow flicker at all locations, however due to the
clustering of many of these locations, operational constraints on selected wind turbines will
significantly reduce the impact of shadow flicker.

Entura estimates that operational constraints implemented at selected wind turbine locations could
completely mitigate the shadow flicker at affected receptors, with a resulting shutdown period
equivalent to 1.5% of the annual time period for Scenario A (39 wind turbines) or 1.0% of the annual
time period for Scenarion B (31 wind turbines). Assuming a 1:1 relationship between time and energy
loss, this represents the annual energy loss due to shadow flicker for each scenario.

The precise shutdown regime and associated energy loss is highly dependent on the number of wind
turbine locations (likely less than 39), the wind turbine model and size, and whether the affected
receptors are occupied and sensitive to shadow flicker during the relevant time periods (generally
morning and evening). The estimated 1.5% energy loss (or 1.0% for Scenario B) is likely to overstate
the loss, given these factors.

The precise shutdown regime for shadow flicker mitigation will be determined after the wind turbine
model is selected by CEB’s tender process, and further investigation of the sensitivity of each
potential receptor, to shadow flicker. An automatic shutdown regime will be implemented on the
individual wind turbines that exceed limits to reduce the hours of modelled shadow flicker to within
the required 30 hours annually. Based on the final wind turbine configuration, the precise time of day
when shadow flicker is present will be modelled for each day of wind farm operational life. Post-
constructon monitoring and consultation should be undertaken to determine whether the
automated shutdown shadow flicker mitigation has been effectively implemented.

Entura is not aware of a proven and commercial viable system to assess meteorological conditions in
real time and determine when to implement shutdown to prevent shadow flicker, however adaption
of cloud cover detection systems used in forecasting for solar arrays is a potential solution for
investigation, if shadow flicker losses have a significant financial impact.

ttentura | The power of

natural thinking 9
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

This page is intentionally blank.

The power of
natural thinking

10 ventura

Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

4. Blade glint

Blade glint can potentially be produced when the sun’s light is reflected from the surface of wind
turbine blades.

All major wind turbine blade manufacturers currently finish their blades with a low reflectivity
treatment. This prevents a potentially annoying reflective glint from the surface of the blades and the
possibility of a strobing reflection when the turbine blades are spinning. Therefore the risk of blade
glint from a new development is considered to be very low.

Provided the wind turbine specifications require that blades supplied are coated with a low
reflectivity treatment, no issue is foreseen.

trentura | The power ot

natural thinking 11
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

This page is intentionally blank.

The power of
natural thinking

2 ventura

Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

5. Conclusions

The shadow flicker impacts on receptors in the vicinity of Mannar Wind Power Project have been
assessed.

Shadow flicker impacts are dependent on proximity to wind turbines, hence the impacts on receptors
in the vicinity of the wind farm can be grouped as follows;

. Locations 800 m or further from the wind turbines, which are unaffected or experience
impacts that are within shadow flicker guidelines requirements of 30 hours per year anda
maximum 30 minutes per day. Local villages and permanent residences fall within this
category.

. Locations along the coastline 300 m or less from wind turbine locations, which exceed the
guideline requirements by a large number of hours and for a large number of days. These
include:

° The Shell Coast resort. Annual shadow flicker hours are calculated as up to 164 hours.

° The two Kaluthota Investment Cabanas. Annual shadow flicker hours are calculated as
between 77 and 267 hours, depending on the exact location considered, and whether
Scenario A (39 wind turbines) or Scenario B (31 wind turbines) is considered. It is noted
these properties may be acquired by CEB which would negate their status as receptors.

° Vaadi, naval outpost and camps, the fish meal and sea cucumber factories, and other
assorted structures located along the coast, where the potential for shadow flicker exists
on many days each year (from 100 days up to almost every day)

° The Scenario B layout significantly mitigates shadow flicker at some specific receptors
located adjacent to the ‘removed’ wind turbine locations (WTs 4, 7, 8, 17, 22, 27, 28, 31)

Shadow flicker can be mitigated by stopping wind turbines during time periods when there is
potential for shadow flicker at receptors. It is estimated that shadow flicker at receptors could be
completely mitigated, with a resulting loss of energy equivalent to approximately 1.5% of the annual
energy output of the wind farm if 39 wind turbines are considered, or a 1.0% loss if 31 wind turbines
are considered.

The precise shutdown regime and associated energy loss is highly dependent on the number of wind
turbine locations (likely less than 39), the wind turbine model and size, and whether the affected
receptors are occupied and sensitive to shadow flicker during the relevant time periods (generally
morning and evening). The estimated 1.5% / 1.0% (39 / 31 wind turbine) energy loss is likely to
overstate the loss, given these factors, but is a reasonable estimate for the purpose of assessing the
energy output of the project at this point in time

trentura | The power ot

natural thinking 13
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

This page is intentionally blank

The power of
natural thinking

14 wentuta

Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

6. References

1 World Bank IFC Environmental, Health, and Safety Guidelines for Wind Energy, August 7, 2015.

2 Federal States Committee for Pollution Control, Hinweise zur Ermittlung und Beurteilung der
optischen Immissionen von Windenergieanlagen [Information on Identifying and Assessing the
Optical Emissions from Wind Turbines], (2002).

3 Planning for Renewable Energy: A Companion Guide to PPS22 Office of the Deputy Prime
Minister (2004)

4 Update of UK Shadow Flicker Evidence Base, PB Power, Prepared for the UK Department of
Energy and Climate Change.

5 Proposed 100 MW Mannar Wind Power Project, Initial Environmental Examination (IEE)
Report, April 2016

6 Mannar wind power project, wind resource, wind turbine suitability and energy production
report, Entura report E305674, April 2016 draft.

7 https://www.epilepsy.org.uk/about/position-statements/wind-turbines

trentura | The power ot

natural thinking 15
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

This page is intentionally blank

The power of
natural thinking

16 wentuta

Mannar Wind Power Project - Shadow flicker assessment
£305674

Revision No: 3
25 August 2017

Appendices

tentura

The power of
natural thinking

17
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

This page is intentionally blank.

The power of
natural thinking

18 ventura

Mannar Wind Power Project - Shadow flicker assessment

£305674

Revision No: 3
25 August 2017

A Locations and results

Al Wind turbines

sentura

Table A.1: WTG layout

Turbine number | X coordinate Y coordinate
wT1 373,744 995,733
WT 2 373,477 995,973
WT 3 373,136 996,277
WT4 372,859 996,524
WTS 372,582 996,767
WT6 372,294 997,017
WT7 371,999 997,250
WT8 371,695 997,487
WT 9 371,398 997,717
WT 10 371,105 997,950
WT 11 370,507 998,397
WT 12 370,200 998,612
WT 13 369,882 998,832
WT 14 369,586 999,033
WT 15 369,246 999,257
WT 16 368,935 999,462
WT 17 368,614 999,667
WT 18 368,285 999,867
WT 19 367,979 1,000,059
WT 20 367,649 1,000,250
WT 21 367,309 1,000,444
WT 22 367,006 1,000,609
WT 23 366,476 1,000,904
WT 24 366,211 1,001,046
WT 25 365,953 1,001,183
WT 26 365,684 1,001,324
WT 27 365,415 1,001,463

The power of
natural thinking

19
Mannar Wind Power Project - Shadow flicker assessment

£305674

Revision No: 3
25 August 2017

Turbine number

X coordinate

Y coordinate

WT 28 365,144 1,001,588
WT 29 364,873 1,001,714
WT 30 364,605 1,001,843
WT 31 364,343 1,001,963
WT 32 364,043 1,002,092
WT 33 363,772 1,002,196
WT 34 371,158 998,958
WT 35 370,797 999,215
WT 36 370,484 999,434
WT 37 370,184 999,641
WT 38 369,868 999,852
WT 39 369,503 1,000,099

Coordinate reference: WGS84 / UTM zone 44P. Shaded locations are removed from Scenario B

A.2 Receptors

Table A.2: Receptor list

Distance to
Nearby Easting | Northing | nearest wind
wt ID Receptor name (m) (m) turbine (m)

1 Thalvupadu 374870 994562 1625

2 Thottavelly-Thalvupadu Rd 374475 996332 945

3 N1 Thoddaveli Water Board Office 374610 996618 1238

4 N2 Mr Mariyadas 372979 997738 995

5 Konniankuduiruppu village and church 373383 997683 1217

6 Konniankuduiruppu 374340 996759 1167

7 Konniankuduiruppu 373894 997101 1119

8 Konniankuduiruppu 373544 997385 1103

9 Konniankuduiruppu 372959 997586 875

WT 10 Naval observation unit 373853 995455 299

wT 11 =| Vadi 373809 995533 210

12 | Vadi 373829 995556 196

13 | Vadi 373817 995564 184

14 | Vadi 373824 995573 179

15 | Vadi 373837 995574 185

16 | Vadi 373800 995576 167
trentura | The power ot

20

natural thinking
Mannar Wind Power Project - Shadow flicker assessment

Revision No: 3

£305674 25 August 2017
Distance to
Nearby Easting Northing | nearest wind
wT ID Receptor name (m) (m) turbine (m)

17 Vadi 373815 995578 171

18 Vadi 373809 995578 168

wrt © ineustl unit (fish meal manufacturing company) 373496 995860 us

20 i unit (fish meal manufacturing company) 373639 996013 166

n indus unit (fish meal manufacturing company) 373733 995954 21

» i unit (fish meal manufacturing company) 373661 995697 90

3 pears ree meal manufacturing company) 373568 095816 192

WT4 24 Naval Camp - boundary 372741 996424 179

ands 25 Naval Camp - boundary 372880 996603 124

26 Naval Camp - boundary 372550 996609 161

27 Naval Camp - boundary 372687 996766 106

28 | Naval Camp (building) 372692 996656 156

29 | Naval Camp (building) 372773 996494 138

WT7 30 Vadi 371800 997235 199

ands

31 Vadi 371843 997235 156

32 Vadi 371801 997250 198

33 Vadi 371845 997254 154

34 Vadi 371760 997262 235,

35 Naval observation unit 371757 997279 217

36 Vadi 371774 997281 221

37 Vadi 371706 997292 196

38 Sea cucumber hatchery and accommodation 371797 997312 203

39 Vadi 371764 997314 186

40 Vadi 371739 997314 178

41 Vadi 371770 997322 182

42 Vadi 371771 997324 180

43 Fishermen’s rest room 371768 997333 170

44 Tea kiosk 371783 997336 175

45 Vadi 371646 997348 148

46 Vadi 371677 997382 108

47 Residential unit - Konniankuduiruppu 372959 997594 880

48 Residential unit - Konniankuduiruppu 372936 997607 872

49 Residential unit - Konniankuduiruppu 372907 997617 858

HENLUFA | Thepowes of 2
Mannar Wind Power Project - Shadow flicker assessment

Revision No: 3

£305674 25 August 2017
Distance to
Nearby Easting Northing | nearest wind
wr 1D Receptor name (m) (m) turbine (m)
50 Residential unit - Konniankuduiruppu 372790 997705 848
WT8 51* | Kalthota Finance Hotel (under construction) - boundary 371824 997619 183
and9
52* | Kalthota Finance Hotel (under construction) - boundary 371707 997679 192
53* | Kalthota Finance Hotel (under construction) - boundary 371811 997726 265
54* | Kalthota Finance Hotel (under construction) - boundary 371751 997764 282
wm 55 Vadi 371140 997761 192
WT 10 56 | Vadi 370907 997982 201
and 11
57 | Vadi 370888 997999 223
58 Vadi 370873 998007 239
WT 10 59 | Shell Coast Hotel - boundary 370770 998142 366
and 11
60 | Shell Coast Hotel - boundary 370723 998172 312
61 | Shell Coast Hotel - boundary 370947 998404 440
62 | Shell Coast Hotel - boundary 370905 998436 400
63 | Shell coast resort B 370881 998362 375
WT 12 64 Naval observation unit 370171 998500 116
WT 13 65 | Vadi 369853 998753 84
WT 17 66 Naval observation unit 368425 999674 190
67 | Olaiththoduvai 372627 998956 1469
68 | Olaiththoduvai Church 372637 998802 1487
69 | Olaiththoduvai School 372650 999016 1493
70 Residential unit - Uvary village and church 371517 999660 789
71 Residential unit - Uvary village and church 371572 999697 847
72 Residential unit - Uvary village and church 371525 999728 853
WT 17 i i -
Kalthota Finance Hotel (under construction) St Jude Road a6a020 | 999781 320
73* | boundary
Kalthota Finance Hotel (under construction) StJudeRoad- | 36593, | ggg793 331
74* | boundary
Kalthota Finance Hotel (under construction) StJudeRoad- | e565 | ggggsy 199
75* | boundary
Kalthota Finance Hotel (under construction) StJudeRoad- | 5255.) | gaggaq 286
76* | boundary
Kalthota Finance Hotel (under construction) StJudeRoad- | 365546 | ggggig 270
77* | boundary
WT 22 78 Naval Camp - Nadukuda - boundary 366705 1000673 308
and 23
79 Naval Camp - Nadukuda - boundary 366806 1000608 200
80 Naval Camp - Nadukuda - boundary 366839 1000657 173
81 Naval Camp - Nadukuda - boundary 366748 1000717 280
trentura | The power ot
22 ies natural thinking
Mannar Wind Power Project - Shadow flicker assessment

Revision No: 3

£305674 25 August 2017
Distance to
Nearby Easting | Northing | nearest wind
Wt ID Receptor name (m) (m) turbine (m)
82 | Naval Camp - Nadukuda - boundary 366738 | 1000700 283
83 | Naval Camp - Nadukuda - boundary 366725 | 1000705 297
WT22 | 84 | Teakiosk 366663 | 1000680 292
and 23
85 | Tea kiosk 366681 | 1000705 286
86 | Fishermen's rest room 366735 | 1000715 291
87 | Church 366752 | 1000818 288
WT24 | 88 | Naval observation unit 366162 | 1000961 98
89 | Nadukudda 367265 | 1001684 1106
90 | NS House, Naddukkuda 367682 | 1001397 1023
91 | Residential unit - Nadukuda 367670 | 1001365 989
WT30 | 92 | Vadi 364358 | 1001787 176
and 31
93 | Vadi 364393 | 1001824 147
94 | Vadi 364379 | 1001827 140
95 | Vadi 364388 | 1001846 125
96 | Naval observation unit 364314 | 1001859 107
WT32 ) 97 | Vadi 363921 | 1001969 173
and 33
98 | Vadi 363938 | 1001997 141
99 | Vadi 363950 | 1001999 132
100 | Vadi 363948 | 1002005 129
101 | Vadi 363938 | 1002011 133
WT33 | 102 | Vadi 363431 | 1002204 341
103 | Vadi 363424 | 1002209 348
104 | Vadi 363428 | 1002221 345
105 | Vadi 363412 | 1002222 361
106 | Residential unit - KeelaiyanKuduiruppu 365518 | 1002322 823
107 | Residential unit - KeelaiyanKuduiruppu 365484 | 1002328 814
108 | Residential unit - KeelaiyanKuduiruppu 365519 | 1002351 850
109 | Residential unit - KeelaiyanKuduiruppu 365476 | 1002359 839
110 | Navy Camp - Selvary 364797 | 1003133 1255
WT33 / 111 | Vadi 363098 | 1002427 712
112 | N4 Julian Dias, Pesale 370200 | 1003437 3410
113 | N6 Bishop House 362710 | 1003504 1685
114 | N7 Old peir (Navy camp)Thalimannar 360523 | 1003453 3484
115 | N8 Housae Thalimannar 360075 4340 3484
Note *: These properties may be acquired by CEB
trentura | The power ot
ten natural thinking 23
Mannar Wind Power Project - Shadow flicker assessment

Revision No: 3

£305674 25 August 2017
Coordinate reference: WGS84 / UTM zone 44P
A.3 Modelling results
Table A.3: Receptor modelling results
Scenario A - 39 WTG Scenario B - 31 WTG
number of number of
annual | number | daysfor | annual | number | days for
shadow | ofdays | whichthe | shadow | ofdays | which the
Nearby flicker with limit is flicker with limit is
wr 1D Receptor name [hh:mm] | flicker | exceeded | [hh:mm] | flicker | exceeded
1 | Thalvupadu none none
2. | Thottavelly-Thalvupadu Rd 19:10 60 t) 19:10 60 0
N41 Thoddaveli Water Board none none
3 | Office
4 | N2Mr Mariyadas 9:10 35 t) none
Konniankuduiruppu village and | none
5 | church
6 | Konniankuduiruppu 16:30 70 t) 16:30 70 0
7 | Konniankuduiruppu none none
8 | Konniankuduiruppu none none
9 | Konniankuduiruppu 25:00 88 t) none
wrt 10 | Naval observation unit none none
wri 11 | Vadi none none
12 | Vadi none none
13 | Vadi none none
14 | Vadi none none
15 | Vadi none none
16 | Vadi none none
17 | Vadi none none
18 | Vadi none none
WT Industrial unit (fish meal
and 2 manufacturing company) 129 125 129 125
19 | boundary
Industrial unit (fish meal
manufacturing company) 286 254 286 254
20 | boundary
Industrial unit (fish meal
manufacturing company) 165 154 165 154
21 | boundary
Industrial unit (fish meal
manufacturing company) 221 220 221 220
22. | boundary
Industrial unit (fish meal
manufacturing company) 174 a7. 174 a7.
23 | estimated location
entura | The power of
24 Hiemmones | Ratural thinking
Mannar Wind Power Project - Shadow flicker assessment

Revision No: 3

£305674 25 August 2017
Scenario A - 39 WTG Scenario B - 31 WTG
number of number of
annual | number | daysfor | annual | number | days for
shadow | ofdays | whichthe | shadow | ofdays | which the
Nearby flicker with limit i flicker with limit is
wr 1D Receptor name {hh:mm] | flicker | exceeded | [hhimm] | flicker | exceeded
wt4a | 24 | Naval Camp - boundary 214 205 132 127
and 5
25 | Naval Camp - boundary 236 199 7 64
26 | Naval Camp - boundary 174 161 39 6
27. | Naval Camp - boundary 319 317 319 317
28 | Naval Camp (building) 145 130 41 32
29. | Naval Camp (building) 305 294 70 59
Wt7 | 30 | Vadi 337 321 100 88
and 8
31 | Vadi 340 329 91 84
32 | Vadi 298 274 90 7
33. | Vadi 364 354 76 69
34 | Vadi 253 232 90 79
35 | Naval observation unit 239 218 80 67
36 | Vadi 241 231 74 62
37 | Vadi 212 192 a1 70
Sea cucumber hatchery and 203 300 n 10
38 | accommodation
39 | Vadi 197 194 34
40 | Vadi 196 191 42
41 | Vadi 188 185 Fr
42. | Vadi 186 181 8
43 | Fishermen’s rest room 176 wm 10:40 28 0
44 | Tea kiosk 172 168 1:00 6 0
45 | Vadi 165 158 59 33
46 | Vadi 136 129 1:20 8 0
Residential unit -
47 | Konniankuduiruppu 26:10 st ° none
Residential unit -
48 | Konniankuduiruppu 31:20 us ° none
Residential unit -
49 | Konniankuduiruppu 35:30 0 ° none
Residential unit -
50 | Konniankuduiruppu 8:30 38 ° none
wrs Kalthota Finance Hotel (under
and9 | 51* | construction) - boundary zat 198 156 8
Kalthota Finance Hotel (under
52* | construction) - boundary 200 180 200 180
Kalthota Finance Hotel (under
53* | construction) - boundary 187 2 187 2
Kalthota Finance Hotel (under
54* | construction) - boundary 198 154 198 154
trentura | The power ot
fiewianes | Matural thinking 25
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017
Scenario A - 39 WTG Scenario B - 31 WTG
number of number of
annual number | days for annual | number | days for
shadow ofdays | whichthe | shadow | ofdays | whichthe
Nearby flicker with limit is flicker with limit is
WT ID Receptor name [hh:mm] flicker exceeded | [hh:mm] | flicker | exceeded
WT9
and 10 55 Vadi 218 210 154 144
WT 10 56 Vadi 247 243 247 243
and 11
57 Vadi 218 214 218 214
58 Vadi 206 202 206 202
WT 10 59 Shell Coast Hotel - boundary 86 76 86 76
and 11
60 Shell Coast Hotel - boundary 71 62 71 62
61 Shell Coast Hotel - boundary 212 75 212 7S
62 Shell Coast Hotel - boundary 231 115 231 115
63 Shell coast resort B 200 159 200 159
WT 12 64 Naval observation unit 200 145 200 145
WT 13 65 Vadi 215 200 215 200
WT 17
@ Naval observation unit 365 301 180 96
67 Olaiththoduvai none none
68 Olaiththoduvai Church none none
69 Olaiththoduvai School none none
Residential unit - Uvary village 7 .
70 and church 12:10 40 0 12:10 40 oO
Residential unit - Uvary village . ,
n antlevurd 11:40 38 0 11:40 38 oO
Residential unit - Uvary village . .
2 antlevurd 14:10 42 0 14:10 42 oO
WT 17 Kalthota Finance Hotel (under
construction) St Jude Road - 285 199 149 52
73* | boundary
Kalthota Finance Hotel (under
construction) St Jude Road - 285 185 152 51
74* | boundary
Kalthota Finance Hotel (under
construction) St Jude Road - 214 154 214 154
75* | boundary
Kalthota Finance Hotel (under
construction) St Jude Road - 208 140 208 140
76* | boundary
Kalthota Finance Hotel (under
construction) St Jude Road - 187 128 187 128
77* | boundary
WT 22 Naval Camp - Nadukuda -
and 23 78 | boundary 194 163 108 66
Naval Camp - Nadukuda -
79 isan 315 275 132 94
Naval Camp - Nadukuda -
80 issuing 229 225 98 88
entura | The power of
26 lipmtomes | Aatural thinking
Mannar Wind Power Project - Shadow flicker assessment

Revision No: 3

305674 25 August 2017
Scenario A- 39 WTG Scenario B - 31 WTG
number of number of
annual | number | daysfor | annual | number | days for
shadow | ofdays | whichthe | shadow | ofdays | which the
Nearby flicker with mit i flicker with limit is
WT 1D Receptor name [hh:mm] | flicker | exceeded | [hh:mm] | flicker | exceeded
e1 ne = Renétaare = 150 146 78 66
= pee = Renétaare = 168 163 89 80
93 ne = Renétaare = 164 158 88 7
WT22 | 84 | Teakiosk 186 139 110 52
and 23
85 | Teakiosk 166 160 96 mn
86 | Fishermen's rest room 154 14g 80 70
87 | Church 162 148 153 148
WT 24 | 88 | Naval observation unit 274 188 261 182
89 | Nadukudda none none
90 | NS House, Naddukkuda none none
91 | Residential unit - Nadukuda 15:10 60 0 15:10 | 60 0
WT30 | 92 | Vadi 296 241 256 235
angst gs Vad 322 287 289 281
94 | Vadi 290 243 259 235
95 | Vadi 260 225 234 220
96 | Naval observation unit 201 161 174 154
wr32 | 97 | Vadi 161 103 78 30
and og | Vadi 242 191 167 122
99 | Vadi 241 190 165 123
100 | Vadi 259 208 185 142
101 | Vadi 272 222 202 159
Wr33 | 102 | Vadi 170 126 170 126
103 | Vadi 165 121 165 121
104 | Vadi 160 119 160 119
105 | Vadi 156 114 156 114
wo |e Bam ie
107 KeclavanKudrappu 11:20 43 ° none
108 Keelatyankuduruppu 11:20 43 ° none
109 Keclotvankedulruppu 12:20 50 ° none
110 | Navy Camp - Selvary none none
wr33 | 111 | Vadi 43:10 a1 36 43:10 | 81 36
112 | N4Julian Dias, Pesale none none
113. | N6 Bishop House none none
trentura | The power ot
Hentenes | Ratural thinking 27
Mannar Wind Power Project - Shadow flicker assessment

Revision No: 3

£305674 25 August 2017
Scenario A - 39 WTG Scenario B - 31 WTG
number of number of
annual number | days for annual | number | days for
shadow | ofdays | whichthe | shadow | ofdays | which the
Nearby flicker with limit is flicker with limit is
WT ID Receptor name [hh:mm] flicker | exceeded | [hh:mm] | flicker | exceeded
116 | Complthatinanner none none
115 | N8 Housae Thalimannar none none
Note *: These properties may be acquired by CEB
Table A.4: Receptor modelled shadow flicker with rotor azimuth of 40°/220° (Scenario A)
Rotor Fixed rotor
perpendicular | azimuth of
to sunlight 40°/220°
ID Receptor name (hours) (hours)
19 Industrial unit (fish meal manufacturing company) boundary 195 7
20 Industrial unit (fish meal manufacturing company) boundary 502 404
21 Industrial unit (fish meal manufacturing company) boundary 220 121
22 Industrial unit (fish meal manufacturing company) boundary 617 477
Industrial unit (fish meal manufacturing company) estimated
23 location 340 144
24 Naval Camp - boundary 252 94
25 Naval Camp - boundary 446 310
26 Naval Camp - boundary 183 63
27 Naval Camp - boundary 833 494
28 Naval Camp (building) 190 2
29 Naval Camp (building) 728 514
30 Vadi 465 298
31 Vadi 602 451
32 Vadi 404 247
33 Vadi 599 331
34 Vadi 298 170
35 Naval observation unit 285 145
36 Vadi 312 147
37 Vadi 215 14
38 Sea cucumber hatchery and accommodation 356 124
39 Vadi 302 103
40 Vadi 255 89
41 Vadi 296 102
42 Vadi 301 102
trentura | The power ot

28

natural thinking
Mannar Wind

Power Project - Shadow flicker assessment

Revision No:

3

£305674 25 August 2017
Rotor Fixed rotor
perpendicular | azimuth of
to sunlight 40°/220°

ID Receptor name (hours) (hours)
43 Fishermen’s rest room 284 96

44 Tea kiosk 292 108
45 Vadi 157 51

46 Vadi 168 59

48 Residential unit - Konniankuduiruppu 31 26

49 Residential unit - Konniankuduiruppu 35 32
sit Kalthota Finance Hotel (under construction) - boundary 249 133
52* Kalthota Finance Hotel (under construction) - boundary 201 90
53* Kalthota Finance Hotel (under construction) - boundary 128 70
54* Kalthota Finance Hotel (under construction) - boundary 161 100

55 Vadi 258 119

56 Vadi 372 161

57 Vadi 343 124

58 Vadi 310 109

59 Shell Coast Hotel - boundary 87 12

60 Shell Coast Hotel - boundary 61 0

61 Shell Coast Hotel - boundary 13 70

62 Shell Coast Hotel - boundary 149 86

63 Shell coast resort B 164 7

64 Naval observation unit 173 61

65 Vadi 235 52

66 Naval observation unit 460 266
73* Kalthota Finance Hotel (under construction) St Jude Road - boundary 267 216
74* Kalthota Finance Hotel (under construction) St Jude Road - boundary 252 204
75* Kalthota Finance Hotel (under construction) St Jude Road - boundary 178 104
76* Kalthota Finance Hotel (under construction) St Jude Road - boundary 151 109
77* Kalthota Finance Hotel (under construction) St Jude Road - boundary 149 99

78 Naval Camp - Nadukuda - boundary 205 103

79 Naval Camp - Nadukuda - boundary 416 255

80 Naval Camp - Nadukuda - boundary 488 214

81 Naval Camp - Nadukuda - boundary 233 99

82 Naval Camp - Nadukuda - boundary 250 110

83 Naval Camp - Nadukuda - boundary 228 100

84 Tea kiosk 165 81

85 Tea kiosk 192 86

trentura | The power ot
Hentenes | Ratural thinking 29
Mannar Wind Power Project - Shadow flicker assessment

Revision No: 3

£305674 25 August 2017
Rotor Fixed rotor
perpendicular azimuth of
to sunlight 40°/220°
ID Receptor name (hours) (hours)
86 Fishermen’ rest room 229 102
87 Church 232 144
88 Naval observation unit 258 87
92 Vadi 350:50 289
93 Vadi 421 284
94 Vadi 354 238
95 Vadi 346 216
96 Naval observation unit 208 126
97 Vadi 115 74
98 Vadi 246 134
99 Vadi 243 123
100 Vadi 294 170
101 Vadi 350 231
102 Vadi 153 105
103 Vadi 145 101
104 Vadi 144 97
105 Vadi 136 90
111 Vadi 43 14
Note *: These properties may be acquired by CEB
trentura | The power ot

30

| natural thinking
Mannar Wind Power Project - Shadow flicker assessment
£305674

Revision No: 3
25 August 2017

tentura

Hap stare

The power of
natural thinking

31
Mannar Wind Power Project - Shadow flicker assessment Revision No: 3
£305674 25 August 2017

This page is intentionally blank.

The power of
natural thinking

32 ventura

bo 4 entura The power of

natural thinking

TA 9085-SRI: WIND
POWER GENERATION
PROJECT

Visual Impact
Assessment Report

E305674

30 August 2017

Prepared by Hydro-Electric Corporation
ABN48 072 377 158

t/a Entura 89 Cambridge Park Drive,
Cambridge TAS 7170 Australia

WE OWN
WE OPERATE
WE CONSULT
Entura in Australia is certified to the latest version of IS09001, 15014001, and OHSAS18001.

©Entura. All rights reserved.
Entura has prepared this document for the sole use of the client and for a specific purpose, as expressly stated in the document. Entura
undertakes no duty nor accepts any responsibility to any third party not being the intended recipient of this document. The information
contained in this document has been carefully compiled based on the client’s requirements and Entura’s experience, having regard to the
assumptions that Entura can reasonably be expected to make in accordance with sound professional principles. Entura may also have
relied on information provided by the client and/or other parties to prepare this document, some of which may not have been verified
Subject to the above conditions, Entura recommends this document should only be transmitted, reproduced or disseminated in its

entirety.

TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3

£305674

30 August 2017

Document information

Document title

TA 9085-SRI: Wind power generation project

Visual Impact Assessment Report

Client organisation

Client contact

Asian Development Bank

Mukhtor Khamudkhanov

ConsultDM number
Project Manager

Project number

£305674
Andrew Wright
P511697

Revision history

Revision 3

Revision description

Comment on acquisition of Cabanas

Prepared by

Shereen Amendra

Reviewed by David Procter, Andrew Wright / 29/08/2017

Approved by Ranjith Perera A JOM 29/08/2017
(name) (signature) (date)

Distributed to Mukhtor Khamudkhanov Asian Development Bank 29/08/2017
(name) (organisation) (date)

Current Document Distribution List

Revision Organisation Issued to Date
i) ADB MK 30/01/2017
1 ADB MK 02/05/2017
2 ADB MK 11/05/2017
3 ADB MK 29/08/2017

Document History and Status

Revision | Prepared | Reviewed | Approved Date Revision type
by by by approved
(0) SA DP, AW RP. 30/01/2017 First release
1 AW RP. RP. 02/05/2017 Revised based on client feedback
2 AW RP. RP. 11/05/2017 Wire frames added
3 AW RP. RP. 29/08/2017 Comment on acquisition of Cabanas

ttentura | The power of

natural thinking
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

This page is intentionally blank.

sentura | thepower ot

Hewienes | atural thinking
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

Executive summary

This landscape and visual impact assessment of the 100 MW Mannar Wind Power Project evaluates
the existing landscape character in order to understand the degree of visual change likely to occur
with the development of the Mannar Wind Farm. In this assessment 39 wind turbine locations were
analysed.

The report has been prepared to meet the requirements of The World Bank Environmental, Health,
and Safety Guidelines for Wind Energy [1], which has been adopted by the Asian Development Bank
as the appropriate guidelines for assessing the Mannar Wind Power Project.

With respect to the visual impact of the wind farm, the following points are noted:

e The beach photomontages show the importance of configuration, scale, proportion and
spacing of the WTGs. The sleek form of the structure lends elegance with the proviso that they
should be vertical to the ground and well maintained.

e It appears that the beach is occupied mainly by the fisher community who are more engrossed
in their occupation than in the aesthetic aspects of the surrounding landscape.

e The importance of the low beach vegetation as a screen of the bases of the WTGs allows more
integration with the landscape.

e The importance of having a belt of vegetation, particularly tall trees which allow screening or
only filtered views is made evident by the photomontages from Nadukuda. Detailed study of
locations and options for screening has not been undertaken, however it should be considered
as an option post-construction for locations such as tourist facilities in close proximity to wind
turbines, should these stakeholders request such screening. It is noted that such screening
would be minimal and in keeping with the existing vegetation, so as to not create new habitat
and attract additional fauna to the area.

. Distant views, while not intrusive, would harmonize better in the landscape with less contrast
in colour, if the WTGs are grey coloured.

e The exact number of wind turbines has not yet been finalised through the tender process, and
it is likely that fewer than 39 locations will be used to obtain the required 100 MW project. In
such case, it is recommended that if any of the rear array is needed to obtain the required
number of locations for a 100 MW project, a minimum of 3 locations from the rear array
should be used. It is also recommended that the regular arrangement of the front array be
maintained to the greatest extent possible.

e It is recommended that a uniform size and design of wind turbines is maintained across the
wind farm, and it is understood this is requirement of the wind farm technical specifications.

e Photomontages have not been produced for the Shell Coast Resort nor the two new tourist
Cabanas, which are each likely to be within about 500 m of the nearest wind turbines
(depending on which of the 39 locations are used). However viewpoint B-327 provides an
example of the scale of wind turbines from this close vantage point, although some screening
is likely from these vantage points, such as shown from vantage points C-165 and C-215 (near
Nadukudda village). Nonetheless, the wind turbines will be a very prominent feature of the
landscape in the vicinity of these tourist facilities. It is noted the two new tourist cabanas may
be acquired by CEB which would negate their status as receptors.

ttentura | The power of

natural thinking i
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

e In the present scenario, the WTGs do not present a major visual impact, however the ancillary
structures to the wind farm have to be considered, particularly the transmission of power
between Nadukuda and the main grid on the mainland.

e In the future development of Mannar Island, and potential uses, the identification of
Landscape Character Units, conservation of vegetation, land use policy and developmental
guidelines should be formulated for the carrying capacity of the island.

e The comments given in this report are on the WTGs in the landscape. However, in the
operation of a wind farm further ancillary structures are imperative — the transmission sub-
station, and transmission line as well as supporting accommodation, utilities, parking and
vehicular movement and offices for staff, and the proposed temporary pier. These have not
been considered in detail this report.

Mentura | the power ot

natural thinking
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

Contents

1. Introduction 1

1.1. Scope of work

1.2 _ Site visits 1
2. Landscape character 3
2.1 Spatial considerations 3
2.2 Line (near, median and distant visual ‘horizons’) 3
2.3 Colour 5
2.4 Scale and proportion 5
3. Viewer 7
3.1 Physiology
3.2 Perceptions
4. Proposed wind turbine generators 9
4.1 Location and configuration
4.2. Viewpoints
4.3 Zone of Visual Influence (ZVI) 10
5. Photomontages 13
5.1 The beach 13
5.2 Nadukuda village 14
5.3 Causeway 14
5.4 Wireframe images 14
6. Discussion 15
7. References 17
Annexure
List of figures
Figure 2.1: Line — Horizontals predominate on Mannar Island 4
Figure 2.2: Rough line of Palmyrah trees. The long edges of the island are screened with vegetation. The
predominant colours of green and blue 5
Figure 2.3: Scale and proportion of wind turbines 6
Figure 4.1: Mannar Wind Farm viewpoint map 11

entura | The power of

natural thinking iii
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

Hentura | the power of

Hewienes | atural thinking
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
£305674 30 August 2017

1. Introduction

1.1 Scope of work

The landscape and visual impact assessment of the 100 MW Mannar Wind Power Project aims to
evaluate the existing landscape character and understand the degree of visual change likely to occur
with the development of the Mannar Wind Farm. In this assessment 39 wind turbine locations were
analysed.

The report has been prepared to meet the requirements of The World Bank Environmental, Health,
and Safety Guidelines for Wind Energy [1], which has been adopted by the Asian Development Bank
as the appropriate guidelines for assessing the Mannar Wind Power Project. This guideline
recommends zone of visual influence (ZVI) maps, wire-frame images and photomontages to inform a
visual impact assessment and consultation process.

The primary purpose of the visual simulations is to accurately portray a proposed activity,
modification or change in the viewed landscape. Visual simulations are useful when assessing
proposals that produce changes to the visual landscape, by providing realistic ‘before and after’
depictions. They assist in visualising the potential impacts a proposed development could have on an
area from an array of viewpoints that have been recorded digitally. They can also be used to
illustrate projections of how a development will appear over time; growth of vegetation screening for
example.

This report presents a number of photomontages from selected viewpoints in the vicinity of the wind
farm, and comment on the visual amenity is provided. ZVI maps have not been produced, as the flat
terrain means that the wind farm will be seen as far as visibility extends, except where obscured by
surface features (e.g. trees or buildings).

1.2 Site visits

A team lead by Resource Management Associates (Pvt) Ltd visited the wind farm site on 30
November — 1 December 2016, and using detailed instructions from Entura, photographs were
acquired from selected viewpoints in order to prepare photomontages of the proposed wind farm.

Ms Shereen Amendra participated in the site visit, selection of viewpoints, and in the comments on
visual amenity that follow in this report. Ms Amendra is a qualified Landscape Architect with lengthy
experience in landscape design and visual amenity in Sri Lanka.

trentura | The power ot

natural thinking
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

This page is intentionally blank.

The power of
natural thinking

2 ventura

TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
£305674 30 August 2017

2. Landscape character

The natural, cultural and physical characteristics of the landscape can be described as distinct
Landscape Character Units (LCUs). Globally, there is a plethora of literature relating to the protection
of landscape values and LCUs, in particular, with reference to large scale developments such as wind
farms. The European Landscape Convention of 2001 is much cited. The Sri Lanka Institute of
Landscape Architects (SLILA) was formed in 2009 and is a member of the International Federation of
Landscape Architects (IFLA). An IFLA-APR-Landscape Charter was proposed to UNESCO for addressing
landscapes in the Asia Pacific Region. SLILA was a signatory to the IFLA-APR-Landscape Charter in
2014.

Sri Lanka is promoted as a paradise and scenic destination for tourists. However, high population
density and limited available land have resulted in developmental pressures impinging negatively on
many scenic and treasured landscapes. LCUs have generally not been identified or catalogued in Sri
Lanka. Additionally, there is no specific legislation or policy to protect LCUs however, some measure
of protection derives from other legislation focusing on wildlife, forestry, archaeology, land use,
coast conservation and others. The landscape description contained in this assessment of the visual
impacts of the proposed Mannar Wind Farm is without precedent in Sri Lanka.

Mannar Island is a populated island on the North-West coast of Sri Lanka. It has an elongated and
slightly curved plan-form being concave towards the South. It is approximately 28 km long and
ranges in width from approximately 3.6 km at the narrower western tip to 6.5 km at the widest point
closer to Erukkalampiddy. It is separated from India by the 33 km wide Palk Strait and connected to
mainland Sri Lanka by a 3.5 km causeway and bridge and also by the railway which bridges across
islands in the Venkalai Sanctuary.

2.1 Spatial considerations

Areas on Mannar Island which can be considered as sensitive landscapes are declared as
sanctuaries/archaeological preserves through legislation. Mannar Island can be described as
topographically flat or near-flat and open at the overall scale. However, spatial variations occur due
to above ground elements lending vertical contrast to otherwise largely horizontal elements.
Comparing the anthropogenic elements with natural elements of varying heights, a variety of
spatially defined modulations to the overall landscape can be identified. The main transport
networks occupy the somewhat central ‘spine’ of the island with minor roads and tracks extending
outwards towards beach areas. Both road and railway are pulled to the Northern edge at Pesalai. The
long edges of the island are not evident from these main arteries, being visually well buffered and
screened mainly by vegetation. The most spatially open area is experienced crossing the causeway
through Vankalai Sanctuary. The vast horizontal plane is sliced through by the man-made causeway
with its appurtenant vertical utility transmission elements intruding the natural space. There are
many identifiable LCUs in Mannar District and Mannar Island.

2.2 Line (near, median and distant visual ‘horizons’)

On Mannar Island, line can be appreciated mainly due to vegetation and water bodies (Figure 2.1).
Ponding of water near the southern beach forms reflective pools in still weather which, depending

trentura | The power ot

natural thinking
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

on the viewpoint, reflect vertical elements and horizontal line. Line is dependent on the shape and
the form of the above ground elements.

Figure 2.1: Line — Horizontals predominate on Mannar Island

Open and predominantly horizontal landscapes are punctuated by vertical elements, mainly
palmyrah palms (Borassus flabellifer) among the natural elements on Mannar (Figure 2.2). In
isolation the stately unbending vertical trunk and rounded head of palmyrah stands out. In groups,
particularly when naturally regenerated, the disposition and leaf form provides a slightly uneven
‘rough’ line. Palmyrah varies in height from young plants of a few meters to mature plants of up to
30 m. Introduced coconut palms used in homesteads and as a plantation crop provides a ‘softer’ line
with more slender and less stiff trunk and pliant leaf form. This particularly applies to mature T x T
cocos nucifera variety coconut palms which reach heights of 30 m. Young dwarf variety coconut
plantations reach heights of 12 m to 18 m and provide a more ‘evenly soft’ characteristic line. Beach
and scrubland vegetation of 2 m height or less can mostly be appreciated as line when viewed across
water bodies, fields or beach. The shape and form is often seen as an undulating series of mounds in
the lower horizontal part of the viewing plane. ‘Smooth’, ‘soft’ or ‘ruffled’ undulations of line are
species dependent (e.g. Acacia spp. and Calotropis spp.). The dominant type of line appears as the
‘variable’ with tall and dwarf coconut, and palmyrah palms at varying stages of growth. Such a line, in
foreground or middle-ground give glimpses of elements beyond. Of the trees on the island, Margosa
(Azadirachta indica) among others is more prominent, however, few contribute to line.

The power of
natural thinking

4 ventura

TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
£305674 30 August 2017

Figure 2.2: Rough line of Palmyrah trees. The long edges of the island are screened with vegetation.
The predominant colours of green and blue

Other than in Mannar Town, built structures are generally not more than 2 floors, and do not lend
themselves to line especially when ensconced with taller vegetation surrounds. A particular and
emerging characteristic of Mannar Island is the puncturing of horizontal line by many tall vertical
utility structures. The water tower in Mannar Town is the most ‘heavy’ due to its mass in the visual
scenery. Communication and transmission towers are mostly steel tracery structures of varying
shape and form though predominantly vertical up to 80 m such as the wind monitoring structure at
Nadukuda.

2.3 Colour

Colour in the context of Mannar is the blend of varying shades and tones of green vegetation and
blues and blue-greys of sea and sky (Figure 2.2). Sea and sky colour are very much modulated by
atmospheric conditions. The beige-yellows of beach sand are a foil to the general scenery. Bright
saturated hues of red, orange, pink, etc., are few and restricted to the cultural landscape elements,
characterizing Mannar Island by their near absence. Colour saturation is highest and contrasts most
visibly on bright clear days. Natural colour contrast is limited to the white of the breakers on
seashore and high altitude clouds in clear weather, with sporadic flocks of the avifauna such as gulls,
terns and egrets flashing white. The early part of the SW monsoon will bring lower altitude puffy
white cumulus clouds. Rainy weather brings a dullness to the scenery, particularly if the sky vault is a
uniformly overcast grey. On the southern beach, modulation due to sea spray was negligible as there
did not appear to be a rocky shore or nearshore underwater formation for large breakers to
contribute to sea-spray. However, much movement (wind transport) of fine beach sand was
observed, which will impact the scenery more by inconveniencing viewers rather than obscuring the
scenery. The cumulative effect of sea spray, high humidity and long viewing distances reduces
visibility considerably.

2.4 Scale and proportion

Scale and proportion is a consideration taken into account relative to the viewer and viewing points.
Mannar Island is characterized by strong contrasts of horizontal and vertical line with much
dependent of the balance of scale of elements in the two planes. Other than Mannar Town, as yet
with only a few tall buildings, there is little gradation between the planes.

mentura | The power of

Hiewierwes | Rlatural thinking
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report
305674

Revision No: 3
30 August 2017

25"
7m
it 15m em |
o 2 10m
et
155m
80m 80m
30m
fue Z
ee 6im
f 169m
t 190m Oo 20
329m, —
Figure 2.3: Scale and proportion of wind turbines
‘ wentura

25°

100m

The power of
natural thinking
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
£305674 30 August 2017

3. Viewer

3.1 Physiology

There are many physiological variations that influence viewing ability (e.g. height of viewer). For this
assessment the following viewer assumptions, based on an average viewer with normal binocular
vision, have been used:

e Viewing height of 1.5 m.

e Field of view 25 degrees upward and 15 degrees downward vertically and 30 degrees to both
the left and right horizontally.

3.2 Perceptions

Perceptions of the visual landscape are subjective to the viewer assessing their surroundings and the
response of each viewer will be necessarily varied. Fishermen coming in to land from the sea may
look for landmarks and visual cues to bring them home. A visitor to the area may bring cultural and
individual attitudes from elsewhere. A resident of Nadukuda village would experience the same
landscape with little change, bound with the same outlook daily.

There is some familiarity with wind farms to residents on Mannar Island as the Puttalam and
Kalpitiya Wind Farms are familiar to the resident fisher community. The wind farm in the highland at
Ambewala would be less familiar. Informal comments provided by local fishers on viewing wind
farms at a distance indicate that they have a ‘vague attraction’, or observing movement of the rotors,
are ‘restful, like watching fish in an aquarium’. Also, a description that can be termed ‘ephemeral’ as
the wind turbines are in light or shadow with overhead passing clouds casting shadows in fine
weather conditions.

trentura | The power ot

natural thinking
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

This page is intentionally blank.

The power of
natural thinking

8 ventura

TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
£305674 30 August 2017

4. Proposed wind turbine generators

4.1 Location and configuration

Wind turbine generators (WTGs) is a description used in this assessment to include the tower, rotor
blades, hub and nacelle that typically comprise a wind turbine. The Mannar Wind Farm proposes to
install 39 WTGs placed somewhat centrally to the total length of the South facing coastline. The
frontal (or seaward) array of 33 WTGs and a rear array of six WTGs at 140 m and 830 m landward are
in a near regular arrangement of two curvilinear rows following the landform pattern. Two gaps in
the frontal array provide a relief in the regularity forming three linear sectors of 10, 12 and 11 WTGs
from East towards West respectively. This is aesthetically more acceptable than a regularly
continuous line of 33 WTGs. An overly long array in excess of this number could impact negatively on
the visual landscape. The spacing is sufficiently far apart (300m — 350m) to avoid a sense of visual
enclosure. A reduced spacing will impact negatively on the visual landscape. The fewer WTGs as a
rear array very nearly centrally placed to the frontal array enhances the configuration, particularly as
they are on slightly higher ground.

The exact number of WTGs has not yet been finalised through the tender process, and it is likely that
fewer than 39 locations will be used to obtain the required 100 MW project.

A meteorological mast is currently installed at the site, and will likely remain in the future. An
additional mast may be installed on a temporary basis at one of the proposed wind turbine locations
for the purpose of post-construction power curve tests on the wind turbines. The visual impact of
these meteorological masts will be minimal, particularly in relation to adjacent wind turbines.

Anew substation and control building will be constructed near Nadukudda village. This facility will
likely be visible from the adjacent road, however existing vegetation (seen in C-125 and C-215) will
screen the facility from nearby residences.

4.2 Viewpoints

Nine viewpoints were selected for assessment (Figure 4.1). Viewpoints were selected to assess the
visual impact on population centres (e.g. towns), regularly used places (e.g. beach) and sites of
economic, cultural or natural significance. Photomontages were produced for all viewpoints.
Viewpoints from Mannar Town were occluded by structures in the near foreground. Similarly,
viewpoints from locations further inland of the wind farm, Tharapuram, Pesalai and Talaimannar,
were separated from the location of the WTGs by a belt of vegetation comprising mainly palms of
palmyrah and coconut with some trees. In general, the vertical viewing plane for normal viewing will
be filled by trees of 30 m height, such as coconut (TxT) and mature palmyrah at a distance from the
viewer of around 61 m beyond which the sky vault or other taller elements would be seen. Thus, tall
vegetation as screening or forming an above ground vegetation line is an important factor. Any
removal of vegetation should carefully consider views from strategic locations and make good losses.
This is an important landscape consideration for policy planning, assessment, design, conservation
and similar applications.

trentura | The power ot

natural thinking
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

4.3 Zone of Visual Influence (ZVI)

“ZVI analysis is the process of determining the visibility of an object in the surrounding landscape. The
process is objective in which areas of visibility or non-visibility are determined by computer software
using a digital elevation dataset. The output from the analysis is used to create a map of visibility”

(4).

The term Zone of Theoretical Visibility (ZTV) is more appropriate as there are many intervening
above ground elements which are not accounted for in the first instance. From a visual standpoint
the term ‘obstruction’ can be used as in visually occluding, whether acceptable or unacceptable. In
the absence of any such elements, the nacelle on a supporting tower of 90 m will fill the vertical
plane field of view of a viewer, with an eye height of 1.5 m at a horizontal distance of 190m from the
base of the tower, and similarly to the tip of a vertical rotor blade of sweep diameter 130 m, ata
distance of 329 m on the horizontal plane from the base of the tower. Any distance exceeding these
values reduces the prominence or proportions of the WTG as the background of the sky vault above
the rotors increases, with the scale of the WTG structures being less dominating and more
acceptable to the psyche of the viewer as it becomes more a part of the visual scenery.

trentura | The power ot

natural thinking

10
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
£305674 30 August 2017

Figure 4.1: Mannar Wind Farm viewpoint map

tt entura | The power of

wines | Matural thinking 11

TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017
This page is intentionally blank.

mentura | The power of
12 Hentenes | Ratural thinking
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

5. Photomontages

Photomontages for all viewpoints are presented in Appendix B. Viewpoints from where WTGs were
visible are discussed below together with recommended actions to mitigate potential visual impacts.

5.1 The beach

Viewpoints A-327 and B-327 are located approximately 2.5 km apart along the beach from
Thalvapadu and at close proximity to the first WTG in the longer frontal array (Figure 4.1).

A-327 shows a part of the frontal array in the middle ground. The fishing boats also form a regular
series often with prows facing landward. The regularity of ‘parking’ the boats is made dissimilar by
the colours of boats and the casual variability in parking. The wind farm structures are identical in
form and regular in placement with visual relief to the regularity given by the gap between the
groups of WTGs. The beach swept clean by the water is contrasted with the palpable lack of concern
for orderliness shown by the scattered debris of the foreshore beach sands. The WTGs are at a
comfortable distance where their formal arrangement is a foil to the casual temporary structures of
the fishing community.

B-327 shows the strong contrast between horizontal plane and vertical elements. The slight slope of
the beach and the low scrub beach vegetation serves as a positive element to merge the horizontal
with the vertical, allowing for a soft transition. The lack of concern towards an aesthetic is reflected
by the littered beach in the foreground. The strong dominance of the foreground WTGs becomes
reduced as the view is carried to the middle ground horizon. The near view dominance of the WTG is
made acceptable due to the slender clean lines and proportion of the structure. A distant view of the
rear array is visible though merging with the background. It can be expected that the arrays will be
visually prominent and stark on clear days, particularly for the few hours around sunset when the
structures will be in silhouette.

In these two views, given the weather conditions, haze and reduced visibility, the WTG structures
merge with the background overcast grey of the sky vault. However, on clear days with sunlight it can
be expected that white colour allows for greater prominence especially closer to ground. White also
allows for greater reflectivity in both sunlight and full phase moonlight on clear nights. Scudding
clouds during pre-monsoonal periods cause the WTGs to appear in full sunlight and shadow (of the
cloud) intermittently with apparent colour variation to the viewer.

Recommendations for mitigation:

e Structure, nacelle and rotor colour — A light grey WTG colour is recommended and can be
expected to merge into the background and provide the least contrast to background over a
large range of weather and light conditions.

e Conservation or addition of low beach vegetation is recommended to visually transit, merge
and soften the base with the terrain. Re-instating of removed vegetation during construction
phase is also necessary.

e Activities during construction phase are expected to be more visually disrupting than during
operation. Airborne dust to be controlled and speed limits imposed on construction vehicles.
Removal of all construction debris and equipment after completion that affects visual and
environmental quality. Construction crane/s for installation will be temporary. Vegetation to

ttentura | The power of

natural thinking 13
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

be re-instated and ground conditions made good at tower bases, underground cable paths and
as otherwise used as access/camp during construction phase.

5.2 Nadukuda village

C-165 and D-125 viewpoints are on two separate bearings from over a kilometre landward of the
frontal array. The near distance from the viewing point is host to several trees and an old coconut
plantation of T x T variety. The plantation gives way to scrub and dune formation closer to the beach.
Foreground and middle ground are given to vegetation. Ground cover, grass and leafy foliage with
gaps allow screening of the background. The nacelle and rotors of the WTGs (19 and 20) are
discernible as a filtered view through the crowns of the coconut trees. Only the upper part of the
tower is visible.

D-125 is a more funnelled view focused down the road. The slender 80 m tall steel tracery of the
wind measuring mast is barely discernible given the weather conditions. The WTG to the right of the
road is similarly filtered by foreground coconut palms. As the view is across the pattern of the
plantation grid, there is more occlusion due to the greater density of foliage than in C-165.

Recommendations for mitigation:
e Where practicable facilitate the conservation of addition of similar vegetation as a visual
screen/filter to mitigate the near view impacts of the WTGs.

5.3 Causeway

The D-317 viewpoint is on the causeway to Mannar Island. Being in the Vankalai sanctuary there is
much birdlife. The urbanised tall elements of the ‘heavy’ water tower and traceries of
communication towers terminate on the shore with the WTGs in the distance. The nearest WTG is
around 9 km distance. Both arrays can be seen, but not intrusive in the overall landscape. However,
the separation distance between the frontal array and rear array does not give a sense of cohesion in
the visual scene. It is likely that the young mangrove planting in the foreground will grow taller giving
more interest in the foreground though not a full visual screen from this viewpoint.

Considering the Causeway viewpoint, the openness and uncluttered visual space is aesthetically
pleasing. Visual intrusions occur along the causeway as utility structures and transmission lines.
Visual impact of the planned power transmitting line and structures from the wind farm substation at
Nadukuda to the main grid line are not part of the current assessment.

Recommendations for mitigation:
e It is visually recommended to confine all visual clutter to the causeway leaving an open
landscape. It is noted that the railway structures are insignificant in the visual scene.

5.4 Wireframe images

Appendix C displays wireframe representations of the wind turbine layout viewed from the Shell
Coast Resort (I-285), and the two new tourist Cabanas (J-300, K-280). Wireframes are typically used
to illustrate the three-dimensional shape of the landscape and the wind turbines in the landscape. In
this case, because the terrain is flat, and because the wireframes do not include the effects of
screening vegetation, their usefulness is limited. However they provide an indication of the dominant
size of the wind turbines in the landscape, as viewed from these tourist facilities. It is noted the two
new tourist cabanas may be acquired by CEB which would negate their status as receptors.

14
ttentura | The power of

natural thinking
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

6. Discussion

e The beach photomontages show the importance of configuration, scale, proportion and
spacing of the WTGs. The sleek form of the structure lends an elegance with the proviso that
they should be vertical to the ground and well maintained.

e It appears that the beach is occupied mainly by the fisher community who are more engrossed
in their occupation than in the aesthetic aspects of the surrounding landscape

e The importance of the low beach vegetation as a screen of the bases of the WTGs allows more
integration with the landscape

e The importance of having a belt of vegetation, particularly tall trees which allow screening or
only filtered views is made evident by the photomontages from Nadukuda. Detailed study of
locations and options for screening has not been undertaken, however it should be considered
as an option post-construction for locations such as tourist facilities in close proximity to wind
turbines, should these stakeholders request such screening.

e The exact number of wind turbines has not yet been finalised through the tender process, and
it is likely that fewer than 39 locations will be used to obtain the required 100 MW project. In
such case, it is recommended that if any of the rear array is needed to obtain the required
number of locations for a 100 MW project, a minimum of 3 locations from the rear array
should be used. It is also recommended that the regular arrangement of the front array be
maintained to the greatest extent possible.

e It is recommended that a uniform size and design of wind turbines is maintained across the
wind farm, and it is understood this is requirement of the wind farm technical specifications.

e Distant views while not intrusive would harmonize better in the landscape with less contrast in
colour, if the WTGs are grey coloured.

e Photomontages have not been produced for the Shell Coast Resort nor the two new tourist
Cabanas, which are each likely to be within about 500 m of the nearest wind turbines
(depending on which of the 39 locations are used). However viewpoint B-327 provides an
example of the scale of wind turbines from this close vantage point, although some screening
is likely from these vantage points, such as shown from vantage points C-165 and C-215 (near
Nadukudda village). Nonetheless, the wind turbines will be a very prominent feature of the
landscape in the vicinity of these tourist facilities. It is noted two new tourist cabanas may be
acquired by CEB which would negate their status as receptors.

e In the present scenario, the WTGs do not present a major visual impact, however the ancillary
structures to the wind farm have to be considered, particularly the transmission of power
between Nadukuda and the main grid on the mainland.

. In the future development of Mannar Island, and potential uses, the identification of LCUs,
conservation of vegetation, land use policy and developmental guidelines should be
formulated for the carrying capacity of the island.

e The comments given in this report are on the WTGs in the landscape. However, in the
operation of a wind farm further ancillary structures are imperative — the transmission sub-
station, and transmission line as well as supporting accommodation, utilities, parking and

ttentura | The power of

natural thinking 15
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

vehicular movement and offices for staff, and the proposed temporary pier. These have not
been considered in detail this report.

mentura | The power of

16 Hentenes | Ratural thinking
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3

£305674 30 August 2017

7. References

1 World Bank Environmental, Health and Safety Guidelines, Wind Energy, August 7 2015

2 Department of Environment, Land, Water & Planning (January 2016) Policy and Planning
Guidelines for the Development of Wind Energy Facilities in Victoria. State of Victoria,
Department of Environment, Land, Water & Planning, Melbourne.
http://www.planning.vic.gov.au/__data/assets/pdf_file/0030/9696/Policy-and-Planning-
Guidelines-for-Development-of-Wind-Energy-Facilities-in-Victoria_January-2016.pdf

3 EDC Burgos Wind Power Corporation (January 2015), Initial Environmental Impact Assessment
(IEE), 150 MW Burgos Wind Power Project. https://www.adb.org/sites/default/files/project-
document/155552/48325-001-iee.pdf

4 Herzog, T. R, Kaplan, S and Kaplan, R. (1982) The prediction of preference for unfamiliar urban
places. Population and Environment.

5 Kaplan, S. (1979) Concerning the power of content identifying methodologies. \n Assessing
amenity resource values. USDA Forest Service General Technical Report RM 68. Pp. 4-13.

6 Kaplan, S. (1979) Perception and landscape: Conceptions and misconceptions. In Proceedings of
Our National Landscape Conference. USDA Forest Service General Technical Report PSW 35.
Pp. 241-248.

7 Kaplan, S. (1982) Where cognition and affect meet: A theoretical analysis of preference. |n P.
Bart, A. Chen and G. Francescato (Eds.) Knowledge for design. Washington, D.C.: EDRA. Pp.
183-188.

8 Kaplan, S. (1988) Perception and landscape: Conceptions and misconceptions. |n J. L. Nasar
(Ed.) Environmental aesthetics: Theory, research and application. New York: Cambridge
University Press. Pp. 45-55. (Originally published in Our National Landscape, 1979.)

9 Kaplan, S and Kaplan, R. (1982) Cognition and environment: Functioning in an uncertain world.
New York: Praeger. (Republished by Ann Arbor, MI: Ulrich's, 1989.)

10] Municipality of Grey Highlands (unknown). Landscape and Visual Assessment Guidance for
Wind Energy Farm Development http://www.greyhighlands.ca/downloads/217.pdf

11] Niijhuis, S. Visual Research in Landscape Architecture T. Tempesta, D. Vechchiato, (2015,)
Testing the differences between experts’ and lay people’s landscape preferences, University of
Padova, Italy, Firenze University Press

12] Niijhuis, S. Lammeren, R. and Hoeven, F. (2011) Exploring the Visual Landscape: Advances in
Physiognomic Landscape Research, TUDelft, Delft University of Technology, Netherlands

13] University of Newcastle (2002) Visual Assessment of Windfarms Best Practice. Scottish Natural
Heritage Commissioned Report FO1AA303A.

14] Watson, D. (unknown). Zone of Theoretical Visibility or Zone of Visual Influence

http://www.davidwatson.info/zvi.php

trentura | The power ot

natural thinking 17
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

This page is intentionally blank.

The power of
natural thinking

18 ventura

TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

Appendices

A Visual studies — photographs

Photo credits: Shereen Amendra

4A - Tall erect and stately palmyrah palms as
emergents in the general line

4B - Line is species dependent: The rounded
series of convexes shaping line of acacia plants
in middle ground.

AC - The open landscape of Vankalai sanctuary
bisected by causeway with visual intrusions of
utility elements in vertical plane and horizontal
wires/cables.

mentura | the power of

Hien tones | Aatural thinking 19
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3

£305674

30 August 2017

4D - Mannar Town: Saturated colours of a
cultural landscape. Line is characterized by
buildings and hoardings as large as entire
building fagade. Vertical steel traceries of
communication towers are the recent
characteristic of Mannar Island.

4E - The Southward beach: Beach sands a
colour foil to the blue-grey of sea and sky.
Piers protrude into the flat open landscape.
Touches of white contrast as wavetops and
egrets fringe the interface of land and water.

4F - The railway bisects a flat open landscape
as networks occupy the ‘spine’ of Mannar
Island. The fringing vegetation occludes beach
views. Built forms are low and ensconced in
the vegetation

trentura | The power of

Hiewierwes | Rlatural thinking
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

4G - Mobility pathways cross at Pesalai. The elevated
railway affects the road gradient at the crossing.
Utility vertical elements and varying natural forms of
palms and trees. The fence in the middle ground is
constructed of dried palmyrah leaves. Trees occlude
distant views.

4H - Horizontal cable runs in foreground of 80m wind
monitoring mast. The wavy line of beach dunes and low
beach vegetation forming the base and ground for the scene.

r 3 4) - Merging horizontals with the verticals: Beach
vegetation hiding the bases of palmyrah. A soft fringe
he - to a service road.

mentura | The power of

Hiewienes | Natural thinking 21
TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

This page is intentionally blank.

The power of
natural thinking

22 ventura

TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

B Photomontages

The power of
natural thinking 23

tentura

TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

This page is intentionally blank.

The power of
natural thinking

24 ventura

TA 9085-SRI: Wind power generation project - Visual Impact Assessment Report Revision No: 3
305674 30 August 2017

C Wireframe images

The power of
natural thinking 25

tentura

Terrestrial Survey of the Wind Power Project Site, Mannar Island
Methodology

A rapid survey of the project site! was conducted in order to prepare a plant species inventory
in 39 locations, each having an area of 150 x 150 m (2.25 ha), demarcated in two rows (33 in
the first row and 6 in the second row) along the southern part of Mannar Island for the proposed
Wind Power Project. The first row is about 140 m from the coast and the second row is about
900m. All the plant species found in the 150 x 150 m area were recorded. The trees that will
be removed within the hardstand (about 31% (0.7 ha) of the area demarcated for the wind
turbine) were counted or the area covered by trees, as a percentage of the total hardstand
area, was estimated. In some locations, the stems of Acacia trees are not visible and the
crowns of the trees form a continuous canopy above ground. A list of plants found in each
location was given in 39 tables and the plants/trees to be removed within the hardstand area
were also listed in separate tables (see Annex 1). Photographs of each turbine location were
also taken to show the habitat types found in these areas. Plants species found along nine
water channels (Thonas) within the project area (two rows of wind turbines, Fig. 1) were also
inventoried (Table 4).

SS

Peeihukkudiviruppy .

~Uvary Church
Comm, hall
School

‘Olaiththoduvai Church @ “GS ie—_|

ae
FP Konniankudiyiruppu ch
od

pon Oy

eae nie of

he

CG.
image , Google Earth

Imagery Onto: 8/20/2010 tat 9.039203" ton 79.821130" elev 8m eye it 7.58 km
Fig. 1 Locations of wind turbines 1-39 in Mannar Island. Proposed 220 kV transmission
line (pink) is also marked.

Flora of the Project Area?
A total of 201 plant species (63 families and 185 genera) including 2 endemic and 178

indigenous species were recorded from 39 turbine locations, each having an area of 150x 150
m (2.25 ha). Twenty-one (21) plant species recorded in the study area are introduced species.

1 Project site- 150 x 150 m area of all 39 locations including the hardstand

2 Project area includes two rows of wind turbine locations and the area in between where water channels are
found. 39 locations earmarked for the turbines (33 in the first row and 6 in the second row), proposed access
roads, and underground cable routes (along the proposed access roads) up to Nadukuda GSS.
About 17 of them are now naturalized and this indicates that the area is comparatively less
disturbed by human influence. All recorded flora species are not unique or restricted to the
project locatiions. However, Acacia planifrons is the species that restricted to Mannar and
some area of the mainland. It is the most common tree in Mannar island and forms a
continuous canopy about 100-150 m from the coast. The highest number of trees to be
removed in the hardstand of all locations is Acacia trees. Scrubland and sand dune vegetation
is the main vegetation types found in the 12 km stretch of the first row of wind turbines. In
addition to scrublands, Palmyra groves/ stands and coconut plantations are found within the
turbine locations 34 to 39. Most of the recorded plant species are locally common in the area.
Table 5 gives the total number of trees affected in the project area whereas Table 6 gives
estimated costs for Terrestrial ecology monitoring.

Table 1. Number of plant species, threatened, endemic, indigenous and introduced
species by life forms.

Tree 40 1(3) 1 32 7
Shrub 57 3(3) 1 51 5
Herb 65 1(4) - 59 6
Climber/Creeper/Liana 34 2(3) - 31 3
Grass / Grass like 5 - - 2 :
Total 201 7(13) 2 175 21
Table 1: Status of Terrestrial Ecology in the Project Area
National
Red list
2012-
Threatened
Total (Near IUCN-
Life form species | Threatened) | GCS_ | Endemic | Indigenous | Introduced
Tree 40 1(3) LC-7 1 32 7
Shrub 57 3(3) LC-6 1 51 5
Herb 65 1(4) LC-8 - 59 6
Climber/Creeper/Liana 34 2(3) LC-2 - 31 3
Grass /Grass like 5 - LC-1 - 2 :
Total 201 7(13) 24 2 175 21
Source: Ecological Survey 2016, LC- Least Concern.
None of the plants categorized by the National Red list (2012) as threatened (7) or near
threatened (13) are having the status of more than LC in the IUCN Global Red list. Out of 20,
threatened (7) and near threatened (13) seventeen are not yet been assessed (NA) and three

are LC (see Table 2) in the Global Red List.

CEB will try the possibility of shifting the hardstand to avoid any endemic trees — e.g. for Neralu
appears to be: T1, 3, 8, 36, and 37 and based on indicative design only T3 and T36 will result
in loss endemic plants, 5no. in total. Pupula is an herb, observed in the project area but outside
the hardstanding area and therefore it does not appear to be listed in Table 3 or at any of the
turbine locations per tables in the Annex.

Rare, threatened and endemic flora species in the study area®

Two plant species (Vernonia zeylanica - Pupula and Cassine glauca - Neralu) recorded during
the field survey within the project site are endemic to the country. Seven (7) threatened
species were also listed during the field survey (Table 2). Another thirteen (13) species
recorded are in near threatened (NT) category and one species considered as data deficient
(DD) according to the National Red List of 2012, Ministry of Environment, Sri Lanka. No any
endemic species are in threatened or near threatened categories. All recorded endemic and
indigenous flora species are not unique or restricted to the 39 turbine locations.

Table 2. Threatened plants (Red Data book, 2012 and Global Conservation Status- IUCN
Global Red list) recorded in the turbine locations.

Threatened species
Family Species Sinhala Name H Ts_|NCS| GCS
Fabaceae Vigna marina Lee ma Cc In EN NA
Menispermaceae Hyserpa nitida Niri-wel Cc In EN NA
Vahliaceae Vahlia dichotoma H_|In__|eN_|NA
Fabaceae Indigofera oblongifolia Nari Mun Ss In vu Le
Menispermaceae Tinospora cordifolia Rasa-Kinda Cc In vu NA
Rhamnaceae Colubrina asiatica Tel hiriya Ss In vu__| NA
Sapotaceae Manilkara hexandra Palu T In VU NA
Near Threatened and Data Deficient Species
Family Species Sinhala Name H Ts NCS
Menispermaceae Tinospora sinensis Rasa Kinda Cc In pp | NA
Aizoaceae Sesuvium portulacastrum | Maha-sarana H In NT NA
Aizoaceae Trianthema decandra Maha-sarana H In NT NA
Capparaceae Capparis brevispina Wal-dehi Ss In NT NA
Heen-himbutu- NA
Celastraceae Salacia chinensis wel Cc In NT
Combretaceae Lumnitzera racemosa Beriya T In NT Lo
Fabaceae Albizia amara lha T In NT NA
Fabaceae Indigofera colutea H In NT NA
Fabaceae Vigna trilobata Bin-me Cc In NT NA
Lythraceae Pemphis acidula Muhudu Wara Ss In NT Le
Olacaceae Olax imbricata Telatiya Ss In NT NA
Orobanchaceae Striga angustifolia H In NT NA
Salvadoraceae Salvadora persica Malittan T In NT NA
Vitaceae Cyphostemma setosum Cc In NT NA

(H- Herb, C - Creeper, T- Tree, S- Shrub, G - Grass, Gl-Grass like,) and the taxonomic status TS (In— Indigenous; E — Endemic;
| — Introduced including naturalized exotics) and National conservation status NCS (EN- Endangered, VU- Vulnerable, NT- Near
Threatened), GCS- Global Conservation Status: NA- Not Assessed, LC- Least Concern

The Revised Handbook to the Flora of Ceylon, Vol. X (pg.86-87) list the herbarium specimens
of C. galuca (Neralu) were prepared from the specimens collected from localities in seven
districts (Mannar, Vavunia, Puttalam, Anuradhapura, Trincomalee, Matale and Polonnaruwa)
of Sri Lanka.

Two endemics, Vernonia zeylanica (Pupula) and Cassine glauca (Neralu) are categorized as
LC in the National Red list (2012). The presence of endemic species triggers potential critical

3 Study area- same as the project site, however, this includes proposed access roads as well
abitat; however, the project area has <1% global (Sri Lankan) population that justified that
the project area is not trigger critical habitat. Table 2 depicts that they are not nationally
threatened though their IUCN conservation status (if any) is stated. It is noted they are not
restricted to the 39 turbine locations, but also need to confirm if they are widespread in Sri
Lanka and not restricted range species.
Table 3. Plant species recorded during the terrestrial survey in 39 locations, each
150 x 150 m (2.25 ha), demarcated for the proposed Wind Power Project
Family Species Sinhala Name H | TS | NCS
Acanthaceae Asystasia gangetica Puruk H | In
Acanthaceae Dipteracanthus prostratus Nil-puruk H In
Acanthaceae Avicennia marina Manda S | In
Aizoaceae Sesuvium portulacastrum Maha-sarana H In NT
Aizoaceae Trianthema decandra Maha-sarana H | In | NT
Amaranthaceae Achyranthes aspera Karal haba H In
Amaranthaceae Aerva lanata Polpala H | In
Amaranthaceae Pupalia lappacea Wal karal heba H In
Apocynaceae Carissa spinarum Heen-Karamba Ss In
Apocynaceae Calotropis gigantea Wara Ss In
Apocynaceae Dregea volubilis Kiri-Anguna Cc In
Apocynaceae Hemidesmus indicus lramusu Cc {In
Apocynaceae Oxystelma esculentum Usepale Cc {In
Apocynaceae Pentatropis capensis Cc In
Apocynaceae Pergularia daemia Wissani Cc | In
Apocynaceae Secamone emetica Mudu Kiriya Cc In
Apocynaceae Tylophora indica Mudu-bin-nuga Cc | In
Arecaceae Borassus flabellifer Thal T !
Arecaceae Cocos nucifera Pol T !
Arecaceae Phonix pusilla Wal indi T In
Aristolochiaceae Aristolochia indica Sapsanda Cc {In
Asparagaceae Asparagus racemosus Heen hathavariya Cc {In
Asteraceae Blumea obliqua Mudu-mahana H In
Asteraceae Eclipta prostrata Kikirindi H In
Asteraceae Emilia sonchifolia Kadupahara H In
Asteraceae Epaltes divaricata Heen-mudu-mahana H In
Asteraceae Launaea sarmentosa H | In
Asteraceae Vernonia cinerea Monorakudumbiya H | In
Asteraceae Vernonia zeylanica Papula SJE
Asteraceae Wedelia chinensis Ranwan-kikirindi H | In
Asteraceae Wollastonia biflora Mudu-Gampalu S | In
Asteraceae Xanthium indicum Uru-kossa H | In
Boraginaceae Cordia monoica Lolu T | In
Boraginaceae Ehretia laevis S | In
Boraginaceae Ehretia microphylla Hin-Thambala Ss In
Boraginaceae Heliotropium curassavicum H | In
Boraginaceae Heliotropium indicum Et-honda H | In
Cactaceae Opuntia dillenii Katu-pathok s I

Family Species Sinhala Name H | TS | NCS
Capparaceae Capparis brevispina Wal-dehi Ss In NT
Capparaceae Capparis divaricata Wellangiriya S | In
Capparaceae Capparis sepiaria Rila Katu Cc In
Capparaceae Capparis zeylanica Sudu-wellangiriya S | In
Celastraceae Cassine glauca Neralu TIE
Celastraceae Gymnosporia emarginata Katu pila S | In
Celastraceae Pleurostylia opposita Panakka T In
Celastraceae Salacia chinensis Heen-himbutu-wel C | In | NT
Cleomaceae Cleome viscosa Ran-manissa H | In
Colchicaceae Gloriosa superba Niyagala Cc {In
Combretaceae Lumnitzera racemosa Beriya T In NT
Combretaceae Terminalia catappa Kottamba T I
Commelinaceae Commelina benghalensis Diya-meneriya H | In
Commelinaceae Commelina petersii H In
Commelinaceae Cyanotis axillaris H | In
Commelinaceae Murdannia spirata H | In
Connvolvulaceae | Cuscuta campastre H In
Connvolvulaceae | Ipomoea pes-caprae Mudu-bin-thamburu Cc In
Connvolvulaceae_ | /pomoea pes-tigridis Divi-pahura Cc In
Connvolvulaceae_ | |pomoea sp. Cc {In
Connvolvulaceae_ | [pomoea violacea Cc In
Cucurbitaceae Citrullus lanatus Komadu Cc !
Cucurbitaceae Coccinia grandis Kowakka Cc In
Cucurbitaceae Momordica dioica Mal-thumba, Thumba Cc | In
Cucurbitaceae Trichosanthes cucumerina Dum-mella Cc | In
Cyperaceae Cyperus arenarius Mudu-kalanduru Gl | In
Cyperaceae Cyperus javanicus Gl | In
Cyperaceae Fimbristylis cymosa Gl | In
Ebenaceae Diospyros vera Kaluhabaraliya T In
Euphorbiaceae Acalypha indica Kuppameniya H | In
Euphorbiaceae Euphorbia antiquorum Daluk T In
Euphorbiaceae Euphorbia hirta Bu-dada-kiriya H | In
Euphorbiaceae Euphorbia indica Ela-dada-kiriya H In
Euphorbiaceae Euphorbia rosea Mudu-dada-kiriya H In
Euphorbiaceae Excoecaria agallocha Talakiriya T | In
Fabaceae Abrus precatorius Olinda Cc In
Fabaceae Acacia chundra Rat-kihiriya T In
Fabaceae Acacia eburnea Gini andara S| in
Fabaceae Acacia leucophloea Maha-Andara T In
Fabaceae Acacia planifrons T In
Fabaceae Albizia amara lha T | In | NT
Fabaceae Alysicarpus vaginalis Aswenna H | In
Fabaceae Bauhinia acuminata Koboleela T !
Fabaceae Bauhinia racemosa Maila T {In

Family Species Sinhala Name H | TS | NCS
Fabaceae Caesalpinia bonduc Kumburu-Wel Cc In
Fabaceae Canavalia cathartica Cc | In
Fabaceae Canavalia rosea Mudu-awara Cc | In
Fabaceae Crotalaria retusa Kaha-Andanahiriya S | In
Fabaceae Derris trifoliata Kala-wel Cc {in
Fabaceae Desmodium triflorum Heen-undupiyaliya H | In
Fabaceae Dicerma biarticulatum S | In
Fabaceae Dichostachys cinerea Katu andara S | In
Fabaceae Indigofera colutea H In NT
Fabaceae Indigofera oblongifolia Nari Mun S | In | VU
Fabaceae Indigofera tinctoria Nil-Awariya S | In
Fabaceae Mimosa pudica Nidi-kumba H I
Fabaceae Prosopis juliflora Katu-siyambala T I
Fabaceae Senna auriculata Ranawara T | In
Fabaceae Stylosanthes fruticosa Wal-Nanu H In
Fabaceae Tamarindus indica Siyambala T |
Fabaceae Tephrosia purpurea Katuru pila Ss In
Fabaceae Tephrosia villosa Bu-Pila Ss In
Fabaceae Vigna marina Lee ma Cc | In| EN
Fabaceae Vigna trilobata Bin-me Cc | In | NT
Gentianaceae Enicostema axillare H | In
Gisekiaceae Gisekia pharnaceoides Atthiripala H | In
Goodeniaceae Scaevola taccada Takkada S | In
Lamiaceae Clerodendrum inerme Wal-Gurenda S | In
Lamiaceae Anisomeles indica Yak-wanassa H | In
Lamiaceae Gmelina asiatica Demata S | In
Lamiaceae Hyptis suaveolens Ali thala Ss I
Lamiaceae Leucas zeylanica Geta-Thumba H In
Lamiaceae Ocimum americanum Heen-tala H | In
Lamiaceae Platostoma menthoides H | In
Lamiaceae Premna obtusifolia Maha-midi S | In
Lamiaceae Vitex negundo Nika T | In
Lauraceae Cassytha filiformis S | In
Lythraceae Ammannia baccifera H | In
Lythraceae Pemphis acidula Muhudu Wara S | In | NT
Malvaceae Hibiscus surattensis Hin-napiriththa S | In
Malvaceae Hibiscus tiliaceus Wal Beli T {| In
Malvaceae Sida cordata Bevila H | In
Malvaceae Thespesia populnea Gansuriya T In
Malvaceae Corchorus aestuans Jaladara H !
Malvaceae Grewia orientalis Wel-keliya Ss In
Malvaceae Melochia corchorifolia Gas-kura H | In
Malvaceae Triumfetta pentandra Epala S | In
Malvaceae Waltheria indica Punnikki S | In
Meliaceae Azadirachta indica Kohomba T !

Family Species Sinhala Name H | TS | NCS
Menispermaceae_ | Hyserpa nitida Niri-wel S | In | EN
Menispermaceae_ | Tinospora cordifolia Rasa-Kinda Cc | In} VU
Menispermaceae_ | Tinospora sinensis Rasa Kinda Cc | In| DD
Molluginaceae Glinus oppositifolius Heen-ala H In
Moraceae Ficus benghalensis Maha-Nuga T {| In
Moraceae Ficus racemosa Attikka T {In
Moraceae Ficus virens Kalawalla T | In
Myrtaceae Syzygium cumini Ma-Dan T | In
Nyctaginaceae Boerhavia diffusa Pita-sudu-pala H | In
Nyctaginaceae Boerhavia eracta H | In
Ochnaceae Ochna lanceolata Bo-Kera S | In
Ochnaceae Ochna obtusata Mal-Kera S | In
Olacaceae Olax imbricata Telatiya Ss In NT
Olacaceae Olax scandens S | In
Onagraceae Ludwigia hyssopifolia S | In
Opiliaceae Cansjera rheedii Eta-Muru S | In
Orobanchaceae Sopubia delphinifolia H In
Orobanchaceae Striga angustifolia H | In | NT
Pandanaceae Pandanus odorifer Mudu keyiya Ss In
Passifloraceae Passiflora foetida Pada wel Cc !
Pedaliaceae Pedalium murex Et-Nerenchi H | In
Phyllanthaceae Phyllanthus amarus Pitawakka H | In
Phyllanthaceae Phyllanthus maderaspatensis H | In
Phyllanthaceae Phyllanthus reticulatus Wel-Kaliya S | In
Phyllanthaceae Sauropus bacciformis Eth-pitawakka H | In
Phyllanthaceae Breynia vitis-idaea Gas-kayila S | In
Phyllanthaceae Flueggea leucopyrus Heen Katu pila S | In
Plantaginaceae Bacopa monnieri Lunuwila H | In
Plantaginaceae Scoparia dulcis Wal koththamalli H I
Poaceae Panicum repens Etora G | In
Poaceae Spinifex littoreus Maha-rawana-revula G | In
Putranjiavaceae Drypetes sepiaria Wira T In
Rhamnaceae Colubrina asiatica Tel hiriya S | In | VU
Rhamnaceae Scutia myrtina S | In
Rhamnaceae Ziziphus mauritiana Dabara T In
Rhamnaceae Zizyphus oenopila Hin-Eraminia Ss In
Rhizophoraceae Rhizophora mucronata Maha Kadol T In
Rubiaceae Benkara malabarica Pudan S | In
Rubiaceae Canthium coromandelicum Kara S | In
Rubiaceae Catunaregam spinosa Kukuruman S | In
Rubiaceae Hydrophylax maritima Mudu getakola H | In
Rubiaceae Ixora pavetta Maha-Rathambala T In
Rubiaceae Morinda coreia Ahu T {In
Rubiaceae Oldenlandia biflora Heen kaududala H | In
H

Rubiaceae

Oldenlandia umbellata

Saummal

Zygophyllaceae

Tribulus terrestris

Heen-nerenchi

Family Species Sinhala Name H | TS | NCS
Rubiaceae Pavetta indica S | In
Rubiaceae Paederia foetida Apasu madu Cc I
Rubiaceae Spermacoce articularis H In
Rubiaceae Spermacoce hispida Hin-geta-kola H In
Rubiaceae Tarenna asiatica Tarana S| in
Rutaceae Limonia acidissima Divul T {In
Rutaceae Pleiospermium alatum Tunpath-Kurundu T In
Rutaceae Toddalia asiatica Kudu-Miris Cc | In
Salicaceae Flacourtia indica Uguressa Ss I
Salvadoraceae Azima tetracantha Wel dehi S | In
Salvadoraceae Salvadora persica Malittan T In NT
Sapindaceae Allophylus cobbe Kobbe S | In
Sapindaceae Dodanaea viscosa Et-Werella T | In
Sapindaceae Filicium decipiens Pihimbiya T | In
Sapindaceae Lepisanthes tetraphylla Dambu T In
Sapotaceae Manilkara hexandra Palu T | In | VU
Solanaceae Physalis peruviana H I
Solanaceae Solanum melongena Ela-Batu Ss I
Solanaceae Solanum trilobatum Wal-tibbatu S | In
Typhaceae Typha agustifolia Hambu-pan S | In
Urticaceae Pouzolzia zeylanica H | In
Vahliaceae Vahlia dichotoma H | In | EN
Verbenaceae Lantana camera Rata-hinguru Ss I
Verbenaceae Phyla nodiflora Herimana-detta H | In
Verbenaceae Stachytarpheta urticaefolia Nil-nakuta H I
Vitaceae Cissus quadrangularis Heeressa Cc {In
Vitaceae Cyphostemma setosum Cc | In | NT
Xanthorrhoeacea Aloe vera Komarica H |
H

Plant family, species, Sinhala Name, life form LF (H = herb, C = creeper, T = tree, S = shrub, G = grass, Gl = grass
like,) and the taxonomic status TS (In = indigenous, E = endemic, | = introduced including naturalized exotics) and

National conservation status NCS (EN = endangered, VU = vulnerable, NT = near threatened).

Global Conservation Status (GCS): All species mentioned in the table above are NA = Not Assessed or

LC = Least Concern.

The 3 EN species are listed in Table 3 above are recorded within the project area but outside
the turbine locations. Project area includes two rows of wind turbine locations and the area in
between where water channels are found. Vigna marina recorded from the coastal vegetation,
that would not be affected by the project activities. Hence, they are not recorded at any of the
turbine locations per tables in the Annex.

Table 4. Plant species found along nine water channels (Thonas) located in the wind
ower project site near Wind Turbine locations 6, 8, 16, 19, 21, 22, 33 26, and 32.

Family Species Sinhala Name NCS | GCS
Acanthaceae Asystasia gangetica Puruk fie I-C Lo NA
Apocynaceae Oxystelma esculentum Usepale c/c In LC LC
Apocynaceae Pergularia daemia Wissani c/u-c | In LC NA
Apocynaceae Tylophora indica Mudu-bin-nuga c/u In LC NA
Asparagaceae Asparagus racemosus Heen hathavariya cle In Lc NA
Asteraceae Vernonia cinerea Monorakudumbiya h/g In LC NA
Asteraceae Xanthium indicum Uru-kossa h In Ke} NA
iCombretaceae Lumnitzera racemosa Beriya tc In NT LC
Commelinaceae Commelina benghalensis _|Diya-meneriya h/g In LC LC
Commelinaceae Commelina petersii h/g In LC NA
IConnvolvulaceae Ipomoea violacea cle In LC NA
Cucurbitaceae Coccinia grandis Kowakka c/u-c | In LC NA
‘Cucurbitaceae Momordica dioica Mal-thumba, c/c In LC NA
‘Thumba karavila
|Cyperaceae Cyperus arenarius Mudu-kalanduru g/g In LC LC
Euphorbiaceae Euphorbia rosea Mudu-dada-kiriya s/g In LC NA
Euphorbiaceae Excoecaria agallocha Talakiriya sic In Ke} LC
Fabaceae Alysicarpus vaginalis Aswenna hig In Lc NA
Fabaceae Caesalpinia bonduc Kumburu-Wel c/u-c | In LC NA
Fabaceae Derris trifoliata Kala-wel c/u-c | In LC NA
Goodeniaceae Scaevola taccada Takkada s/u In Ke} NA
Lamiaceae Clerodendrum inerme Wal-Gurenda s/u-c_| In Ke} NA
Lamiaceae Leucas zeylanica Geta-Thumba hig In Ke} NA
Lauraceae Cassytha filiformis c/c In LC NA
Malvaceae Hibiscus tiliaceus Wal Beli tic In LC NA
Malvaceae Grewia orientalis Wel-keliya s/u-c | In LC NA
Moraceae Ficus racemosa Attikka tic In LC NA
Myrtaceae Syzygium cumini Ma-Dan tic In LC NA
Pandanaceae Pandanus odorifer Mudu keyiya sic In Ke} LC
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c_| In Ke} NA
Plantaginaceae Bacopa monnieri Lunuwila h/g In LC LC
Rhizophoraceae Rhizophora mucronata Maha Kadol tc In LC LC
Rubiaceae Hydrophylax maritima Mudu getakola h/g In LC NA
Rutaceae Toddalia asiatica Kudu-Miris c/u-c | In LC NA
Sapindaceae Allophylus cobbe Kobbe s/u In Lo NA
Typhaceae Typha angustifolia Hambu-pan s/u In LC LC
\Verbenaceae Phyla nodiflora Herimana-detta h/g In LC LC

H=Habit (h=herbaceous, s= shrub, t=tree or c= creeper) /strata (c=canopy, u=understory, — g=ground layer, e=emergent). Eg.
h/g=herbaceous/ground layer, s/u=shrub/understory, c/u/creeper understory, t/u= tree understory, c=tree canopy, t/u-c=tree
understory to canopy, TS= Taxonomic Status, In- indigenous, NCS=National Conservation Status: LC=Least Concerned, NT=
Near Threatened, GCS-Global Conservation Status- NA- Not Assessed, LC- Least Concern

Table 5. Number of Palmyra and coconut trees that are found within the area of
hardstand in each turbine location. These trees will be cut down during the
construction of wind turbines in Mannar Island.

Tower No Palmyra Coconut Tower No Palmyra Coconut

rJalalo}s lala
to
ESS

©]@|~NI]o]on] Ao} no] >

Tower No Palmyra Coconut Tower No Palmyra Coconut
10 - - 30 2 -
inl 2 - 31 3 -
12 - - 32 3 -
13 - - 33 - -
14 - - 34 8 -
15 - - 35 10 13
16 1 - 36 1 2
17 - - 37 60 1
18 - - 38 31 42
19 - - 39 3 1
20 - - Total 147 59

Table 6: Total costs for terrestrial ecology mitigation and monitoring

Approxi
Proposed Monitoring mate
Potential | Mitigation Means and Performance | Cost
No Impact measures frequency Responsibility | _ Indicator US$
1 Removal of | Replanting | Every three CEB/ New plants, 8,000
trees, and months during the | contractor restoration of
degradation | restoration | first three years of habitats
of habitats planting

10

Annex 1

Plant species recorded in 150 x150 m area (2.25 ha) allocated for each turbine location and
the number and percentage of tree cover within the hardstand (0.7 ha) of each turbine (where
vegetation/ trees will be removed during the construction activities).

Table 1. Plant family, species and local name of plants recorded in Wind Turbine location- 1,
Thoddaveli, near sea cucumber drying facility (WGS 84 Coordinates: 9.006176, 79.851371).

Family Species Sinhala Name H Ts NCS
Amaranthaceae Aerva lanata Polpala hig In
Apocynaceae Carissa spinarum Heen-Karamba s/ule In
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Tylophora indica Mudu-bin-nuga c/u In
Arecaceae Borassus flabellifer Thal ti I
Arecaceae Phonix pusilla Wal indi vu In
Asparagaceae Asparagus racemosus Heen hathavariya_| c/c In
Asteraceae Vernonia cinerea Monorakudumbiya | h/g In
Celastraceae Cassine glauca Neralu tu-c E
Combretaceae Lumnitzera racemosa Beriya tc In
Commelinaceae Commelina benghalensis Diya-meneriya hig In
Commelinaceae Cyanotis sp. hig In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Euphorbiaceae Excoecaria agallocha Talakiriya sic In
Euphorbiaceae Micrococca mercurialis h/u In
Fabaceae Acacia planifrons tc In
Fabaceae Caesalpinia bonduc Kumburu-Wel c/u-c In
Fabaceae Vigna trilobata Bin-me cig In
Lamiaceae Gmelina asiatica Demata s/u-c In
Lamiaceae Premna obtusifolia Maha-midi sic In
Malvaceae Thespesia populnea Gansuriya tc In
Malvaceae Grewia orientalis Wel-keliya s/u-c In
Meliaceae Azadirachta indica Kohomba tic I
Menispermaceae Tinospora cordifolia Rasa-Kinda c/u-c In VU
Ochnaceae Ochna obtusata Mal-Kera vu In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Pedaliaceae Pedalium murex Et-Nerenchi hig In
Phyllanthaceae Phyllanthus maderaspatensis hig In
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Phyllanthaceae Flueggea leucopyrus Heen Katu pila s/u-c In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In
Rhamnaceae Scutia myrtina s/u In
Rhamnaceae Zizyphus oenopila Hin-Eraminia s/u-c In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In
Salvadoraceae Azima tetracantha Wel dehi s/u In
Salvadoraceae Salvadora persica Malittan tc In

1

Family Species Sinhala Name H Ts NCS
Sapindaceae Allophylus cobbe Kobbe s/u In
Sapindaceae Dodanaea viscosa Et-Werella s/u In
Solanaceae Solanum melongena Ela-Batu s/u I

Vitaceae Cissus quadrangularis Heeressa c/u-c In

Vitaceae Cyphostemma setosum c/u-c In

Habit (h = herbaceous, s = shrub, t = tree, c = creeper) / strata (c = canopy, u = understory, g = ground vegetation,
e = emergent). Eg. h/g = herbaceous/ground vegetation, s/u = shrub/understory, c/u = creeper understory, t/u=
tree understory, t/c = tree canopy, t/u-c = tree understory to canopy, In = indigenous, | = introduced; NCS = National
Conservation Status: VU = vulnerable, NT = near threatened.

Table 1.1. Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 1

Percentage of
hardstand area
Life Number of covered by
Family Species Common Name _| form/strata | Individuals vegetation
Arecaceae Borassus flabellifer Thal ve 5 6%
Pandanaceae_| Pandanus odorifer Mudu keyiya sic 3 2%
Fabaceae Acacia planifrons tie 50 40%
Lamiaceae Premna obtusifolia Maha-midi s/u-c 6 4%
Euphorbiaceae | Excoecaria agallocha_| Talakiriya tie 6 4%
Rhamnaceae__| Zizyphus oenopila Hin-Eraminia s/u-c 3 4%
Malvaceae Thespesia populnea Gansuriya tie 3 5%

Photographs of the habitat of turbine location 1- the person holding the WT number is in the centre of

150x 150m block

Plate 1 Turbine location 1, Thoddaveli

ae

Plate 2 Turbine location 1

12
Plate 3 Turbine location 1

Plate 4 Turbine location 1

Table 2. Plant family, species and local name of plants recorded in Wind Turbine location- 2,

Thoddaveli, close to the sea cucumber drying facility (Coordinates: 9.008341 79.84894).

Family Species Sinhala Name H Ts _| NCS
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani clu-c In
Apocynaceae Tylophora indica Mudu-bin-nuga clu In
Arecaceae Borassus flabellifer Thal ti I
Arecaceae Phonix pusilla Wal indi vu In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Fabaceae Acacia planifrons tic In
Fabaceae Vigna trilobata Bin-me e/g In NT
Lamiaceae Leucas zeylanica Geta-Thumba hig In
Lamiaceae Premna obtusifolia Maha-midi sic In
Meliaceae Azadirachta indica Kohomba tic |
Menispermaceae Tinospora cordifolia Rasa-Kinda c/u-c In VU
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Phyllanthaceae Flueggea leucopyrus Heen Katu pila s/u-c In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In
Rhamnaceae Scutia myrtina s/u In
Rhamnaceae Zizyphus oenopila Hin-Eraminia s/u-c In
Rutaceae Toddalia asiatica Kudu-Miris c/u-c In
Salvadoraceae Salvadora persica Malittan tic In NT
Sapindaceae Allophylus cobbe Kobbe s/u In
Sapindaceae Dodanaea viscosa Et-Werella s/u In
Solanaceae Solanum melongena Ela-Batu s/u |
Vitaceae Cissus quadrangularis Heeressa c/u-c In
Vitaceae Cyphostemma setosum clu-c In NT

13

Table 2.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 2

Percentage of
Life Number of | hardstand area covered

Species Family Common Name | form/strata | Individuals by vegetation
Borassus flabellifer | Arecaceae Thal ve 4 3%
Pandanus odorifer_| Pandanaceae_| Mudu keyiya sic 5 4%
Acacia planifrons Fabaceae tc 75 60%
Premna obtusifolia_| Lamiaceae Maha-midi s/u-c 9 6%
Azadirachta indica_| Meliaceae Kohomba tc 5 4%
Salvadora persica_| Salvadoraceae | Malittan tc 3 2%

Photographs of the habitats of turbine location 2

Wind Turbine location 02
re

Wind Turbine location 02

Wind Turbine location 02

Table 3. Plant family, species and local name of plants recorded in Wind Turbine location- 3,
Thoddaveli (Coordinates: 9.011081 79.845832).

Family Species Sinhala Name H Ts NCS
Amaranthaceae Aerva lanata Polpala hig In
Apocynaceae Carissa spinarum Heen-Karamba s/u/e In
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani c/u-c In
Apocynaceae Tylophora indica Mudu-bin-nuga clu In
Arecaceae Phonix pusilla Wal indi tu In
Asparagaceae Asparagus racemosus Heen hathavariya cle In

14
Family Species Sinhala Name H Ts NCS
Asteraceae Vernonia cinerea Monorakudumbiya hig In
Celastraceae Cassine glauca Neralu tlu-c E
Commelinaceae Cyanotis sp. hig In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Ebenaceae Diospyros vera Kaluhabaraliya tlu-c In
Fabaceae Acacia planifrons tc In
Fabaceae Vigna trilobata Bin-me e/g In NT
Lamiaceae Premna obtusifolia Maha-midi sic In
Meliaceae Azadirachta indica Kohomba vc |
Menispermaceae Tinospora cordifolia Rasa-Kinda c/u-c In VU
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Phyllanthaceae Flueggea leucopyrus Heen Katu pila s/u-c In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In
Rhamnaceae Zizyphus oenopila Hin-Eraminia s/u-c In
Rubiaceae Catunaregam spinosa Kukuruman s/u-c In
Sapindaceae Dodanaea viscosa Et-Werella s/u In

Table 3.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 3

Percentage of
hardstand area
Common Life Number of covered by
Species Family Name form/strata Individuals vegetation
Pandanus odorifer Pandanaceae Mudu keyiya sic 2%
Acacia planifrons Fabaceae tie 120 70%
Premna obtusifolia__| Lamiaceae Maha-midi s/u-c 6 4%
Azadirachta indica Meliaceae Kohomba tc 2 1%
Zizyphus oenopila Rhamnaceae Hin-Eraminia s/u-c 3 4%
Cassine glauca Celastraceae Neralu tc 2 1%

Photographs of the habitats of turbine location 3

Wind Turbine location 03

Wind Turbine location 03

15
Wind Turbine location 03

Wind Turbine location 03

Table 4. Plant family, species and local name of plants recorded in Wind Turbine location- 4,
ju (Coordinates: 9.013299 79.843304).

Konniyankudirupp'

Family Species Sinhala Name H Ts NCS
Amaranthaceae Aerva lanata Polpala hig In
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani c/u-c In
Apocynaceae Tylophora indica Mudu-bin-nuga c/u In
Arecaceae Borassus flabellifer Thal ti I
Arecaceae Phonix pusilla Wal indi tu In
Boraginaceae Heliotropium curassavicum hig In
Connvolvulaceae Evolvulus alsinoides Visnu-kranthi hig In
Cucurbitaceae Coccinia grandis Kowakka clu-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Cyperaceae Cyperus arenarius Mudu-kalanduru g/g In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons tie In
Fabaceae Caesalpinia bonduc Kumburu-Wel clu-c In
Lamiaceae Leucas zeylanica Geta-Thumba hig In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Phyllanthaceae Phyllanthus maderaspatensis hig In
Phyllanthaceae Flueggea leucopyrus Heen Katu pila s/u-c In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In
Maha-rawana-
Poaceae Spinifex littoreus revula g/g In
Rhamnaceae Zizyphus oenopila Hin-Eraminia s/u-c In
Maha-rawana-
Poaceae Spinifex littoreus revula g/g In
Solanaceae Solanum melongena Ela-Batu s/u I
Solanaceae Solanum trilobatum Wel-tibbatu s/u-c In
Vitaceae Cyphostemma setosum clu-c In NT

16

Table 4.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 4

Percentage of
hardstand area
Common Life Number of covered by
Species Family Name form/strata | Individuals vegetation
Borassus flabellifer Arecaceae Thal ve 6 6%
Calotropis gigantea Apocynaceae Wara 40%
Pandanus odorifer Pandanaceae Mudu keyiya sic 1 2%
Acacia planifrons Fabaceae tc 1 6%

Photographs of the habitats of tur!

Wind Turbine location 04
=—

Wind Turbine locatiot

in 04

location 4

Wind Turbine location 04

Wind Turbine location 04

Table 5. Plant family, species and local name of plants recorded in Wind Turbine location- 5,
ju (Coordinates: 9.01549 79.840771).

Konniyankudirupp'

Family Species Sinhala Name H Ts NCS
Acanthaceae Asystasia gangetica Puruk h/u-c In
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani c/u-c In
Apocynaceae Tylophora indica Mudu-bin-nuga c/u In
Arecaceae Borassus flabellifer Thal ti |
Arecaceae Phonix pusilla Wal indi tu In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In

17

Family Species Sinhala Name H Ts NCS
Fabaceae Acacia planifrons tc In
Fabaceae Vigna trilobata Bin-me cig In NT
Lamiaceae Leucas zeylanica Geta-Thumba hig In
Lamiaceae Premna obtusifolia Maha-midi sic In
Meliaceae Azadirachta indica Kohomba tc i
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Passifloraceae Passiflora foetida Pada wel c/u-g i
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Phyllanthaceae Flueggea leucopyrus Heen Katu pila s/u-c In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rhamnaceae Scutia myrtina s/u In
Rubiaceae Catunaregam spinosa Kukuruman s/u-c In
Rubiaceae Oldenlandia umbellata Saya hig In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In
Salvadoraceae Azima tetracantha Wel dehi s/u In
Salvadoraceae Salvadora persica Malittan tc In NT
Sapindaceae Dodanaea viscosa Et-Werella s/u In
Solanaceae Solanum trilobatum Wel-tibbatu s/u-c In
Verbenaceae Phyla nodiflora Herimana-detta hig In
Vitaceae Cissus quadrangularis Heeressa c/u-c In
Vitaceae Cyphostemma setosum clu-c In NT

Table 5.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 5

Percentage of
hardstand area
Common Life Number of covered by
Species Family Name form/strata | Individuals vegetation
Borassus flabellifer Arecaceae Thal ve 5 6%
Pandanus odorifer Pandanaceae Mudu keyiya sic 10%
Acacia planifrons Fabaceae tic 60 55%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 15 9%

Photographs of the habitats of turbine location 5

18

Wind Turbine Location 5 Wind Turbine Location 5

= x
Wind Turbine Location 5 Wind Turbine Location 5

Table 6. Plant family, species and local name of plants recorded in Wind Turbine location- 6,
Konniyankudiruppu (Coordinates: 9.017743 79.838148).

Family Species Sinhala Name H Ts NCS
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani c/u-c In
Arecaceae Borassus flabellifer Thal ti l
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Colchicaceae Gloriosa superba Niyagala c/u-c In
Combretaceae Lumnitzera racemosa Beriya tc In NT
Combretaceae Terminalia catappa Kottamba tc |
Connvolvulaceae Ipomoea pes-caprae Mudu-bin-thamburu c/g In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Euphorbiaceae Excoecaria agallocha Talakiriya sic In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons tc In
Fabaceae Caesalpinia bonduc Kumburu-Wel c/u-c In
Fabaceae Derris trifoliata Kala-wel clu-c In
Fabaceae Tephrosia purpurea Katuru pila s/u In
Lamiaceae Clerodendrum inerme Wal-Gurenda s/u-c In
Lamiaceae Premna obtusifolia Maha-midi sic In
Malvaceae Hibiscus tiliaceus Wal Beli tc In
Meliaceae Azadirachta indica Kohomba tc I
Moraceae Ficus racemosa Attikka tc In
Myrtaceae Syzygium cumini Ma-Dan tc In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In
Plantaginaceae Bacopa monnieri Lunuwila hig In
Maha-rawana-
Poaceae Spinifex littoreus revula g/g In
Rhamnaceae Zizyphus oenopila Hin-Eraminia s/u-c In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In

19
Family Species Sinhala Name H Ts NCS
Sapindaceae Dodanaea viscosa Et-Werella s/u In
Solanaceae Solanum trilobatum Wel-tibbatu s/u-c In
Verbenaceae Lantana camera Rata-hinguru s/u Il
Vitaceae Cyphostemma setosum c/u-c In NT

Table 6.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 6

Percentage of
hardstand area
Common Life Number of covered by

Species Family Name form/strata | Individuals vegetation
Borassus flabellifer Arecaceae Thal ve 1
Pandanus odorifer Pandanaceae Mudu keyiya sic 10%
Acacia planifrons Fabaceae tc 60%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 5%
Excoecaria agallocha Euphorbiaceae Talakiriya tc 2%
Hibiscus tiliaceus Malvaceae Wal Beli tc 3%
Zizyphus oenopila Rhamnaceae Hin-Eraminia s/u-c 4%

hs of the habitats of turbine location 6

a LS
Wind Turbine Location 6

Wind Turbine Location 6

Wind Turbine Location 6

20
Table 7. Plant family, species and local name of plants recorded in Wind Turbine location- 7,
Olaiththoduvai, close to the fisher camps, sea cucumber hatchery (Coordinates: 9.019844

79.835454).

Family Species Sinhala Name H TS NCS
Acanthaceae Asystasia gangetica Puruk h/u-c In
Amaranthaceae Aerva lanata Polpala hig In
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani c/u-c In
Apocynaceae Tylophora indica Mudu-bin-nuga clu In
Asparagaceae Asparagus racemosus Heen hathavariya cic In
Asteraceae Launaea sarmentosa hig In
Asteraceae Vernonia cinerea Monorakudumbiya hig In
Colchicaceae Gloriosa superba Niyagala c/u-c In
Commelinaceae Commelina benghalensis Diya-meneriya hig In
Commelinaceae Cyanotis sp. hig In
Connvolvulaceae Ipomoea pes-caprae Mudu-bin-thamburu clg In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Cyperaceae Cyperus arenarius Mudu-kalanduru gl/g In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons tic In
Fabaceae Caesalpinia bonduc Kumburu-Wel c/u-c In
Fabaceae Derris trifoliata Kala-wel clu-c In
Fabaceae Vigna trilobata Bin-me c/g In NT
Lamiaceae Leucas zeylanica Geta-Thumba hig In
Lamiaceae Premna obtusifolia Maha-midi sic In
Menispermaceae Tinospora cordifolia Rasa-Kinda c/u-c In VU
Myrtaceae Syzygium cumini Ma-Dan tic In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Phyllanthaceae Flueggea leucopyrus Heen Katu pila s/u-c In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rhamnaceae Scutia myrtina s/u In
Rubiaceae Oldenlandia umbellata Saya hig In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In
Sapindaceae Dodanaea viscosa Et-Werella s/u In
Solanaceae Physalis peruviana hig |
Verbenaceae Phyla nodiflora Herimana-detta hig In

21
Table 7.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 7

Percentage of
hardstand area
Common Life Number of covered by
Species Family Name form/strata | Individuals vegetation
Pandanus odorifer Pandanaceae Mudu keyiya sic 6%
Acacia planifrons Fabaceae tc 22 35%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 13 8%

Photographs of the habitats of tur!

Wind Turbine Location 7

Wind Turbine Location 7

location 7

1/0

Wind Turbine Location 7

Table 8. Plant family, species and local name of plants recorded in Wind Turbine location- 8,
Olaiththoduvai, close to the fisher camps, sea cucumber hatchery (Coordinates: 9.021983

79.832688).
Family Species Sinhala Name H Ts NCS
Amaranthaceae Aerva lanata Polpala hig In
Apocynaceae Pergularia daemia Wissani c/u-c In
Apocynaceae Tylophora indica Mudu-bin-nuga c/u In
Arecaceae Phonix pusilla Wal indi tu In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Asteraceae Launaea sarmentosa hig In
Celastraceae Cassine glauca Neralu tlu-c E
Colchicaceae Gloriosa superba Niyagala c/u-c In
Connvolvulaceae Ipomoea pes-caprae Mudu-bin-thamburu cg In

22

Family Species Sinhala Name H Ts NCS
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cyperaceae Cyperus arenarius Mudu-kalanduru g/g In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons tie In
Fabaceae Vigna trilobata Bin-me cg In NT
Lamiaceae Leucas zeylanica Geta-Thumba hig In
Lamiaceae Premna obtusifolia Maha-midi sic In
Meliaceae Azadirachta indica Kohomba tc l
Menispermaceae Tinospora cordifolia Rasa-Kinda c/u-c In VU
Nyctaginaceae Boerhavia diffusa Pita-sudu-pala hig In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rhamnaceae Scutia myrtina s/u In
Rhamnaceae Zizyphus oenopila Hin-Eraminia s/u-c In
Rubiaceae Catunaregam spinosa Kukuruman s/u-c In
Rubiaceae Oldenlandia umbellata Saya hig In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In
Salvadoraceae Azima tetracantha Wel dehi s/u In

Table 8.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 8

Percentage of
hardstand area
Common Life Number of covered by
Species Family Name form/strata | Individuals vegetation
Pandanus odorifer Pandanaceae Mudu keyiya sic 5%
Acacia planifrons Fabaceae tc 1 20%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 10 8%

Photographs of the habitats of turbine location 8

Wind Turbine Location 8

Wind Turbine Location 8

23
Wind Turbine Location 8

Wind Turbine Location 8

Table 9. Plant family, species and local name of plants recorded in Wind Turbine location- 9,
Olaiththoduvai (Coordinates: 9.024048 79.829981).

Family Species Sinhala Name H Ts_| NCS
Acanthaceae Asystasia gangetica Puruk h/u-c In
Amaranthaceae Aerva lanata Polpala hig In
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani c/u-c In
Apocynaceae Tylophora indica Mudu-bin-nuga c/u In
Asteraceae Vernonia cinerea Monorakudumbiya hig In
Connvolvulaceae Ipomoea pes-caprae Mudu-bin-thamburu cg In
Cucurbitaceae Coccinia grandis Kowakka clu-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Cyperaceae Cyperus arenarius Mudu-kalanduru g/g In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons tie In
Fabaceae Vigna trilobata Bin-me cg In NT
Lamiaceae Leucas zeylanica Geta-Thumba hig In
Lamiaceae Premna obtusifolia Maha-midi sic In
Lauraceae Cassytha filiformis cle In
Menispermaceae Tinospora cordifolia Rasa-Kinda c/u-c In VU
Myrtaceae Syzygium cumini Ma-Dan tie In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Phyllanthaceae Phyllanthus maderaspatensis hig In
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Phyllanthaceae Flueggea leucopyrus Heen Katu pila s/u-c In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rhamnaceae Scutia myrtina s/u In
Rubiaceae Catunaregam spinosa Kukuruman s/u-c In
Rubiaceae Oldenlandia umbellata Saya hig In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In
Verbenaceae Phyla nodiflora Herimana-detta hig In

24
Table 9.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 9

Percentage of
hardstand area
Common Life Number of covered by
Species Family Name form/strata | Individuals vegetation
Pandanus odorifer Pandanaceae Mudu keyiya sic 10 10%
Acacia planifrons Fabaceae tc 30 50%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 7 5%

Photographs of the habitats of turbine location 9

—=
alert

Wind Turbine Location 9 Wind Turbine Location 9

eo ea ee

wens ¢ ;
Wind Turbine Location 9 Wind Turbine Location 9

Table 10. Plant family, species and local name of plants recorded in Wind Turbine location-
10, near Shell Coast Resort, Olaiththoduvai (Coordinates:9.026146 79.827307).

Family Species Sinhala Name H Ts NCS
Amaranthaceae Aerva lanata Polpala hig In
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani c/u-c In
Apocynaceae Tylophora indica Mudu-bin-nuga c/u In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Asteraceae Launaea sarmentosa hig In
Asteraceae Vernonia cinerea Monorakudumbiya hig In
Colchicaceae Gloriosa superba Niyagala c/u-c In
Commelinaceae Commelina benghalensis Diya-meneriya hig In
Connvolvulaceae Ipomoea pes-caprae Mudu-bin-thamburu c/g In

25
Family Species Sinhala Name H Ts NCS
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Cyperaceae Cyperus arenarius Mudu-kalanduru glig In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons tc In
Fabaceae Vigna trilobata Bin-me cig In NT
Lamiaceae Premna obtusifolia Maha-midi sic In
Phyllanthaceae Phyllanthus maderaspatensis hig In
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Phyllanthaceae Flueggea leucopyrus Heen Katu pila s/u-c In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rhamnaceae Scutia myrtina s/u In
Rhamnaceae Zizyphus oenopila Hin-Eraminia s/u-c In
Rubiaceae Oldenlandia umbellata Saya hig In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In
Table 10.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 10
Percentage of
hardstand area
Common Life Number of covered by

Species Family Name form/strata | Individuals vegetation
Acacia planifrons Fabaceae tc 40 40%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 10 6%
Zizyphus oenopila Rhamnaceae Hin-Eraminia s/u-c 5%

Photographs of the habitats of turbine location 10

Wind Turbine Location 10 Wind Turbine Location 10

26
Wind Turbine Location 10 Wind Turbine Location 10

Table 11. Plant family, species and local name of plants recorded in Wind Turbine location-
11, near Shell Coast Resort, Olaiththoduvai (Coordinates: 9.030169 79.821855).

Family Species Sinhala Name H Ts NCS
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani Clu-c In
Amaranthaceae Aerva lanata Polpala hig In
Apocynaceae Carissa spinarum Heen-Karamba sfule In
Arecaceae Borassus flabellifer Thal ti |
Apocynaceae Tylophora indica Mudu-bin-nuga c/u In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Asteraceae Launaea sarmentosa hig In
Colchicaceae Gloriosa superba Niyagala C/u-c In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Cyperaceae Cyperus arenarius Mudu-kalanduru glig In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons tc In
Fabaceae Vigna trilobata Bin-me c/g In NT
Lamiaceae Leucas zeylanica Geta-Thumba hig In
Lamiaceae Premna obtusifolia Maha-midi sic In
Lauraceae Cassytha filiformis cle In
Maha-rawana-
Poaceae Spinifex littoreus revula g/g In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In
Rhamnaceae Scutia myrtina s/u In
Rhamnaceae Zizyphus oenopila Hin-Eraminia s/u-c In
Rubiaceae Oldenlandia umbellata Saya hig In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In

27
Table 11.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 11

Percentage of
hardstand
Common Life Number of | area covered
Species Family Name form/strata_| Individuals |_by vegetation
Borassus flabellifer Arecaceae Thal ve 2
Acacia planifrons Fabaceae tie 30%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 45%
Zizyphus oenopila Rhamnaceae Hin-Eraminia s/u-c 5%

Photographs of the habitats of turbine location 11

a
Wind Turbine Location 11

Table 12. Plant family, species and local name of plants recorded in Wind Turbine location-
12, Olaiththoduvai (Coordinates: 9.032113 79.819051).

Family Species Sinhala Name H Ts NCS
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani c/u-c In
Amaranthaceae Aerva lanata Polpala hig In
Arecaceae Borassus flabellifer Thal ti |
Apocynaceae Tylophora indica Mudu-bin-nuga clu In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Colchicaceae Gloriosa superba Niyagala c/u-c In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cyperaceae Cyperus arenarius Mudu-kalanduru g/g In

28
Family Species Sinhala Name H Ts NCS
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons tc In
Fabaceae Vigna trilobata Bin-me c/g In NT
Lamiaceae Leucas zeylanica Geta-Thumba hig In
Lamiaceae Premna obtusifolia Maha-midi sic In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In
Rhamnaceae Scutia myrtina s/u In
Rhamnaceae Zizyphus oenopila Hin-Eraminia s/u-c In
Rubiaceae Oldenlandia umbellata Saya hig In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In

Table 12.1. Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 12

Percentage of
hardstand
Common Life Number of area covered
Species Family Name form/strata Individuals by vegetation
Acacia planifrons Fabaceae uc 70%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 35%

Photographs of the habitats of turbine location 12

2

SAi oken .
Wind Turbine Location 12

eae a
Wind Turbine L

Wind Turbine L

ocation 12

ocation 12

29

Table 13. Plant family, species and local name of plants recorded in Wind Turbine location-
13, Olaiththoduvai (Coordinates: 9.03409 79.816153).

Family Species Sinhala Name H Ts | NCS
Apocynaceae Pergularia daemia Wissani c/u-c In
Amaranthaceae Aerva lanata Polpala hig In
Apocynaceae Tylophora indica Mudu-bin-nuga clu In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Connvolvulaceae Ipomoea pes-caprae Mudu-bin-thamburu e/g In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cyperaceae Cyperus arenarius Mudu-kalanduru gig In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons tic In
Lamiaceae Leucas zeylanica Geta-Thumba hig In
Lamiaceae Premna obtusifolia Maha-midi sic In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In
Rhamnaceae Scutia myrtina s/u In
Rhamnaceae Zizyphus oenopila Hin-Eraminia s/u-c In
Rubiaceae Oldenlandia umbellata Saya hig In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In

Table 13.1. Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 13

Percentage of
hardstand

Common Number of | area covered
Species Family Name Life form/strata | Individuals | by vegetation
Acacia planifrons Fabaceae tc 80%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 15%

Photographs of the habitats of turbine location 13

Wind Turbine Location 13

iva

Wind Turbine Location 13

30

Wind Turbine Location 13

Table 14. Plant family, species and local name of plants recorded in Wind Turbine location-

~
Wind Turbine Location 13

14, Olaiththoduvai (Coordinates: 9.035896 79.813455).

Family Species Sinhala Name H Ts _| NCS
Acanthaceae Asystasia gangetica Puruk h/u-c In
Amaranthaceae Aerva lanata Polpala hig In
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani clu-c In
Apocynaceae Tylophora indica Mudu-bin-nuga clu In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Asteraceae Vernonia cinerea Monorakudumbiya hig In
Colchicaceae Gloriosa superba Niyagala c/u-c In
Connvolvulaceae Ipomoea pes-caprae Mudu-bin-thamburu e/g In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Cyperaceae Cyperus arenarius Mudu-kalanduru gig In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons tic In
Lamiaceae Premna obtusifolia Maha-midi sic In
Lamiaceae Leucas zeylanica Geta-Thumba hig In
Lauraceae Cassytha filiformis cle In
Meliaceae Azadirachta indica Kohomba tic |
Myrtaceae Syzygium cumini Ma-Dan tic In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Phyllanthaceae Flueggea leucopyrus Heen Katu pila s/u-c In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rhamnaceae Scutia myrtina s/u In
Rhamnaceae Zizyphus oenopila Hin-Eraminia s/u-c In
Rubiaceae Catunaregam spinosa Kukuruman s/u-c In
Rubiaceae Oldenlandia umbellata Saya hig In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In

31

Family

Species

Sinhala Name

H Ts_| NCS

Solanaceae

Solanum trilobatum

Wel-tibbatu

s/u-c In

Table 14.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 14

Percentage of
hardstand
Common Number of area covered

Species Family Name Life form/strata | Individuals | by vegetation
Pandanus odorifer Pandanaceae Mudu keyiya sic 15%
Acacia planifrons Fabaceae tic 50%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 20%
Zizyphus oenopila Rhamnaceae Hin-Eraminia s/u-c 6%

Photographs of the habitats of turbine location 14

Wind Turbine Location 14

Wind Turbine Location 14

Wind Turbine Location 14

Wind Turbine Location 14

Table 15. Plant family, species and local name of plants recorded in Wind Turbine location- 15,
Olaiththoduvai (Coordinates: 9.037917 79.810354).

Family Species Sinhala Name H Ts NCS
Apocynaceae Pergularia daemia Wissani c/u-c In
Apocynaceae Tylophora indica Mudu-bin-nuga c/u In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Asteraceae Vernonia cinerea Monorakudumbiya hig In
Connvolvulaceae Ipomoea pes-caprae Mudu-bin-thamburu clg In
Cucurbitaceae Coccinia grandis Kowakka clu-c In

32

Family Species Sinhala Name H Ts NCS
Cucurbitaceae Momordica dioica Thumba karavila cle In
Cyperaceae Cyperus arenarius Mudu-kalanduru gl/g In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons tc In
Fabaceae Bauhinia racemosa Maila tlu-c In
Fabaceae Vigna trilobata Bin-me clg In NT
Gentianaceae Enicostema axillare hig In
Lamiaceae Premna obtusifolia Maha-midi sic In
Lauraceae Cassytha filiformis cle In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In

Table 15.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 15

Percentage of
hardstand
Common Number of | area covered
Species Family Name Life form/strata | Individuals | by vegetation
Pandanus odorifer Pandanaceae Mudu keyiya sic 15%
Acacia planifrons Fabaceae tc 55%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 12%

Photographs of the habitats of turbine location 15

Wind Turbine Location 15

be Se
Wind Turbine Location 15

33

Wind Turbine Location 15

Table 16. Plant family, species and local name of plants recorded in Wind Turbine location-

16, Olaiththoduvai (Coordinates: 9.039753 79.807517).

Wind Turbine Location 15

Family Species Sinhala Name H Ts NCS
Acanthaceae Asystasia gangetica Puruk h/u-c In
Apocynaceae Pergularia daemia Wissani c/u-c In
Apocynaceae Tylophora indica Mudu-bin-nuga c/u In
Arecaceae Borassus flabellifer Thal ti i
Arecaceae Phonix pusilla Wal indi tu In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Colchicaceae Gloriosa superba Niyagala c/u-c In
Combretaceae Terminalia catappa Kottamba tie I
Connvolvulaceae Ipomoea pes-caprae Mudu-bin-thamburu c/g In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons tie In
Fabaceae Caesalpinia bonduc Kumburu-Wel c/u-c In
Lamiaceae Leucas zeylanica Geta-Thumba hig In
Lamiaceae Premna obtusifolia Maha-midi sic In
Lauraceae Cassytha filiformis cle In
Meliaceae Azadirachta indica Kohomba tc i
Myrtaceae Syzygium cumini Ma-Dan tie In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Phyllanthaceae Flueggea leucopyrus Heen Katu pila s/u-c In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In
Rubiaceae Oldenlandia umbellata Saya hig In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In
Sapindaceae Dodanaea viscosa Et-Werella s/u In

34

Table 16.1. Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 16

Percentage of
hardstand
Common Number of area covered
Species Family Name Life form/strata | Individuals | by vegetation
Borassus flabellifer Arecaceae Thal tle 1
Pandanus odorifer Pandanaceae Mudu keyiya sic 40 30%
Acacia planifrons Fabaceae tc 40 35%
Syzygium cumini Myrtaceae Ma-Dan 3 2%

Photographs of the habitats of turbine location 16

Wind Turbine Location 16

Wind Turbine Location 16

Wind Turbine Location 16

Wind Turbine Location 16

Table 17. Plant family, species and local name of plants recorded in Wind Turbine location-
17, near St’ Jude road & Kalutota cabana (Coordinates: 9.041606 79.804595).

Family Species Sinhala Name H Ts | NCS
Amaranthaceae Aerva lanata Polpala hig In
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani c/u-c In
Apocynaceae Tylophora indica Mudu-bin-nuga c/u In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Connvolvulaceae Ipomoea pes-caprae Mudu-bin-thamburu cig In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cyperaceae Cyperus arenarius Mudu-kalanduru gl/g In
Fabaceae Acacia planifrons tic In

35

Family Species Sinhala Name H Ts _| NCS
Fabaceae Caesalpinia bonduc Kumburu-Wel c/u-c In
Fabaceae Vigna trilobata Bin-me e/g In NT
Lamiaceae Premna obtusifolia Maha-midi sic In
Meliaceae Azadirachta indica Kohomba tic i
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Phyllanthaceae Phyllanthus maderaspatensis hig In
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Phyllanthaceae Flueggea leucopyrus Heen Katu pila s/u-c In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rhamnaceae Scutia myrtina s/u In
Rhamnaceae Zizyphus oenopila Hin-Eraminia s/u-c In
Rubiaceae Catunaregam spinosa Kukuruman s/u-c In
Rubiaceae Hydrophylax maritima Mudu getakola hig In
Rubiaceae Oldenlandia umbellata Saya hig In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris c/u-c In
Salvadoraceae Salvadora persica Malittan tic In NT
Solanaceae Solanum trilobatum Wel-tibbatu s/u-c In

Table 17.1. Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 17

Percentage
of

hardstand
area

Common Number of | covered by

Species Family Name Life form/strata | Individuals vegetation
Pandanus odorifer Pandanaceae Mudu keyiya sic 10%
Acacia planifrons Fabaceae tc 65%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 15%

Photographs of the habitats of turbine location 17
RE

5 bE st
Turbine Location 17

Wind Wind Turbine Location 17

36
Wind Turbine Location 17

Wind Turbine Location 17

Table 18. Plant family, species and local name of plants recorded in Wind Turbine location-

18, near St’ Jude road and Kalutota cabanas (Coordinates: 9.043403 79.801599).

Family Species Sinhala Name H Ts NCS
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani c/u-c In
Apocynaceae Tylophora indica Mudu-bin-nuga clu In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Connvolvulaceae Ipomoea pes-caprae Mudu-bin-thamburu clg In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Cyperaceae Cyperus arenarius Mudu-kalanduru glig In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons tc In
Fabaceae Indigofera oblongifolia Nari Mun h/u-c In VU
Lamiaceae Clerodendrum inerme Wal-Gurenda s/u-c In
Lamiaceae Leucas zeylanica Geta-Thumba hig In
Lamiaceae Premna obtusifolia Maha-midi sic In
Lauraceae Cassytha filiformis cle In
Meliaceae Azadirachta indica Kohomba vc i
Myrtaceae Syzygium cumini Ma-Dan tic In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Phyllanthaceae Flueggea leucopyrus Heen Katu pila s/u-c In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In

Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rhamnaceae Scutia myrtina s/u In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In
Salvadoraceae Salvadora persica Malittan tc In NT
Verbenaceae Phyla nodiflora Herimana-detta hig In

37

Table 18.1. Number of trees/ shrubs (or percentage of the area covered by vegetation) found in

the hardstand area of Wind Turbine location - 18

Common

Species Family Name

Number of

Life form/strata | Individuals

Percentage
of
hardstand
area
covered by
vegetation

Pandanus odorifer Pandanaceae Mudu keyiya

sic

18%

Acacia planifrons Fabaceae

vc

30%

Premna obtusifolia Lamiaceae Maha-midi

s/u-c

4%

Photographs of the habitats of turbine location 18

| Wind Turbine Location 18

re :

_|_Wind Turbine Location 18

Wind Turbine Location 18

~s -
Wind Turbine Location 18

19, Nadukuda (Coordinates: 9.045127 79.798808).

Table 19. Plant family, species and local name of plants recorded in Wind Turbine location-

Family Species Sinhala Name H TS NCS
Amaranthaceae Aerva lanata Polpala hig In
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Oxystelma esculentum Usepale cle In
Apocynaceae Pergularia daemia Wissani c/u-c In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Combretaceae Lumnitzera racemosa Beriya tc In NT
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Euphorbiaceae Excoecaria agallocha Talakiriya sic In

38
Family Species Sinhala Name H Ts NCS
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons vc In
Fabaceae Alysicarpus vaginalis Aswenna hig In
Fabaceae Vigna trilobata Bin-me cig In NT
Gentianaceae Enicostema axillare hig In
Lamiaceae Clerodendrum inerme Wal-Gurenda s/u-c In
Lamiaceae Premna obtusifolia Maha-midi s/c In
Meliaceae Azadirachta indica Kohomba Uc i
Myrtaceae Syzygium cumini Ma-Dan Uc In
Nyctaginaceae Boerhavia diffusa Pita-sudu-pala hig In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Plantaginaceae Bacopa monnieri Lunuwila hig In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In
Sapindaceae Dodanaea viscosa Et-Werella s/u In
Verbenaceae Phyla nodiflora Herimana-detta hig In
Table 19.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 19
Percentage of
hardstand area
Common Life Number of covered by
Species Family Name form/strata |_ Individuals vegetation
Pandanus odorifer Pandanaceae Mudu keyiya sic 30%
Acacia planifrons Fabaceae tic 15%

Photographs of the habitats of turbine location 19

Et Site

$<:

Wind Turbine Location 19 Wind Turbine Location 19

39
Wind Turbine Location 19
Table 20. Plant family, species and local name of plants recorded in Wind Turbine location-
20, Nadukuda (Coordinates: 9.046843 79.795797).

Family Species Sinhala Name H Ts NCS
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Oxystelma esculentum Usepale cle In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Asteraceae Launaea sarmentosa hig In
Colchicaceae Gloriosa superba Niyagala clu-c In
Connvolvulaceae Ipomoea pes-caprae Mudu-bin-thamburu c/g In
Connvolvulaceae Ipomoea violacea cle In
Cucurbitaceae Coccinia grandis Kowakka clu-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Cyperaceae Cyperus arenarius Mudu-kalanduru gig In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons vc In
Fabaceae Alysicarpus vaginalis Aswenna hig In
Fabaceae Indigofera oblongifolia Nari Mun h/u-c In VU
Fabaceae Tephrosia purpurea Katuru pila s/u In
Fabaceae Vigna trilobata Bin-me c/g In NT
Lamiaceae Premna obtusifolia Maha-midi sic In
Lauraceae Cassytha filiformis cle In
Meliaceae Azadirachta indica Kohomba tc I
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rubiaceae Hydrophylax maritima Mudu getakola hig In
Rubiaceae Oldenlandia umbellata Saya hig In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris c/lu-c In

40
Table 20.1. Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 20

Percentage of
hardstand area
Common Life Number of covered by
Species Family Name form/strata | Individuals vegetation
Pandanus odorifer Pandanaceae Mudu keyiya sic 13 7%
Acacia planifrons Fabaceae tic 15 15%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 4 4%

Photographs of the habitats of turbine location 20

| Wind Turbine Location 20

Wind Turbine Location 20

_| Wind Turbine Location 20

Wind Turbine Location 20

Table 21. Plant family, species and local name of plants recorded in Wind Turbine location-
21, Nadukuda (Coordinates:9.04859 79.792699).

Family Species Sinhala Name H Ts NCS
Apocynaceae Oxystelma esculentum Usepale cle In
Apocynaceae Pergularia daemia Wissani c/u-c In
Apocynaceae Tylophora indica Mudu-bin-nuga clu In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Combretaceae Lumnitzera racemosa Beriya vc In NT
Connvolvulaceae Ipomoea pes-caprae Mudu-bin-thamburu clg In
Connvolvulaceae Ipomoea violacea cle In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In

4

Family Species Sinhala Name H Ts NCS
Fabaceae Acacia planifrons tc In
Fabaceae Indigofera oblongifolia Nari Mun h/u-c In VU
Fabaceae Vigna trilobata Bin-me cig In NT
Gentianaceae Enicostema axillare hig In
Goodeniaceae Scaevola taccada Takkada s/u In
Lamiaceae Premna obtusifolia Maha-midi sic In
Meliaceae Azadirachta indica Kohomba vc I
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Phyllanthaceae Phyllanthus amarus Pitawakka hig In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Typhaceae Typha agustifolia Hambu-pan Ss In
Verbenaceae Phyla nodiflora Herimana-detta hig In

Table 21.1. Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 21

Percentage of
hardstand area
Common Life Number of covered by
Species Family Name form/strata | Individuals vegetation
Pandanus odorifer Pandanaceae Mudu keyiya sic 5 6%
Acacia planifrons Fabaceae tc 8 10%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 3 4%

Photographs of the habitats of turbine location 21

‘S

Wind Turbine Location 2

Wind Turbine Location 21

it

42

Wind Turbine Location 21 Wind Turbine Location 21

Table 22. Plant family, species and local name of plants recorded in Wind Turbine location-
22, Nadukuda (Coordinates: 9.050075 79.789936).

Family Species Sinhala Name H Ts | NCS
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Oxystelma esculentum Usepale cle In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Colchicaceae Gloriosa superba Niyagala c/u-c In
Combretaceae Lumnitzera racemosa Beriya tic In NT
Connvolvulaceae Ipomoea pes-caprae Mudu-bin-thamburu clg In
Connvolvulaceae Ipomoea violacea cle In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons tic In
Fabaceae Indigofera oblongifolia Nari Mun h/u-c In VU
Fabaceae Tephrosia purpurea Katuru pila s/u In
Fabaceae Vigna trilobata Bin-me clg In NT
Lamiaceae Clerodendrum inerme Wal-Gurenda s/u-c In
Lamiaceae Premna obtusifolia Maha-midi sic In
Meliaceae Azadirachta indica Kohomba tic |
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In
Sapindaceae Dodanaea viscosa Et-Werella s/u In
Verbenaceae Phyla nodiflora Herimana-detta hig In

43
Table 22.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in

the hardstand area of Wind Turbine location - 22

Percentage of
hardstand area
Common Life Number of covered by
Species Family Name form/strata Individuals vegetation
Pandanus odorifer Pandanaceae Mudu keyiya sic 10 15%
Acacia planifrons Fabaceae tc 15 20%
Premna obtusifolia Lamiaceae Maha-midi s/u-c aa 7%
Lumnitzera racemosa Combretaceae_| Beriya vc 4%
Photographs of the habitats of turbine location 22
a |
whe 3.66 Ee |
= + :
. Pa ae
~

[ Wind Turbine Location 22

Wind Turbine Location
—

——

Zz %
x

i

ae

22

=

Wind Turbine Location 22

I Sd
Wind Turbine Location 22

Table 23. Plant family, species and local name of plants recorded in Wind Turbine location- 23,

Nadukuda (Coordinates: 9.052724 79.785108).

Family Species Sinhala Name H Ts NCS
Acanthaceae Asystasia gangetica Puruk h/u-c In
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Oxystelma esculentum Usepale cle In
Arecaceae Phonix pusilla Wal indi tlu In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Connvolvulaceae Ipomoea violacea cle In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In

44

Family Species Sinhala Name H Ts NCS
Fabaceae Acacia planifrons tc In
Fabaceae Bauhinia racemosa Maila tlu-c In
Fabaceae Tephrosia purpurea Katuru pila s/u In
Lamiaceae Clerodendrum inerme Wal-Gurenda s/u-c In
Lamiaceae Premna obtusifolia Maha-midi sic In
Lauraceae Cassytha filiformis cle In
Meliaceae Azadirachta indica Kohomba vc I
Myrtaceae Syzygium cumini Ma-Dan tic In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Plantaginaceae Bacopa monnieri Lunuwila hig In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Sapindaceae Dodanaea viscosa Et-Werella s/u In
Typhaceae Typha agustifolia Hambu-pan Ss In
Verbenaceae Phyla nodiflora Herimana-detta hig In

Table 23.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 23

Percentage of
hardstand area
Common Life Number of covered by
Species Family Name form/strata_| Individuals vegetation
Pandanus odorifer Pandanaceae Mudu keyiya sic 15 8%
Acacia planifrons Fabaceae tc 25 17%
Premna obtusifolia Lamiaceae Maha-midi s/u-c aa 4%

Photographs of the habitats of turbine location 23

- 5 - =

Wind Turbine Location 23

Wind Turbine Location 29

45

ores =
Sr es a ta

tune

Wind Turbine Location 23

me ars =
Wind Turbine Location 23

Table 24. Plant family, species and local name of plants recorded in Wind Turbine location-
24, Nadukuda (Coordinates:9.054001 79.782691).

Family Species Sinhala Name H TS NCS
Apocynaceae Calotropis gigantea Wara s/u-c In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Fabaceae Acacia planifrons tic In
Fabaceae Bauhinia racemosa Maila tu-c In
Meliaceae Azadirachta indica Kohomba tic |
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Verbenaceae Phyla nodiflora Herimana-detta hig In

Table 24.1, Number of trees/ shrubs (or percentage of the area covered by vegetation) found in

the hardstand area of Wind Turbine location - 24

Species

Family

Common
Name

Number of

Life form/strata | Individuals

Percentage
of
hardstand
area
covered by
vegetation

Pandanus odorifer

Pandanaceae

Mudu keyiya

sic 1

2%

Acacia planifrons

Fabaceae

vc 5

10%

Calotropis gigantea

Apocynaceae

Wara

s/u-c

2%

Photographs of the habitats of turbine location 24

46

Wind Turbine Location 24

Wind Turbine Location 24

Wind Turbine Location 24

Wind Turbine Location 24

Table 25. Plant family, species and local name of
25, Nadukuda (Coordinates: 9.055228 79.780341).

plants recorded in Wind Turbine location-

Family Species Sinhala Name H Ts | NCS
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Oxystelma esculentum Usepale cle In
Connvolvulaceae Ipomoea violacea cle In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons tic In
Fabaceae Tephrosia purpurea Katuru pila s/u In
Fabaceae Vigna trilobata Bin-me e/g In NT
Lamiaceae Premna obtusifolia Maha-midi sic In
Meliaceae Azadirachta indica Kohomba tic |
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Verbenaceae Phyla nodiflora Herimana-detta hig In

47
Table 25.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 25

Percentage of
Life hardstand area
Common form/strata Number of covered by
Species Family Name Individuals vegetation
Pandanus odorifer Pandanaceae Mudu keyiya sic 1 2%
Acacia planifrons Fabaceae tie 12 18%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 2 4%
Photographs of the habitats of turbine location 25
| =

| Wind Turbine Location 25

Wind Turbine Location 25

_| Wind Turbine Location 25

Wind Turbine Location 25

Table 26. Plant family, species and local name of plants recorded in Wind Turbine location- 26,
Nadukuda (Coordinates: 9.056499 79.777886).

Family Species Sinhala Name H Ts NCS
Acanthaceae Asystasia gangetica Puruk h/u-c In
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Oxystelma esculentum Usepale cle In
Apocynaceae Pergularia daemia Wissani c/u-c In
Arecaceae Phonix pusilla Wal indi tu In
Colchicaceae Gloriosa superba Niyagala c/u-c In
Combretaceae Lumnitzera racemosa Beriya tic In NT
Connvolvulaceae Ipomoea violacea cle In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In

48

Family Species Sinhala Name H Ts NCS
Fabaceae Acacia planifrons tc In
Lamiaceae Clerodendrum inerme Wal-Gurenda s/u-c In
Lamiaceae Leucas zeylanica Geta-Thumba hig In
Lamiaceae Premna obtusifolia Maha-midi sic In
Lauraceae Cassytha filiformis cle In
Malvaceae Hibiscus tiliaceus Wal Beli vc In

Meliaceae Azadirachta indica Kohomba vc I
Menispermaceae Tinospora cordifolia Rasa-Kinda c/u-c In vu
Myrtaceae Syzygium cumini Ma-Dan tc In
Pandanaceae Pandanus odorifer Mudu keyiya sic In

Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rhamnaceae Zizyphus oenopila Hin-Eraminia s/u-c In
Rhizophoraceae Rhizophora mucronata Maha Kadol tc In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In

Rutaceae Toddalia asiatica Kudu-Miris clu-c In
Solanaceae Solanum trilobatum Wel-tibbatu s/u-c In

Table 26.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 26

Percentage of
hardstand area
Common Life Number of covered by
Species Family Name form/strata__| Individuals vegetation
Pandanus odorifer Pandanaceae Mudu keyiya sic 8 10%
Acacia planifrons Fabaceae uc 44 40%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 18 8%
Calotropis gigantea Apocynaceae Wara s/u-c 12 3%

Photographs of the habitats of turbine location 26

Wind Turbine Location 26

49

Wind Turbine Location 26

Wind Turbine Location 26

Table 27. Plant family, species and local name of plants recorded in Wind Turbine location-
pu (Coordinates: 9.057745 79.775434).

27, Keeliyakudirup}

Family Species Sinhala Name H Ts NCS
Amaranthaceae Aerva lanata Polpala hig In
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Oxystelma esculentum Usepale cle In
Apocynaceae Pergularia daemia Wissani c/u-c In
Apocynaceae Tylophora indica Mudu-bin-nuga c/u In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Cyperaceae Cyperus arenarius Mudu-kalanduru glig In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons tc In
Lamiaceae Premna obtusifolia Maha-midi sic In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rhamnaceae Scutia myrtina s/u In
Solanaceae Solanum trilobatum Wel-tibbatu s/u-c In

Table 27.1. Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 27

Percentage of
hardstand area
Common Life Number of covered by
Species Family Name form/strata Individuals vegetation
Pandanus odorifer Pandanaceae Mudu keyiya sic 3 2%
Acacia planifrons Fabaceae tc 36 40%

50

Photographs of the habitats of turbine location 27

Se

[Wind Turbine Location 27

Wind Turbine Location 27 : Wind Turbine Location 27

Table 28. Plant family, species and local name of plants recorded in Wind Turbine location-
28, Keeliyakudiruppu (Coordinates: 9.058868 79.772969).

Family Species Sinhala Name H Ts _| NCS
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani c/u-c In
Apocynaceae Tylophora indica Mudu-bin-nuga clu In
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Cyperaceae Cyperus arenarius Mudu-kalanduru gl/g In
Euphorbiaceae Euphorbia rosea Mudu Dadakiriya hig In
Fabaceae Acacia planifrons tic In
Lamiaceae Premna obtusifolia Maha-midi sic In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Solanaceae Solanum trilobatum Wel-tibbatu s/u-c In

51
Table 28.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location — 28

Percentage of
hardstand area
Common Life Number of covered by
Species Family Name form/strata | Individuals vegetation
Pandanus odorifer Pandanaceae Mudu keyiya sic 8%
Acacia planifrons Fabaceae tie 35%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 6%
Calotropis gigantea Apocynaceae Wara s/u-c 2%

Photographs of the habitats of turbine location 28

Wind Turbine Location 28

_| Wind Turbine Location 28

Wind Turbine Location 28

Table 29. Plant family, species and local name of plants recorded in Wind Turbine location- 29,
Keeliyakudiruppu (Coordinates: 9.060004 79.770502).

Family Species Sinhala Name H Ts _| NCS
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani c/u-c In
Arecaceae Borassus flabellifer Thal ti i
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Connvolvulaceae Ipomoea violacea cle In
Connvolvulaceae Ipomoea pes-caprae Mudu-bin-thamburu e/g In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In

52

Family Species Sinhala Name H Ts _| NCS
Fabaceae Acacia planifrons tic In
Lamiaceae Premna obtusifolia Maha-midi sic In
Lauraceae Cassytha filiformis cle In
Meliaceae Azadirachta indica Kohomba tic i
Moraceae Ficus benghalensis Maha-Nuga tic In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In

Table 29.1. Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 29

Percentage of
hardstand area
Common Life Number of covered by
Species Family Name form/strata Individuals vegetation
Borassus flabellifer Arecaceae Thal ve 2 6%
Pandanus odorifer Pandanaceae Mudu keyiya sic 2%
Acacia planifrons Fabaceae tie 80%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 4%

Wind Turbine Location 29

Photographs of the habitats of turbine location 29

Wind Turbine Location 29

Wind Turbine Location 29

Wind Turbine Location 29

53

Table 30. Plant family, species and local name of plants recorded in Wind Turbine location- 30,
Keeliyakudiruppu (Coordinates: 9.061155 79.768055).

Family Species Sinhala Name H Ts NCS
Acanthaceae Asystasia gangetica Puruk h/u-c In
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani c/u-c In
Arecaceae Borassus flabellifer Thal ti |
Asparagaceae Asparagus racemosus Heen hathavariya cic In
Connvolvulaceae Ipomoea violacea cle In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Fabaceae Acacia planifrons tie In
Lamiaceae Premna obtusifolia Maha-midi sic In
Lauraceae Cassytha filiformis cic In
Meliaceae Azadirachta indica Kohomba tc i
Moraceae Ficus benghalensis Maha-Nuga tie In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In

Table 30.1. Number of trees/ shrubs (or percentage of the area covered by vegetation) found in the
hardstand area of Wind Turbine location - 30

Percentage of
hardstand
Common Number of | area covered
Species Family Name Life form/strata | Individuals by vegetation
Borassus flabellifer Arecaceae Thal ve 4%
Acacia planifrons Fabaceae tc 65%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 12%

Photographs of the habitats of turbine location 30

Wind Turbine Location 30

54

Pe

Wind Turbine Location 30

=

Wind Turbine Location 30

Table 31. Plant family, species and local name of plants recorded in Wind Turbine location-
31, Palavi (Coordinates: 9.062232 79.765671).

Family Species Sinhala Name H Ts _| NCS
Acanthaceae Asystasia gangetica Puruk h/u-c In
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani c/u-c In
Arecaceae Borassus flabellifer Thal ti I
Asparagaceae Asparagus racemosus Heen hathavariya cle In
Connvolvulaceae Ipomoea violacea cle In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Fabaceae Acacia planifrons tic In
Lamiaceae Premna obtusifolia Maha-midi sic In
Lauraceae Cassytha filiformis cle In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In

Table 31.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 31

Percentage of
hardstand area
Common Life Number of covered by
Species Family Name form/strata Individuals vegetation
Borassus flabellifer Arecaceae Thal ve
Acacia planifrons Fabaceae tie 75%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 8%

55

Photographs of the habitats of turbine location 31

| Wind Turbine Location 31

Wind Turbine Location 31_ Wind Turbine Location 31

Table 32. Plant family, species and local name of plants recorded in Wind Turbine location-
32, Palavi (Coordinates: 9.063394 79.762935).

Family Species Sinhala Name H Ts NCS
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani c/u-c In
Arecaceae Phonix pusilla Wal indi tu In
Arecaceae Borassus flabellifer Thal ti i
Connvolvulaceae Ipomoea violacea cic In
Cucurbitaceae Coccinia grandis Kowakka clu-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Fabaceae Acacia planifrons tie In
Lamiaceae Premna obtusifolia Maha-midi sic In
Lauraceae Cassytha filiformis cle In
Meliaceae Azadirachta indica Kohomba tc i
Moraceae Ficus benghalensis Maha-Nuga tie In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Maha-rawana-
Poaceae Spinifex littoreus revula g/g In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Sapindaceae Dodanaea viscosa Et-Werella s/u In

56
Table 32.1, Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 32

Percentage of
hardstand area
Common Life Number of covered by
Species Family Name form/strata Individuals vegetation
Borassus flabellifer Arecaceae Thal ve 3 6%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 8%
Acacia planifrons Fabaceae tie 70%

Photographs of the habitats of turbine location 32

=?

ic ee Se
id Turbine Location 32

Table 33. Plant family, species and local name of plants recorded in Wind Turbine location-
33, Palavi (Coordinates: 9.064326 79.760467).

Family Species Sinhala Name H Ts _| NCS
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Pergularia daemia Wissani c/u-c In
Arecaceae Borassus flabellifer Thal ti i
Connvolvulaceae Ipomoea pes-caprae Mudu-bin-thamburu cig In
Connvolvulaceae Ipomoea violacea cle In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Cucurbitaceae Momordica dioica Thumba karavila cle In
Fabaceae Acacia planifrons tic In
Lamiaceae Premna obtusifolia Maha-midi sic In
Lauraceae Cassytha filiformis cle In

57

Family Species Sinhala Name H Ts _| NCS
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Poaceae Spinifex littoreus Maha-rawana-revula g/g In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In

Table 33.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 33

Percentage of
hardstand
Common Life Number of area covered
Species Family Name form/strata Individuals by vegetation
Premna obtusifolia Lamiaceae Maha-midi s/u-c 8%
Acacia planifrons Fabaceae tic 42%

Photographs of the wind turbine location -33

[Wind Turbine Location 33 Wind Turbine Location 33

Wind Turbine Location 33

Wind Turbine Location 33

Table 34. Plant family, species and local name of plants recorded in Wind Turbine location-
34, Uvari (Coordinates: 9.035265 79.827757).

Life Taxonomic | Conservation
Family Species Sinhala Name form/strata Status Status
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Tylophora indica Mudu-bin-nuga c/u-c In
Arecaceae Borassus flabellifer Thal ve I
Arecaceae Phonix pusilla Wal indi tlu-c In
Asparagaceae Asparagus racemosus Heen hathavariya c/u-c In
Cactaceae Opuntia dillenii Katu-pathok s/u I

58

Life Taxonomic | Conservation

Family Species Sinhala Name form/strata Status Status
Capparaceae Capparis zeylanica Sudu-wellangiriya sic In
Celastraceae Pleurostylia opposita Panakka s/u In
Colchicaceae Gloriosa superba Niyagala c/u-c In
Connvolvulaceae | /pomoea violacea cle In
Cyperaceae Cyperus arenarius Mudu-kalanduru gl/g In
Ebenaceae Diospyros vera Kaluhabaraliya tlu-c In
Euphorbiaceae Euphorbia rosea Mudu-dada-kiriya hig In
Fabaceae Acacia planifrons tic In
Fabaceae Desmodium triflorum Heen-undupiyaliya hig In
Fabaceae Vigna trilobata Bin-me c/g In NT
Lamiaceae Gmelina asiatica Demata s/u-c In
Lamiaceae Leucas zeylanica Geta-Thumba hig In
Lamiaceae Premna obtusifolia Maha-midi sic In
Lauraceae Cassytha filiformis cle In
Meliaceae Azadirachta indica Kohomba tic l
Moraceae Ficus racemosa Attikka tic In
Moraceae Ficus sp. tic In
Myrtaceae Syzygium cumini Ma-Dan tic In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Pedaliaceae Pedalium murex Et-Nerenchi h/g In
Phyllanthaceae Phyllanthus maderaspatensis hig In
Phyllanthaceae Sauropus bacciformis Eth-pitawakka hig In
Phyllanthaceae Flueggea leucopyrus Heen Katu pila s/u-c In
Phyllanthaceae Phyllanthus amarus Pitawakka. h/g In
Rhamnaceae Scutia myrtina s/u-c In
Rhamnaceae Ziziphus mauritiana Dabara tic In
Rubiaceae Catunaregam spinosa Kukuruman s/u-c In
Rubiaceae Hydrophylax maritima Mudu getakola hig In
Rubiaceae Oldenilandia biflora Heen kaududala hig In
Rubiaceae Spermacoce articularis hig In
Rutaceae Toddalia asiatica Kudu-Miris cle In
Salvadoraceae Azima tetracantha Wel dehi s/u In
Sapindaceae Dodanaea viscosa Et-Werella s/u In
Verbenaceae Stachytarpheta urticaefolia Nil-nakuta h/u I
Vitaceae Cissus quadrangularis Heeressa cle In

Table 34.1, Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 34

Percentage of
hardstand area
Common Number of covered by
Species Family Name Life form/strata | Individuals vegetation
Borassus flabellifer Arecaceae Thal ve 8 6%
Pandanus odorifer Pandanaceae_| Mudu keyiya sic 6 6%
Acacia planifrons Fabaceae tic 9 30%

59
Premna obtusifolia Lamiaceae Maha-midi s/u-c 5 4%
Azadirachta indica Meliaceae Kohomba tc 6 2%
Syzygium cumini Myrtaceae Ma-Dan tc 10 10%

Photographs of the wind turbine location -34

takes
| Wind Turbine Location 34

Ree
Wind Turbine Location 34

Table 35. Plant family, species and local name of plants recorded in Wind Turbine location-
35, Uvari (Coordinates: 9.037579 79.824465).

Common Life Taxonomic | Conservation

Species Family Name form/strata Status Status
Asystasia gangetica Acanthaceae Puruk h/u-c In

Aerva lanata Amaranthaceae_| Polpala hig In

Calotropis gigantea Apocynaceae Wara sig In

Hemidesmus indicus Apocynaceae lramusu clg In

Tylophora indica Apocynaceae Mudu-bin-nuga clu In

Borassus flabellifer Arecaceae Thal tic |

Cocos nucifera Arecaceae Pol tic i

Phonix pusilla Arecaceae Wal indi tu In

Gymnosporia

emarginata Celastraceae Katu pila s/u In

Ipomoea violacea Connvolvulaceae cle In

Diospyros vera Ebenaceae Kaluhabaraliya tu In

Acacia planifrons Fabaceae tic In

Alysicarpus vaginalis Fabaceae Aswenna hig In

60
Common Life Taxonomic | Conservation

Species Family Name form/strata Status Status

Heen-
Desmodium triflorum Fabaceae undupiyaliya hig In
Dichostachys cinerea Fabaceae Katu andara sic In
Tephrosia purpurea Fabaceae Katuru pila s/u In
Vigna trilobata Fabaceae Bin-me hig In NT
Enicostema axillare Gentianaceae hig In
Gmelina asiatica Lamiaceae Demata s/u-c In
Leucas zeylanica Lamiaceae Geta-Thumba hig In
Premna obtusifolia Lamiaceae Maha-midi s/u-c In
Cassytha filiformis Lauraceae cic In
Azadirachta indica Meliaceae Kohomba Uu-c I
Ficus racemosa Moraceae Attikka tu-c In
Ficussp. Moraceae vu In
Syzygium cumini Myrtaceae Ma-Dan tic In
Pandanus odorifer Pandanaceae Mudu keyiya tu-c In
Phyllanthus
maderaspatensis Phyllanthaceae hig In
Sauropus bacciformis Phyllanthaceae Eth-pitawakka hig In
Breynia vitis-idaea Phyllanthaceae Gas-kayila s/u In
Flueggea leucopyrus Phyllanthaceae Heen Katu pila s/u In
Phyllanthus amarus Phyllanthaceae Pitawakka hig In
Ziziphus mauritiana Rhamnaceae Dabara s/u-c In
Catunaregam spinosa Rubiaceae Kukuruman s/u-c In
Morinda coreia Rubiaceae Ahu tu-c In
Oldenlandia umbellata Rubiaceae Saummal hig In
Toddalia asiatica Rutaceae Kudu-Miris s-c/u-c In
Dodanaea viscosa Sapindaceae Et-Werella s/u In

Herimana-
Phyla nodiflora Verbenaceae detta hig In
Stachytarpheta
urticaefolia Verbenaceae Nil-nakuta s/u l
Cissus quadrangularis Vitaceae Heeressa clu In

Table 35.1. Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 35

Percentage of
hardstand area
Common Number of covered by
Species Family Name Life form/strata | Individuals vegetation
Borassus flabellifer Arecaceae Thal tic 10
Cocos nucifera Arecaceae Pol tic 13
Acacia planifrons Fabaceae tic (15) 25%
Gmelina asiatica Lamiaceae Demata t/u-c 6
Premna obtusifolia Lamiaceae Maha-midi s/u-c (7) 5%
Azadirachta indica Meliaceae Kohomba tic 2
Syzygium cumini Myrtaceae Ma-Dan tic (9) 4%
Ziziphus mauritiana Rhamnaceae Dabara s/u-c (2) 2%
Catunaregam spinosa Rubiaceae Kukuruman s/u-c (3) 2%

61

Photographs of the wind turbine location -35

*

Wind Turbine Location 35

Wind Turbine Location 35

Wind Turbine Location 35

- -. reed
Wind Turbine Location 35

Table 36. Plant family, species and local name of plants recorded in Wind Turbine location-
36, Uvari (Coordinates: 9.03955 79.821612).

Life Taxonomic | Conservation
Family Species Sinhala Name form/strata Status Status
Sapindaceae Allophylus cobbe Kobbe s/u In
Apocynaceae Oxystelma esculentum | Usepale cle In
Apocynaceae Tylophora indica Mudu-bin-nuga c/u In
Arecaceae Borassus flabellifer Thal ve |
Arecaceae Cocos nucifera Pol ve i
Heen
Asparagaceae Asparagus racemosus hathavariya cle In
Sudu-
Capparaceae Capparis zeylanica wellangiriya Ss In
Celastraceae Cassine glauca Neralu tlu-c E
Colchicaceae Iphigenia indica hig In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Mudu-
Cyperaceae Cyperus arenarius kalanduru g/g In
Ebenaceae Diospyros vera Kaluhabaraliya tlu-c In
Mudu-dada-
Euphorbiaceae Euphorbia rosea kiriya sig In
Fabaceae Acacia planifrons tc In
Fabaceae Dichostachys cinerea Katu andara s/u-c In
Lamiaceae Premna obtusifolia Maha-midi sic In

62

Life Taxonomic | Conservation
Family Species Sinhala Name form/strata Status Status
Lauraceae Cassytha filiformis cle In
Meliaceae Azadirachta indica Kohomba tc l
Moraceae Ficus sp. Nuga uc In
Moraceae Ficus amplissima Ela Nuga tc In
Myrtaceae Syzygium cumini Ma-Dan tc In
Opiliaceae Cansjera rheedii Eta-Muru sic In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Pedaliaceae Pedalium murex Et-Nerenchi hig In
Phyllanthaceae | Breynia vitis-idaea Gas-kayila s/u-c In
Phyllanthaceae__| Flueggea leucopyrus Heen Katu pila s/u-c In
Rhamnaceae Scutia myrtina s/u In
Rubiaceae Catunaregam spinosa Kukuruman s/u-c In
Rubiaceae Oldenlandia umbellata__| Saummal hig In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In
Salicaceae Flacourtia indica Uguressa s/u l
Salvadoraceae__| Azima tetracantha Wel dehi s/u In
Sapindaceae Dodanaea viscosa Et-Werella s/u In
Sapotaceae Manilkara hexandra Palu tc In VU
Vitaceae Cissus quadrangularis Heeressa c/u-c In
Table 36.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location - 36
Percentage of
hardstand
Number of area covered
Species Family Common Name | Life form/strata | Individuals | by vegetation
Cocos nucifera Arecaceae Pol tle 2
Borassus flabellifer Arecaceae Thal tle 1
Acacia planifrons Fabaceae tc 16 35%
Cassine glauca Celastraceae Neralu tlu-c 3 3%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 18 20%
Diospyros vera Ebenaceae Kaluhabaraliya tlu-c 3
Syzygium cumini Myrtaceae Ma-Dan tc 5 8%

63

Photographs of the wind turbine location -36

Wind Turbine Location 36 Wind Turbine Location 36

we Pm
Wind Turbine Location 36 Wind Turbine Location 36

Table 37. Plant family, species and local name of plants recorded in Wind Turbine location-
37, Uvari (Coordinates: 9.041413 79.818876).

Life Taxonomic | Conservation

Family Species Sinhala Name form/strata Status Status
Amaranthaceae__| Aerva lanata Polpala hig In

Amaryllidaceae Crinum zeylanicum sig In VU
Apocynaceae Calotropis gigantea Wara s/u-c In

Apocynaceae Tylophora indica Mudu-bin-nuga clu In

Apocynaceae Leptadenia reticulata Jeewanthi cle In

Arecaceae Borassus flabellifer Thal ti |

Arecaceae Cocos nucifera Pol ti i

Heen

Asparagaceae Asparagus racemosus hathavariya cic In

Celastraceae Cassine glauca Neralu tu-c E

Cucurbitaceae Coccinia grandis Kowakka c/u-c In

Thumba

Cucurbitaceae Momordica dioica karavila cle In

Ebenaceae Diospyros vera Kaluhabaraliya tu-c In

Euphorbiaceae Acalypha indica Kuppameniya hig In

Fabaceae Acacia planifrons tie In

Fabaceae Bauhinia racemosa Maila vu-c In

Fabaceae Tamarindus indica Siyambala tie |

Lamiaceae Premna obtusifolia Maha-midi sic In

64
Life Taxonomic | Conservation
Family Species Sinhala Name form/strata Status Status
Lamiaceae Vitex negundo Nika tu-c In
Malvaceae Grewia orientalis Wel-keliya s/u-c In
Meliaceae Azadirachta indica Kohomba tc |
Moraceae Ficus amplissima Ela Nuga tie In
Moraceae Ficus benghalensis Maha-Nuga tie In
Pedaliaceae Pedalium murex Et-Nerenchi hig In
Phyllanthus
Phyllanthaceae maderaspatensis hig In
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Phyllanthaceae Flueggea leucopyrus Heen Katu pila s/u-c In
Rhamnaceae Scutia myrtina s/u In
Rhamnaceae Ziziphus mauritiana Dabara tu-c In
Rubiaceae Catunaregam spinosa Kukuruman s/u-c In
Rubiaceae Ixora pavetta Met bala s/u In
Rubiaceae Oldenlandia umbellata Saummal hig In
Rubiaceae Spermacoce hispida Hin-geta-kola hig In
Rutaceae Toddalia asiatica Kudu-Miris clu-c In
Sapindaceae Allophylus cobbe Kobbe s/u In
Stachytarpheta
Verbenaceae urticaefolia Nil-nakuta s/u |

Table 37.1 Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location — 37

Percentage of
hardstand

Number of | area covered
Species Family Common Name | Life form/strata | Individuals | by vegetation
Cocos nucifera Arecaceae Pol ve 1
Borassus flabellifer Arecaceae Thal tle 60
Acacia planifrons Fabaceae tc 20%
Azadirachta indica Meliaceae Kohomba vc 14 10%
Ficus benghalensis Moraceae Maha-Nuga tc 4%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 3 2%

a

as
Wind Turbine Location 37

Wind Turbine Location 37

65

Wind Turbine Location 37

Wind Turbine Location 37

Table 38. Plant family, species and local name of plants recorded in Wind Turbine location-
38, Uvari (Coordinates: 9.043312 79.815996).

Life Taxonomic | Conservation
Family Species Sinhala Name form/strata Status Status
Asparagus
Asparagaceae racemosus Heen hathavariya cle In
Acanthaceae Asystasia gangetica | Puruk h/u In
Oxystelma
Apocynaceae esculentum Usepale cle In
Arecaceae Phonix pusilla Wal indi vu In
Arecaceae Borassus flabellifer_| Thal ti |
Arecaceae Cocos nucifera Pol ti |
Asteraceae Vernonia cinerea Monorakudumbiya h/h In
Commelinaceae__| Commelina petersii hig In
Connvolvulaceae_| /pomoea violacea cle In
Cucurbitaceae Coccinia grandis Kowakka cle In
Mal-thumba, Thumba
Cucurbitaceae Momordica dioica karavila cle In
Cyperaceae Cyperus arenarius _| Mudu-kalanduru g/g In
Ebenaceae Diospyros vera Kaluhabaraliya tu In
Fabaceae Acacia planifrons tic In
Fabaceae Vigna trilobata Bin-me hig In NT
Fabaceae Crotalaria retusa Kaha-Andanahiriya hig In
Dichostachys
Fabaceae cinerea Katu andara s/u-c In
Gentianaceae Enicostema axillare hig In
Lamiaceae Gmelina asiatica Demata sic In
Lamiaceae Premna obtusifolia__| Maha-midi sic In
Lauraceae Cassytha filiformis cle In
Meliaceae Azadirachta indica__| Kohomba tic i
Myrtaceae Syzygium cumini Ma-Dan tic In
Ochnaceae Ochna obtusata Mal-Kera vu In
Pedaliaceae Pedalium murex Et-Nerenchi hig In
Sauropus
Phyllanthaceae bacciformis Eth-pitawakka hig In
Phyllanthaceae Breynia vitis-idaea__| Gas-kayila s/u In

66

Life Taxonomic | Conservation
Family Species Sinhala Name form/strata Status Status
Flueggea
Phyllanthaceae leucopyrus Heen Katu pila s/u In
Rhamnaceae Ziziphus mauritiana_| Dabara tic In
Rubiaceae Oldenlandia biflora _| Heen kaududala hig In
Spermacoce
Rubiaceae hispida Hin-geta-kola hig In
Rubiaceae Pavetta indica s/u In
Rutaceae Toddalia asiatica Kudu-Miris cle In
Salicaceae Flacourtia indica Uguressa s/u I
Salvadoraceae Azima tetracantha__| Wel dehi s/u In
Sapindaceae Dodanaea viscosa _| Et-Werella s/u In
Stachytarpheta
Verbenaceae urticaefolia Nil-nakuta h/u i

Table 38.1. Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location — 38

Percentage of
hardstand area
Common Number of covered by
Species Family Name Life form/strata | Individuals vegetation
Borassus flabellifer Arecaceae Thal ve 21
Cocos nucifera Arecaceae Pol ve 42
Acacia planifrons Fabaceae tic 1 3%
Gmelina asiatica Lamiaceae Demata tu-c 2 1%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 6 5%
Syzygium cumini Myrtaceae Ma-Dan tic 1 1%

Photographs of the wind turbine location -38
B as

Wind Turbine Location 38

Wind Turbine Location 38

67

Wind Turbine Location 38

Wind Turbine Location 38

Table 39. Plant family, species and local name of plants recorded in Wind Turbine location-
39, Uvari (Coordinates:9.045535 79.812668).

Life Taxonomic | Conservation
Family Species Sinhala Name __| form/strata Status Status
Amaranthaceae Aerva lanata Polpala hig In
Acanthaceae Asystasia gangetica Puruk h/u-c In
Apocynaceae Carissa spinarum Heen-Karamba sfule In
Apocynaceae Calotropis gigantea Wara s/u-c In
Apocynaceae Tylophora indica Mudu-bin-nuga c/u In
Arecaceae Borassus flabellifer Thal ti |
Arecaceae Cocos nucifera Pol ti i
Arecaceae Phonix pusilla Wal indi tu In
Asparagaceae Asparagus racemosus __| Heen hathavariya cle In
Celastraceae Pleurostylia opposita Panakka tlu-c In
Connvolvulaceae_| /pomoea violacea cle In
Cucurbitaceae Coccinia grandis Kowakka c/u-c In
Ebenaceae Diospyros vera Kaluhabaraliya tlu-c In
Fabaceae Acacia planifrons tc In
Lamiaceae Gmelina asiatica Demata s/u-c In
Lamiaceae Premna obtusifolia Maha-midi sic In
Lauraceae Cassytha filiformis cle In
Malvaceae Grewia orientalis Wel-keliya s/u-c In
Meliaceae Azadirachta indica Kohomba tc i
Myrtaceae Syzygium cumini Ma-Dan tc In
Ochnaceae Ochna obtusata Mal-Kera tu In
Pandanaceae Pandanus odorifer Mudu keyiya sic In
Pedaliaceae Pedalium murex Et-Nerenchi hig In
Phyllanthus
Phyllanthaceae maderaspatensis hig In
Phyllanthaceae Breynia vitis-idaea Gas-kayila s/u-c In
Phyllanthaceae Flueggea leucopyrus Heen Katu pila s/u-c In
Putranjiavaceae Drypetes sepiaria Wira tc In
Rhamnaceae Scutia myrtina s/u In
Rhamnaceae Ziziphus mauritiana Dabara tlu-c In

68

Life Taxonomic | Conservation

Family Species Sinhala Name __| form/strata Status Status
Rubiaceae Oldenlandia umbellata__| Saummal hig In

Rubiaceae Spermacoce hispida Hin-geta-kola hig In

Rutaceae Toddalia asiatica Kudu-Miris clu-c In

Salvadoraceae Azima tetracantha Wel dehi s/u In

Sapindaceae Dodanaea viscosa Et-Werella s/u In

Sapotaceae Manilkara hexandra Palu tc In vu
Vitaceae Cissus quadrangularis Heeressa c/u-c In

Table 39.1. Number of trees/ shrubs (or percentage of the area covered by vegetation) found in
the hardstand area of Wind Turbine location — 39

Percentage of
hardstand area
Common Number of covered by
Species Family Name Life form/strata | Individuals vegetation
Borassus flabellifer Arecaceae Thal tle 3
Cocos nucifera Arecaceae Pol ve 1
Acacia planifrons Fabaceae tc 4 3%
Azadirachta indica Meliaceae Kohomba tc 3 2%
Premna obtusifolia Lamiaceae Maha-midi s/u-c 10 8%
Pandanus odorifer Pandanaceae_| Mudu keyiya sic 1 2%
Syzygium cumini Myrtaceae Ma-Dan tc 6 5%

Photographs of the wind turbine location -39

Pe

aa

Wind Turbine Location 39 Wind Turbine Location 39

Wind Turbine Location 39 Wind Turbine Location 39

69
Appendix 9

Report on Provisions for
Future Potential of Tourism Activities in Mannar
Island

Mannar Wind Power Project
Ceylon Electricity Board
June 2016
(edited for EIA in May 2017)
1.0
1.41
1.2
1.3
1.4
15

Table of Contents

“Introduction

7 Design Considerations

7 Mitigation measures for the concerns of Sri Lanka Tourism Authority
7 Existing Environment

“Alternative sites for Sri Lanka Tourism Authority.

Conclusion

List of Figures
Fig 1.1 (Map showing the removed WTG Locations by CEB for Tourism Development)

Fig 1.2 (Map showing the alternative locations of Tourism Potential)
Provisions for Future Potential of Tourism Activities in Mannar
1.0 Introduction

The project area along the southern coast of Mannar island has been identified by the Tourism
Authority of Sri Lanka as a potential site for future tourist attraction and stressed on keeping
reservation area at least 200 m from permanent vegetation line for the future tourism related
activities. As per the present micro siting of wind power plant, WTGS are positioned 130~150 m off
the shore line considering the flowing factors;

During the project approval process, the main project approving agency CCD (Coast Conservation
Department) consulted key stakeholders including Tourism Authority of Sri Lanka, Department of
Wildlife. During the final project approving meeting due consideration was given to issues such as
promotion of wildlife tourism, allowing unobstructed access to beach users, appearance of the wind
farm etc. After carefully considering the potential impacts, final approval for project was granted
subject to the following:

a. The CCD after considering the recommendations given by the Department of Wildlife
sanctions the entire North West section of the Wind Farm scrapping number of turbine
footprints since the critical habitat of the island are concentrated North West corner of the
Island. It is to be noted that the North-Western section of the Mannar Island has been
identified by the Department of Wildlife to promote wildlife based tourism. In view of this,
Department of Wildlife requested CEB to support the promotion of wildlife based tourism
activities as a CSR project by way of facilitating the setting up of proposed Bird Monitoring
Center. CEB will support this venture through necessary financial support.

b. The Wind Turbines in the proposed Wind Farm are free standing turbines without fencing or
any other obstruction. This is envisaged in the Wind Farm design with the recommendation
of CCD to facilitate unrestricted access to the beach front for fishing community, local/foreign
tourists and any other visitors.

1.1 Design Considerations

e As per the wind resource distribution statistics the most favorable wind is available closer to the
sea shore within 100 m band from the shore. However, considering the factors such as Coastal
Setback, Minimal disturbance to fishing community and prevention of turbine foundations from
sea erosion, the WTG line was moved about 60~70 m further resulting 150m away from the
permanent vegetation line.

e = Ifthe WTG line is set up further inland beyond 200m, the energy extraction from both monsoonal
winds specifically from NE monsoon get reduced typically by 18% due to the increase surface
roughness factors. Therefore 11 number of additional WTGs would be required for generation of
equivalent amount of energy which is not possible with the existing scenario.

e Moreover, disturbance to the villager’s properties, Insufficient distance to attenuate noise
generations at the human settlements and increased number of valuable Palmira & Coconut tree
removal would be required causing increased damages to the properties and unfair perception
among the village community about the project.
1.2 Mitigation measures for the concerns of Sri Lanka Tourism Authority.

e Giving due considerations to the interests of Sri Lanka Tourism Authority CEB decided to abandon
6 WTG locations (now within Adam’s Bridge National Park) which resulting 2.5 km long no WTG
zone that could be reserved for future tourist recreation area.

The 6 WTG positions located far most North-Western end closer to the Mud-Flats had been
selected as per the preferences of Department of Wild Life Conservation and the Bird loving
tourists too. Certainly, this area is closer to the recently declared Adams Bridge National Park and
may be the area where most probable tourist attraction area along the southern coast.

e At the initial stage itself, considering the provisions for tourism expansion adjacent to the only
tourist resort along the southern coast of Mannar island, the Shell Coast Resort, an 850 m wide
stretch was kept as no WTG zone by omitting one turbine locations.

The gap between the two turbines (WTG 10& 11 according to the final layout) is approximately
750m. These two turbines (WTG 10 &11) which are either side of the Shell Coast will be
constrained in operation to meet the applicable noise limits if required. The gap between WTG 10
& 11 was increased to 750m by revising the originally proposed layout (removing one turbine) in
order to keep sufficient distance to Tourist resort.

e Furthermore, CEB identified that the existing topography of another two WTG locations may
facilitate establishing the particular locations 200m far from the permanent vegetation line
without losing much of the energy generation and affections to the villagers’ properties. Such
locations can be shown to the representatives of Sri Lanka Tourism Authority to comment on and
for the recommendations.

If the Tourist Authority may submit tourism development plan for the Mannar region and the detailed
statistics of tourist arrivals for the Mannar area specifically the southern coast of Mannar Island, it will
be easier for CEB to optimize the detail designs of Wind Park by addressing and harmonizing the
concerns of both Wild Life Authorities and Tourist Authorities.
* Proposed Wind Mill
© Proposed Jetty Site

‘Source: 1:80 000 Map, Department of Survey, Sei Lanka

Fig 1.1 Map showing the removed WTG Locations by CEB for Tourism Development
1.3 Existing Environment

The area demarcated for 100 MW wind power plant is having more than 20 fishing camps and an
ongoing construction of fish meal factory and hence the probability of tourist visiting may be minimal.
1.4 Alternative sites for Sri Lanka Tourism Authority.

It has been observed that the following beach areas may have better tourism potential than the Wind
power plant site with a reasonable justification.

1. From South Bar beach extend via Thalupadu up to Thoddaweli (6.5 km long beach) which is
situated outside the project area. The famous Keeri Beach which is popular among the community
even at present itself fallen within this stretch of South Eastern Coast of Mannar Island.

2. From Erukalampiddy up to Manthai (7.5 km long beach) situated along the North-Eastern coast of
Mannar island.

3. From Thalaimannar Pier up to Old pier at Southern coast at the North-Western Boundaries (9.0
km long beach) adjacent to Mud flats and archeological monuments.

. Erukalampiddy-Mantaan

1. South Bar -
Nihoddaweli Beach

Fig 1.2 Map showing the alternative locations of Tourism Potential

Currently, Shell coast Resort and other infrastructures are available and hence the tourists will come.
However, these beaches also correlate almost perfectly with critical habitats of the birds and therefore
there is a need to avoid tourism infrastructure or disturbance in areas of critical habitat which can be
addressed through the BMP and tourism authority through consultation. In order, that the amenity
be safeguarded CEB will address issues related to critical habitat and the Tourism Authority will be
consulted in future developments in the Mannar region.
1.5 Conclusion

From the conceptual stage itself, one of the major concerns of CEB is to benchmark green energy
concepts to our national plans and we are certain that the blessings of people including the local
community and the tourists for such a project is the utmost importance.

Hence, CEB shall not restrict any movements of the people including local community, fishing
communities and bird lovers & other tourists in the vicinity of project structures and the project access
roads so that all can entertain the improved infrastructure facilities as they wish.
RMA trentura

Energy Consultants Hydro Tasmania

ACTION PLAN

Wind power development in
the Mannar region

30 August 2017

Prepared by Hydro-Electric Corporation
ABN48 072 377 158

t/a Entura 89 Cambridge Park Drive,
Cambridge TAS 7170 Australia

WE OWN. WE OPERATE. WE CONSULT.

Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

Entura in Australia is certified to the latest version of 1509001, ISO14001, and OHSAS18001.

©Entura. All rights reserved.
Entura has prepared this document for the sole use of the client and for a specific purpose, as expressly stated in the document. Entura
undertakes no duty nor accepts any responsibility to any third party not being the intended recipient of this document. The information
contained in this document has been carefully compiled based on the client’s requirements and Entura’s experience, having regard to the
assumptions that Entura can reasonably be expected to make in accordance with sound professional principles. Entura may also have
relied on information provided by the client and/or other parties to prepare this document, some of which may not have been verified.
Subject to the above conditions, Entura recommends this document should only be transmitted, reproduced or disseminated in its

entirety.

Action Plan - Wind power development in the Mannar region
305674

Revision No: 1
30 August 2017

Document information

Document title Action Plan

Wind power development in the Mannar region

Client organisation Asian Development Bank
Client contact Mukhtor Khamudkhanov
ConsultDM number £305674

Project Manager Andrew Wright

Project number P511697

Revision history

Revision 1
Revision description Comment on environmental and stakeholder management
Prepared by Sunith Fernando, Andrew Ary fy 28/6/2017
Wright, Ranjith Perera ' ‘“
Reviewed by Brendon Bateman 28/6/2017
Approved by Seth Langford we 28/6/2017
(name) (signature) (date)
Distributed to Mukhtor Khamudkhanov Asian Development Bank 28/6/2017
(name) (organisation) (date)
Current Document Distribution List
Revision Organisation Issued to Date
i) ADB MK 28/6/2017
1 ADB MK 30/8/2017
Document History and Status
Revision | Prepared | Reviewed | Approved Date Revision type
by by by approved
(0) SF, AW, RP | BB SL 30/01/2017 First issue
1 AW BB SL 02/05/2017 Comment on environmental and
stakeholder management

trentura | The power ot

natural thinking
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

This page is intentionally blank.

The power of
natural thinking

tentura

iv igen

Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

Executive summary

This report provides an update of the estimated total potential wind farm capacity in the Mannar
District of Sri Lanka, and proposes an Action Plan that could be implemented to achieve future wind
power development, beyond the 100 MW project currently being developed by the Ceylon Electricity
Board (CEB).

Mannar district wind power potential

Without considering key social and environmental impacts, it is estimated that a total wind project
capacity of up to 200 MW is potentially available for development on Mannar Island, in addition to
the current 100 MW project. This upper limit estimate is based on the following obvious constraints
and key assumptions:

e The Adam’s Bridge National Park and Vankalai bird sanctuary are to be avoided
e A buffer of 600 m between wind turbines and permanent settlements is necessary
. A large future wind turbine size of 4 to 5 MW, and a 130 to 140 m rotor is assumed. A smaller

wind turbine size (e.g. current 3 to 3.5 MW wind turbines such as proposed for the current
100 MW project) will result in a lower maximum capacity.

The feasibility of up to 200 MW on Mannar Island will depend significantly on factors that have not
been addressed by this report, namely:

e Environmental sensitivities regarding the proximity to Adam’s Bridge National Park and
Vankalai bird sanctuary, and the Northern coastline of Mannar Island (a 130 m setback from
the coastline has been assumed)

e Environmental and social sensitivities regarding vegetation clearance

e Environmental sensitivities regarding impacts on bird life. In particular, statements regarding
the minimal impact of the first 100 MW, may not be applicable to further development inland
(the cumulative impact on migrating birds)

e Whether there are communications paths (e.g. Naval) that will be affected and necessitate the
removal of wind turbine locations

e Any new developments and dwellings, or exclusion zones
. Land acquisition activities
e Community attitudes that form on the basis of the first 100 MW.

Given these likely constraints, it should not be assumed that any additional capacity is feasible on
Mannar Island without further study and consultation with key stakeholders.

This estimated maximum capacity of 300 MW on Mannar Island is consistent with the wind
development master plan completed in 2014 by the Government of Sri Lanka, and CEB’s plans for
transmission infrastructure in the region. However a critical difference based on our analysis, is the
significantly reduced land area identified as potentially suitable for development, and the greater
size of wind turbines that will be required to achieve a 300 MW capacity.

trentura | The power ot

natural thinking v
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

The Silavathurai area in the south of the Mannar District was previously identified in the master plan
as an area with potential for 75 MW of wind development. It was noted that land-related issues and
human settlement in Silavathurai area was potentially a limiting factor. Based on recent discussions
with the Urban Development Authority on economic and social development plans in the region, and
the small parcels of agricultural land between villages, we conclude that large scale wind
development in this area is unlikely.

Action Plan

The key activities identified as part of the Action Plan for developing the potential on Mannar Island
include the following:

e Addressing and managing environmental and stakeholder issues and the cumulative impact
should be considered a very high priority for future wind power development

e An improved wind measurement network should be developed, initially through a small
number of tall and high quality wind monitoring masts, coupled with relocatable remote
sensing units (lidar or sodar).

e It is recommended that lessons from overseas are applied to develop alternative methods for
land acquisition in Sri Lanka, such as ‘option to lease’ agreements that encourage early buy-in
from landowners. It is highly recommended that CEB takes early steps to secure land (including
‘puffer zones’) for the development of further potential projects on Mannar Island.

e It is proposed that CEB monitors, evaluates and learns from the impacts of the current
100 MW project, the first of this size in Sri Lanka, including the plant’s technical performance,
impacts on livelihoods (positive and negative), noise and shadow flicker impacts, bird mortality
rate and overall perception of the project by the local community

e It is proposed that CEB monitors and evaluates any network intermittency issues that result
from the current 100 MW project

e It is proposed that CEB assesses the performance of the wind power forecasting system to be
supplied as part of the current 100 MW project

e Landing of wind turbine components on Mannar Island via barge is feasible, however further
engagement with the Government of Sri Lanka and the Navy should be considered, leading to
a more permanent pier solution for landing of large wind turbine components.

e It is proposed that the Government takes early action to draft renewable energy and wind
energy specific standards into existing national regulatory guidelines to provide a more certain
regulatory environment for project developers, and other stakeholders.

e It is recommended that action is taken to prevent the situation where new developments
(residential, commercial or industrial) hinder wind project development even after an area has
been declared a wind development zone.

ttentura | The power of

vi natural thinking
Action Plan - Wind power development in the Mannar region

£305674

Revision No: 1
30 August 2017

Contents

1. Introduction

11

Limitations

2. Background

2.1
2.2
2.3
2.4

Mannar district description

Previous wind resource studies

Previous plans for wind project development
Constraints to wind project development

3. | Assessment of wind power potential

3.1

3.2

Identification of land for future wind development
3.1.1 Competing land uses

3.1.2. Wind mapping

3.1.3 Constraints mapping

Developable wind power potential

4. Proposed activities of the Action Plan

41
4.2
43
44
45
4.6
47
4.8
49
4.10

Environmental and stakeholder management
Improving the wind measurement network

A policy on land lease for wind projects

Monitoring and evaluation of CEB’s wind power plant
Study of intermittency of wind farm output

Wind power forecasting system

Grid integration of wind power

Logistics issues

National regulatory guidelines

Planning regulations

5. Prospects for offshore wind development

5.1
5.2
5.3
5.4
5.5
5.6

Global status

Technology description

Environmental issues

Costs

Potential region for offshore wind development
Key issues

5.6.1 Fishery

5.6.2 Environment

5.6.3 Petroleum resources development

6. References

trentura | The power ot

natural thinking

oN Bw Ww

vii
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

List of figures

Figure 2.1: Geography of the Mannar district 3
Figure 2.2: Sri Lanka wind atlas prepared by NREL in 2003 5
Figure 2.3: Simulated Wind Field in the Mannar Island at 80 m AGL[2] as per 2011 study 6

Figure 2.4: Land block arrangement for wind power development as proposed in the master plan. Each
rectangle corresponds to a 25 MW capacity. Colours refer to wind parks comprising 4x25MW capacity in the
mainland and 3x25 MW in the mainland 7

Figure 3.1: Map of land use exclusions in Mannar Island 10

Figure 3.2: Areas potentially available sites for future wind farm development in the Mannar Island (only blue

areas inside the rectangles A & B) 11
Figure 3.3: (a) Map of land use exclusions and (b) potential locations for wind farms — Silavathurai area 11
Figure 5.1: Cumulative offshore wind capacity in Europe[16] 22

Figure 5.2: Continental shelf around Sri Lanka. Note the shallow area of the continental shelf (light blue) lying
to the north and south of the Mannar Island. Source: National Oceanic and Atmospheric Administration of the
US Government (https://maps.ngdc.noaa.gov/viewers/bathymetry/) 24

Figure 5.3: Ocean bathymetry in the Gulf of Mannar. Source: National Oceanic and Atmospheric Administration
of the US Government (https://maps.ngdc.noaa.gov/viewers/bathymetry/) 25

List of tables

Table 3.1: Estimated potential capacity at each location 12

trentura | The power ot

viii natural thinking
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

1. Introduction

In early 2014, the Government of Sri Lanka, with assistance from the Asian Development Bank (ADB),
prepared a master plan for wind power development in the Mannar region. As Phase | of this master
plan, the Ceylon Electricity Board (CEB) is currently developing a 100 MW wind power plant sited
along the southern coast of the Mannar Island. According to the master plan the total Mannar
District (Mannar Island and the mainland coastal stretch extending southwards) wind potential was
tentatively estimated as 375 MW.

Entura, in association with Resource Management Associates (Pvt) Limited, has been engaged by the
ADB under a Project Preparatory Technical Assistance project. The main focus of the engagement is
on CEB’s 100 MW wind power project currently under development, termed Phase | of the technical
assistance, as detailed in the Inception report [1].

The purpose of Phase Il, this report, is to present an ‘Action Plan’ that highlights some of the key
issues relating to the development of the remaining wind power potential in Mannar. The main
outputs of this report are:

e Assessment of wind power potential in the Mannar region
e Proposed activities of the Action Plan

As wind power development is steadily expanding in Sri Lanka, it seems necessary to streamline the
future project development process so as to harmonise it with the developments taking place in
other sectors and the power sector in particular. This action plan provides recommended actions
towards meeting this objective.

Planning is a dynamic process that has to track the changing circumstances in the economy. It is
hoped that this action plan will be reviewed, discussed and refined by the relevant stakeholder

institutions who will take it forward as a constantly evolving plan.

Finally, the report also includes an introduction to the concept of offshore wind farm development in
Sri Lanka.

1.1 Limitations

The feasibility of further development on Mannar Island depends significantly on factors that have
not been addressed by this report, namely:

e Environmental sensitivities regarding the proximity to Adam’s Bridge National Park and
Vankalai bird sanctuary, and the Northern coastline of Mannar Island

e Environmental and social sensitivities regarding vegetation clearance

e Environmental sensitivities regarding impacts on bird life

e Whether there are communications paths (potentially Naval) that will be affected and

necessitate the removal of wind turbine locations

e The individual capacity of wind turbines that are selected for the project

trentura | The power ot

natural thinking 1
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

This page is intentionally blank.

The power of
natural thinking

2 ventura

Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

2. Background

2.1 Mannar district description

The Mannar district is located in the north-western part of Sri Lanka. It is bordered to the west by the
Gulf of Mannar, to the north by Kilinochchi District, to the south by Wilpattu National Park and to the
east by Anuradhapura (as shown in Figure 2.1). The district covers 2,002 km? of land area and has a
coastline of 222 km (including lagoons), a fresh water area of 4,867 ha and a brackish water area of
3,828 ha. The land area is relatively flat and sits at low elevations but the terrain is gently undulating
towards the interior.

Mulattivu

Figure 2.1: Geography of the Mannar district

Annual rainfall in the western part of the district, including Mannar Island is less than 1000 mm while
in the rest of the district it is between 1000-1250 mm. The area experiences heavy rains from
October to December (during the north-east monsoon). During the remaining months the rainfall is
very low.

Mannar is a sparsely populated district with a population density of 50 per sq.km. Of the total
population of nearly 100,000 people, almost 50% are residing on Mannar Island which accounts for
only 10% of the total land area of the district. Hence, parts of Mannar Island are relatively crowded
with an average population density of about 240 persons per sq.km.

The land use pattern of the coastal areas of Mannar District varies across the region. The dominant
land uses in the district are forest, barren land, scrubland, paddy, mixed crops, home garden and

mentura | The power of

Hiewienes | Natural thinking 3
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

built-up areas. Other habitats include coastal types such as mangroves, salt marsh, sand dunes and
beaches as well as inter tidal habitats including coral reef, algal communities and sea grass meadows.

Southwest monsoon winds coming from the Arabian Sea from May to September accelerate through
the Gulf of Mannar which lies in the ‘valley’ between the Western Ghats mountain range of India and
the Central Massif of Sri Lanka. The Island is geographically oriented that it is well exposed to these
winds — both the southwest winds and northeast winds coming from the Bay of Bengal in northern
winter. As the Mannar Island is topographically flat, monsoon winds sweep across the island without
much spatial variation in the strength of winds. Mannar Island is rated as one of the highest and most
consistent wind sites in Sri Lanka.

Floristically the Mannar Island and the mainland belong to the ‘Coastal and Marine belt’ and ‘Dry and
Arid Lowlands’ floristic regions of the country. The typical natural climax vegetation types found in
these zones are marine, mangroves, salt marsh, sand dunes, strand vegetation and tropical dry-
mixed evergreen forests, tropical thorn forest, and scrublands.

Mannar Island and the adjacent areas in the mainland are home to a considerably rich fauna,
especially birds. Its various coastal habitats including the lagoons, mud flats and salt marshes are
highly important as feeding grounds for many migrant birds that visit Sri Lanka during the winter
migratory period. As the island is located in the migratory path of these birds, it has an additional
importance for them.

2.2 Previous wind resource studies

The presence of strong wind resources in the Mannar region was historically realised by CEB in the
wake of detailed wind studies carried out in the Kalpitiya peninsula that lies in the same wind belt. In
order to assess this potential in detail, CEB installed a 40 m high wind mast in Nadukkuda? but was
abandoned in 2002 due to the then prevailing civil conflict in the region. The brief set of data,
nevertheless proved that Mannar was among the best wind sites in Sri Lanka. The wind atlas
prepared by the National Renewable Energy Laboratory (NREL) in the US in 2003 (Figure 2.2) further
supported this assessment and rated Mannar Island’s wind potential as “Excellent” with a modelled
annual average wind speed in the range of 7.2 - 8.0 m/s.

The Sri Lanka Sustainable Energy Authority (SLSEA) expanded wind resource studied in the Mannar
region in 2011 by installing a network of 50 m high wind masts in Nadukkuda, Nanattan and
Silavathurai. This was followed by a detailed wind study implemented by SLSEA under the TA:7837
SRI - Part 2: Wind and Solar Resource Assessment[2]’. The main objective of the study was to
perform a long-term wind field calculation / simulation for the height 80 m above ground level
covering the entire Mannar Island.

1 Situated roughly half-way between Talaimannar and Thalvapadu

2 This study was carried out jointly by Resource Management Associates in partnership with Geo-Net Umwelt
consulting in Hannover, Germany.

ttentura | The power of

natural thinking
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

Sri Lanka Wind Resource Map

sor er

“Wind speeds are based on a Weibull k value of 2.0

Figure 2.2: Sri Lanka wind atlas prepared by NREL in 2003

Hea | ee ee
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

This study was carried out using the 3-dimensional meso-scale flow and dispersion model
FITNAH 3D?. One year of high-quality on-site wind measurements, quality checked reanalysis
products and observed wind data at a met-station were used in this study.

The model area for the calculation of the wind field had size 35 km x 35 km (Mannar Island). The
single grid cell mesh size was 50 m x 50 m. The land use structures were obtained by digitised
topographical maps and the information from on-site inspection. The relief structure was obtained
by the Shuttle Radar Topographic Mission (SRTM) elevation model of the NASA space shuttle mission
2000 (USGS 2004). The wind map that was developed is replicated in Figure 2.3.

Figure 2.3: Simulated Wind Field in the Mannar Island at 80 m AGL[2] as per 2011 study

3Flow over Irregular Terrain with Natural and Anthropogenic Heat Sources (FITNAH), developed by Prof.Dr. G.
Gro was used for wind field modelling.

The power of
natural thinking

tentura

6 Hipnieren

Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

2.3 Previous plans for wind project development

The SLSEA first proposed the idea of developing Energy Parks for wind and solar energy development
in 2009. The objective of this concept was to enable planned development of these energy sources
which could bring benefits both to the state and private developers. Under this concept, the
government carries out the necessary resource assessment studies, delineates high-potential regions
for phased development, acquires land rights (through outright purchase or lease agreement),
obtains environmental and other statutory clearances and builds the necessary infrastructure
facilities. The government will then invite (through a competitive bidding process) prospective
project developers to build their power plants within the declared energy parks.

The Energy Parks initiative was supported by ADB under Part 2 of the TA-8167 SRI: Capacity Building
for Clean Power Development (Contract No.104396 — S52072) by developing a Wind Development
Master Plan (WDMP) for the Mannar District[3]. Key outputs of the master plan study were:

e Selection of fifteen land blocks, each capable of supporting 25 MW of installed wind capacity
(Figure 2.4). The following land uses were excluded in the selection process due to probable
adverse impacts from wind development in these areas:

° Home garden — this included village settlements (closely spaced houses clustered within
a village), dispersed houses and small scale cultivations

° Built-up areas — Mannar Town and small townships

° Wildlife sanctuary / forest — mainly the part of Wilpattu sanctuary extending to the
Mannar district

° Environmentally sensitive areas — mainly the eastern edge of the island that is
interspersed with tracts of marshlands inhabited by migratory birds

Figure 2.4: Land block arrangement for wind power development as proposed in the master plan.
Each rectangle corresponds to a 25 MW capacity. Colours refer to wind parks comprising 4x25MW
capacity in the mainland and 3x25 MW in the mainland

trentura | The power of

Hiewienes | Natural thinking 7
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

e Potential land route options for transporting wind turbine equipment (unit capacity was
limited to 2 MW) to the selected sites were identified in a preliminary manner.
Recommendations were made to carry out detailed studies on the marine transport options.

e Preliminary design of a power transmission network connecting the selected wind project sites
to the grid substation being built in Mannar was developed

e Options for business models (and related contract documents) for private sector participation
in wind power development

2.4 Constraints to wind project development

The wind power development master plan had identified potential sites to develop 375 MW of wind
capacity in the Mannar district (300 MW on the Island and 75 MW along the coastal belt leading to
Silavathurai). The selection of potential sites was carried out giving due consideration to social and
environmental issues, though at a preliminary level. However, since finalising the WDMP in 2014, the
Department of Wildlife Conservation has declared additional areas in the western edge of the
Mannar Island as a reservation thus limiting a sizeable part of the windy southern coastal belt from
wind power development. This curtailed the available land for CEB’s 100 MW wind project and
forced them to alter the original plant layout.

Besides this, CEB is also facing several constraints in project development, mostly arising from
estimated wind turbine noise levels and perceived impacts on bird mortality rates. The situation has
been aggravated by the emergence of other economic activities (hotels, industries) within the project
area causing further curtailment of land availability. This highlights the need to seek close
collaboration with other stakeholders in planning wind development on a regional scale.

Further, social and regulatory attitudes towards wind development in the Sri Lankan context differ in
comparison to international guidelines with respect to wind development. Specifically, international
guidelines (as applied in localities such as Europe, North America, and Australia) require significant
setbacks between wind turbines and existing surrounding residential, institutional, commercial, and
industrial structures in the vicinity of the wind farm. These setbacks are generally for reasons of
amenity, in relation to wind turbine noise output, and shadow flicker.

It is noted that previous wind developments in Sri Lanka have involved placement of wind turbines in
relatively close proximity to existing structures, at distances closer than international guidelines
would generally allow.

ttentura | The power of

natural thinking
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

3. | Assessment of wind power potential

This section provides a revised assessment of wind power potential in the Mannar district based on
current land uses.

The master plan for wind development in Mannar prepared in 2014 previously estimated the
developable wind power potential in the district. It has been reported that several new areas of
concern have emerged in relation to wind development in the Mannar region since the development
of the master plan. Attempts to address these concerns, which are primarily converging on
competing land uses, and social and environmental issues, were taken up with the Urban
Development Authority (UDA) as part of this current investigation, with limited success.

3.1 Identification of land for future wind development

3.1.1 Competing land uses

The current 100 MW CEB wind project is experiencing difficulties associated with competing land

use, despite being located in an area on Mannar Island that is relatively free of permanent
settlements. Given these difficulties, it was decided that identification of potential wind development
sites in the proposed action plan should be carried out after excluding areas that are earmarked for
other development activities by the relevant stakeholder institutions. Accordingly, a request was sent
to the Director of the Urban Development Authority (UDA) in the Northern Province seeking
information on competing land uses. Even though this correspondence was followed up with two
visits to the UDA office in Jaffna to discuss this matter, UDA failed to provide the requested
information.

In the absence of information from UDA on the land identified for future development programmes
in the Mannar district, the present action plan adopted the officially available land use information to
prepare a map depicting land that might be potentially available for future wind farms.

3.1.2 Wind mapping

The long term wind resource estimate for Mannar Island has been updated based on wind speed and
direction data from the 81.5 m Nadukkuda mast for the period June 2012 to August 2016. Ina
comparison with modelled synoptic data, and including an adjustment (mean of monthly means) to
remove seasonal bias caused be incomplete years, this is estimated to represent the long term wind
resource [4].

The value of this updated base wind map is limited, because no additional wind monitoring locations

are available to improve the modelling of spatial variation relative to the original wind map produced
by SLSEA for the master plan study. However the updated modelling does include updated roughness
mapping due to field verification conducted by CEB on the actual land use in comparison to reported

land uses by the Survey Department.

trentura | The power ot

natural thinking 9
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

3.1.3 Constraints mapping

Land uses such as dwellings, village settlements, towns, home gardens (collectively classified as “built
up areas”), and environmentally sensitive areas were excluded from the base map when identifying
the land that may be potentially available for future wind farms. A buffer of 600 m was applied
around the aforementioned exclusions to minimise the impact of noise output from wind turbines. A
100 m buffer was also applied to the road network to keep wind turbines away from roads to
account for the topple distance (and potential shadow flicker and glint issues). A constraints map is
shown in Figure 3.1.

Areas potentially available for locating future wind farms in the Mannar Island are shown in
Figure 3.2.

Figure 3.1: Map of land use exclusions in Mannar Island

10 Werte | Teitaes
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

Figure 3.2: Areas potentially available sites for future wind farm development in the Mannar Island
(only blue areas inside the rectangles A & B)

Figure 3.3: (a) Map of land use exclusions and (b) potential locations for wind farms — Silavathurai
area

trentura | The power of

Hiewienes | Natural thinking 11
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

3.2 Developable wind power potential

For estimation of the wind power potential, indicative wind farm layouts were developed for each
block of land that was selected as “potentially available”. The layouts were based on spacing of
approximately 3 rotor diameter x 7 rotor diameter (3D x 7D), for an assumed rotor diameter of 130
m to 140 m —a typical size of wind turbine that will be available from major suppliers in the near
future. Estimated total wind power capacity that can be installed in these land blocks is based on a
generator size of 4 MW, and is referred to as the ‘developable wind power potential’ (Table 3.1).

Even though the Survey Department’s 1:50,000 maps do not show any dwellings in these areas, it is
quite possible that isolated dwellings and home-gardens may be found in these areas. Such site-
specific constraints including issues related to access and transportation were not considered in
preparing these layouts. Buffers that envelop the roads were ignored from capacity estimation on
the assumption that all or some of the minor roads could be re-routed to make way for a contiguous
land block for a wind farm.

Smaller patches of developable wind farm areas were ignored from the analysis, though some of
them may be able to support smaller wind farms in the region of 6-8 MW depending on localised
siting considerations.

Sites A and B on Mannar Island are observed in aerial photographs to consist of tracts of land that
are relatively free from existing infrastructure or inhabitants. Further, these locations are sufficiently
close (5-10 km) to the proposed Nadukkuda substation that connects via a medium-voltage network
that improves the possibility of being financially feasible.

Site C in Silavathurai area is observed to consist of coastal lagoons and agricultural area further
inland. It is bordered by villages to the North, South and East. An estimated capacity of 20 MW is
conceived for this area, however the lack of any transmission infrastructure will affect the viability.

Site D in Silavathurai area is drained by several rivulets during the north east monsoon season, and
the terrain is likely unsuitable for construction of a wind farm, hence this capacity was ignored.

Site E stretches along the coastal fringe of the Wilpattu National Park, although some publicly
available maps show the national park extending to the coastline. Regardless, the proximity of this
narrow landmass to the national park is very likely to preclude large wind farm development, and
hence site C too was excluded from the analysis.

Thus, the total developable wind power potential in the entire Mannar region is summarised by
Table 3.1. It should be noted however, that feasibility stage investigations of future wind projects
could influence this estimate.

Table 3.1: Estimated potential capacity at each location

Region Potential capacity (MW)
Mannar Island — Site A 120

Mannar Island — Site B 80
Silavathurai area — Site C Negligible
Silavathurai area — Site D Negligible
Silavathurai area — Site E Negligible

trentura | The power ot

natural thinking

12
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

4. Proposed activities of the Action Plan

4.1 Environmental and stakeholder management

An extensive range of environmental studies have been completed as part of the 100 MW project.
Development of further capacity on Mannar Island may be guided and facilitated by some of the
studies already completed, however it is strongly recommended that CEB reviews the current status
of environmental studies, and determine where gaps exist and what updates or new studies will be
needed for future wind farm development given the cumulative impact of additional capacity.

Entura notes there are significant environmental sensitivities regarding the following:

e The proximity to Adam’s Bridge National Park and Vankalai bird sanctuary, and the Northern
coastline of Mannar Island

. Vegetation clearance

e Impacts on bird life. In particular, statements regarding the minimal impact of the first
100 MW, may not be applicable to further development inland (cumulative impact on
migrating birds)

These environmental issues are closely linked to the stakeholder management process, including
local residents and interested parties such as environmental Non-Government Organisations (NGOs).

Addressing and managing these environmental and stakeholder issues should be considered a very
high priority for future wind power development on Mannar Island.

4.2 Improving the wind measurement network

Collection and analysis of high quality wind data is a fundamental prerequisite for wind power
development. Currently, there is only one high-quality wind mast operating in the Mannar Island —
situated on the southern coast in Nadukkuda. Data gathered from this four-year old wind mast was
used for the design of the on-going CEB wind project. This data was used in wind flow modelling for
estimating the spatial distribution of wind resources along the 15 km project site. Additional data
sources would reduce the uncertainty in the wind resource estimate and improve the prospects of
projects that later require financing. Locations further inland on Mannar Island will likely experience
a slightly different wind climate due to surface roughness effects. Additional wind measurement
locations are required to characterise the wind resource variation over Mannar Island. It is proposed
that wind monitoring on the island is expanded to cover the ‘project sites’ referred to in section 5.3.

It is proposed that future wind monitoring initially include a small number of tall, high quality wind
monitoring masts, coupled with the use of remote sensing units, such as Sodar or Lidar. Remote
sensing units measure wind resource at multiple elevations above ground level. Wind speed is
measured in three dimensions, which is usually converted to a horizontal wind speed, wind direction,
and vertical wind speed (or inflow angle). Sodar operates by sending pulses of sound into the sky,
and detecting the change in frequency (Doppler Effect) of the sound wave as it reflects back to the
unit from the varying temperature structure within the atmosphere. Lidar operates by sending pulses

trentura | The power ot

natural thinking 13
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

or beams of light into the sky, and detecting the change in frequency (Doppler Effect) of the
backscatter of light reflected off naturally occurring aerosols (such as salt or dust) in the atmosphere.

Sodar data is primarily used for prospecting and feasibility studies, but is increasingly being accepted
in bankable wind resource assessments and energy estimate. There is a strong consensus in the wind
industry that lidar (in particular the Windcube and the ZephIR models) are fully proven technologies
for standalone wind resource assessment in simple terrain. This is supported by independent reviews
undertaken by DTU Wind Energy, Deutsche WindGuard, DNV-GL, ECN, and Ecofys[5][6][7].

The advantages of remote sensing over wind monitoring masts are significant. Overall, sodar and
lidar result in wind monitoring programs that are safer, less costly, and depending on how they are
used, can reduce wind resource uncertainty relative to fixed wind monitoring masts. Sodar and lidar
can normally be installed without planning permission, enabling quicker deployment and a longer
data record. They require less expertise to install, and can be deployed discretely during early stages
of project investigation, without attracting public attention. Lidar and sodar is generally viewed as
less hazardous to birds.

Sodar and lidar can be moved to different locations around a wind farm site, reducing uncertainty in
the overall wind resource at a site. By correlating lidar or sodar data with a fixed reference mast,
such as the Nadukkuda mast, measurements can be acquired for a short duration (e.g. 3 months) at a
location of interest, and the unit can then be transported to another location of interest. The result
substantially extends the spatial distribution of measurements with little penalty given a good
correlation with the reference mast.

Sodar and lidar measure at multiple heights, generally up to about 200 m, with measurements at any
possible hub height. Wind turbine hub heights are often higher than fixed mast measurements.
Sodar and lidar can be removed from a site and relocated elsewhere should priorities change, and
hence retain capital value.

In Entura’s experience, the real and perceived limitations of sodar and lidar have progressively
diminished, to the point where the benefits are overwhelming. Nonetheless, the following limitations
require consideration.

e Data quality (project financing): Financiers, guided by their engineers, are necessarily cautious.
Adoption of lidar and sodar for wind monitoring has first required a body of evidence to
support their reliability and accuracy. ZephIR and Windcube lidar are now widely accepted as
providing finance-grade wind data for large wind farm projects in non-complex terrain,
without reference to wind monitoring mast data. Sodar is also being used extensively for
finance-grade wind data for large wind farm developments, but most often with periodic
deployment against a reference mast to demonstrate the accuracy. This is in alignment with
guidelines established by organisations such as the International Energy Agency [8], Measnet
[9] and consultants such as DNV [10].

e Data availability: Data availability from sodar and lidar is impacted by atmospheric conditions.
Therefore, there is some risk that for a new site the data availability will be lower than
expected. In particular, rain can be a problem for sodar. This risk is mitigated if there is a
reasonable reference wind data source from which correlated data can be used to fill gaps.
Further, analysis of the data availability and any bias will ultimately inform uncertainty
estimates for a system, when assessed over a number of sites. A robust process for this will be
included in the revised IEC 61400-12 standard. Data availability may also be impacted by
reflections from nearby obstacles, if the unit is placed close to obstacles such as trees,
buildings, wind turbines or monitoring masts.

bod entura Tie bower af

natural thinking

14
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

e Complex terrain: In complex or forested terrain, there are differences between lidar (and
sodar) and cup anemometer measurements. This is because lidar and sodar sample wind
speed across a volume, while anemometers are a single point measurement. And in complex
terrain, there may be variations in wind across the volume of measurement. In summary, there
is additional uncertainty in lidar and sodar measurements in complex terrain, however given
the terrain under consideration for wind development in Sri Lanka is not complex, this is not an
important consideration.

e Turbulence measurements: Wind turbines are usually designed to meet Category A, B or C
turbulence levels, as defined by the IEC 61400-1 standard. When assessing the suitability of a
wind turbine for a given site, the measured turbulence intensity is compared back to these
standards. There are not significant limitations regarding lidar turbulence measurements,
although some caution during interpretation of results is required. In our experience sodar
turbulence measurements are not directly comparable with cup anemometer data, and there
has been limited reporting on this issue. As such, determination of turbulence Category using
sodar is currently problematic.

e Extreme wind speeds: Extreme wind speeds at a proposed wind farm site are characterised
both in terms of maximum 10-min average wind speed, and maximum gust wind speed. The
ability of lidar and sodar to measure extreme wind speed has not seen significant study. It is
noted that 50 year extreme wind speed estimates for a wind farm project are subject to
significant uncertainty, regardless of the wind monitoring technology used.

e Hub-height temperature measurements: Increasingly, temperature differentials between
ground level and at higher elevations measured at a mast are being used to analyse the state
of the atmosphere (stable, neutral, unstable) to refine flow modelling. This is not possible with
lidar or sodar, and is a minor limitation. Also, hub height estimates of air density will need to
be extrapolated from ground measurements of temperature, pressure and humidity.

For future projects in the Mannar region, it is proposed to use sodar — or where higher data quality is
needed lidar — for all preliminary wind resource monitoring. Of particular importance are the
inherent safety benefits, the ease and speed of installation, and the cost effectiveness in measuring
wind resource at a large number of locations.

The limitations of sodar and lidar are not overly detrimental to preliminary wind resource
assessment. However the following issues need to be considered:

. Are there local obstructions that will interfere with lidar or sodar measurements?
e For lidar, can power supply requirements be met?
e What is the likelihood that data availability will be lower than usual due to adverse

atmospheric conditions (e.g. rain, low aerosol counts), or interference from other noise
sources (e.g. frogs, insects)?

e What is the impact on the project if data availability is lower than expected?
e How can security of equipment be ensured when left in remote locations?
. Prior to the final investment decision, additional data from fixed wind monitoring masts is

likely necessary.

ttentura | The power of

natural thinking 15
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

4.3 A policy on land lease for wind projects

Wind farms are mostly located in rural areas. The population in these regions are mostly engaged in
agriculture; either in commercial scale farming, subsistence cultivation or home gardening. In all
three cases, the owners derive benefits from their land holdings either in cash or in kind depending
on the type of agriculture that they adopt. For CEB’s current 100 MW project, tourist facilities are
increasingly impacting the development area.

Land acquisition has been a thorny issue in practically all wind projects built to date in Sri Lanka. This
has turned out to be one of the most challenging pre-project activities of CEB’s 100 MW wind project
and would mostly likely remain so in future wind projects as well. It is therefore proposed that a
policy be developed for land acquisition / leasing that would to lead to a win-win situation for the
land owners and project developers. Implementation of a mutually beneficial land acquisition /
leasing policy could reduce the project development period by a considerable margin.

Leasing land to ‘host’ a wind turbine is common elsewhere in the world. For example, compensation
packages adopted for landowners hosting wind turbines can typically be structured in one of four
ways: (a) one time lump sum payment, (b) fixed payment at scheduled intervals (i.e. a set amount
per wind turbine per year); (c) royalty payments based on gross revenues (i.e. a certain percentage
per year); or (d) combination of above payment methods.

Agreements for neighbours to the wind farm who are not actually hosting wind turbine locations are
become increasingly common, and can help generate goodwill in the community.

Acommon arrangement internationally is an ‘option to lease’ agreement. During the project
development phase landowners may enter into such an agreement with the project developer,
allowing the developer to access the property to assess wind farm feasibility, with an option to move
into a lease agreement at a later stage when the project is confirmed. Such agreements are usually
binding on the landowner, but the developer may withdraw at any stage before construction
commences. This provides the landowner with an upfront payment, and an incentive to be involved
in the project as it develops, and it provides the developer with some certainty on land access.

It is highly recommended that CEB takes early steps to secure land for the development of further
potential on Mannar Island.

4.4 Monitoring and evaluation of CEB’s wind power plant

CEB’s 100 MW wind power project currently under development is going through a process of
stringent social and environmental scrutiny by the Asian Development Bank, which includes
consultation with local stakeholders. Some of the issues raised by local stakeholders may be real and
others imaginary; expecting worst scenarios.

When the first-ever commercial wind project in Sri Lanka (situated in the Kalpitiya peninsula) was
developed, it faced considerable objections from religious institutions, local communities and
interest groups all focusing on perceived impacts of the project on the local population, their
agriculture and bird mortality. Evidently, after six (6) operational years of this project, there have not
been reports of adverse social and environmental impacts. This may be due to several reasons;
absence of adverse impacts, absence of a formal independent post evaluation of these projects, or
natural adjustment of the local population (and animals) to the changing environment. Nevertheless,
these same agitations are likely to continue into the future and create problems for new wind
projects so long as the project proponents remain unable to counter the arguments with hard facts.

ttentura | The power of

natural thinking

16
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

It is therefore proposed that an independent organisation (e.g. SLSEA) be entrusted with the task of
carrying out monitoring and evaluation (M&E) of CEB’s 100 MW project with clear terms of
reference. M&E may include the plant’s technical performance, impacts on livelihoods (positive &
negative), noise / shadow flicker impacts, bird casualties and overall perception of the project by the
local community. Findings may be disseminated in the form of reports, regular media discussions,
and newspapers. It is proposed that CEB uses M&E outputs to prepare and implement mitigation
measures when such interventions would be needed.

As it stands, the Environmental Management Plan for the 100 MW project includes a monitoring
plan.

4.5 Study of intermittency of wind farm output

Intermittency of wind resources is likely to be a major power system-related issue with high wind
power penetration. This requires special attention if the intermittent generation is above the power
system reserve and available frequency control ancillary service in the system. There are a number of
wind projects in Sri Lanka, however we are not aware of any detailed analysis of the severity of
impact of wind intermittency on CEB’s network or the dispatch plan.

In order to identify power intermittency and power quality issues, the Mannar wind farm is designed
with high resolution power quality monitors. These monitors record power variation in every
electrical cycle (20 ms). CEB can use the recorded data to thoroughly analyse actual power variation
(intermittency). This analysis will provide ample evidence whether wind power intermittency is a
serious issue for the Sri Lankan network.

If the power intermittency results in unacceptable frequency deviation then CEB can investigate how
their frequency control ancillary services are dispatched, and/or use wind forecasting to constraint
wind generation to avoid substantial power variation in wind energy output.

4.6 Wind power forecasting system

Wind power forecasting is a tool used to reduce economic and financial risks associated with
uncertainty in wind power production, due to the inherent variability of the wind resource. The
primary driver in Sri Lanka for considering wind power forecasting is for power system operations,
including scheduling, unit commitment, and dispatch decisions. Sri Lanka does not operate an
electricity market such as found in many regions worldwide, so there is not presently a need to
forecast wind power output for the purpose of energy trading.

Wind power forecasting systems focus on three distinct timescales:

1. Very short-term for predicting events on timescale of a few seconds or minutes up to a few
hours, including sudden events such as ramps

2. Short-term for predicting events on a timescale of a few hours to a few days in advance

3. Medium-term for predicting events up to a 7 to 10 days in advance

Wind power forecasting is achieved through modelling the wind resource and/or wind farm power
output. Models currently in use world-wide can be divided into two categories:

1. Numerical weather prediction (NWP) or physical models, which are based on a physical model
of the earth’s atmosphere, with a resulting wind forecast that is converted into a wind farm
power output via the technical details of the specific wind farm under consideration. These

trentura | The power ot

natural thinking 17
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

methods are generally suitable for short to medium term forecasts, but are less suitable for
very short-term predictions.

2. Statistical or artificial intelligence (Al) methods, which are built from a set of historical time-
series data to predict the wind resource or power output or a wind farm, and are generally
used to improve very short-term predictions (and also very long range forecasts). These
statistical models can be combined with NWP models in a ‘hybrid model’, to increase accuracy.

Lessons from wind power forecasting in Europe, America and Australia will be applicable to Sri Lanka,
however the distinct monsoonal climate will influence what methods are best and how accurate
predictions can be derived, and this may differ from experiences elsewhere. In India, with a similar
monsoonal climate, the Central Electricity Regulatory Commission imposed mandatory wind power
forecasting on project owners in 2012, however projects have struggled to predict their day-ahead
generation within the 30% band required by the authority. The experience in India demonstrates the
importance of assessing actual performance of forecasting systems in the local context before
making assumptions about the performance of forecasting systems or assuming they can be used to
facilitate system operation.

Entura proposes that a centralised forecasting capability within CEB might best fulfil the
requirements of CEB as the system operator, rather than the alternative of requiring individual
projects to provide individual forecasts of their power output. This centralised forecasting capability
would be best procured through an external consultant, who is able to bring expertise from
elsewhere in the world, and develop a model for Sri Lanka.

However as a first step in developing a centralised capability, it is a requirement of the tender
documents for CEB’s 100 MW Mannar wind power plant that the contractor provide a forecasting
system for the project. An assessment of the accuracy of this system in the Sri Lankan context is an
important first step in determining the extent to which CEB will be able to use wind power
forecasting to manage their system.

4.7 Grid integration of wind power

There are number of power system studies conducted in Sri Lanka to facilitate long term generation
and transmission planning [12][13]. Specifically, the system study conducted by Manitoba HVDC
Research Centre [22] studied the system impact of Mannar Island wind development on the Sri
Lankan electricity grid. The Manitoba HVDC study concluded there are no significant impacts to the
Sri Lankan electricity network for a 375 MW wind farm at Mannar Island. Entura has also conducted a
detailed system study for the 100 MW wind farm and based on the results we expect no major
technically challenging issues when connecting up to 250 - 300 MW of wind generation in the
Mannar region.

Since the planned Mannar island wind park is connected to Sri Lankan electricity grid through 220 kV
double circuit line, the 220 kV transmission line has significant capacity to absorb the feasible wind
farm capacity that land use on Mannar Island will allow.

4.8 Logistics issues

Experience with the development of CEB’s 100 MW wind project suggests that wind power
development in the Mannar region is likely to encounter numerous siting restrictions, forcing future
wind projects to either scale down the total capacity or deploy larger wind turbines. The latter
approach would confront some challenges in term of transport logistics. However the Logistics study

ttentura | The power of

natural thinking

18
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

conducted as part of CEB’s ongoing project has shown that it is practically possible to transport wind
turbines of about 130 -140 m rotor diameter to the Mannar Island using barges. The study had
proposed several options to bring barges alongside with each option having its own operational
limitations. Entura notes that projects under development elsewhere in the world with similar
geographic features (i.e. water access) are planning for wind turbines of capacity around 5 MW.

According to CEB, the local fishermen had expressed reservations about building a jetty for the
proposed barge option on the grounds of obstruction to madel fishing in the area. Coast
Conservation Department too had granted only temporary approval for the jetty due to perceived
environmental impacts arising from such constructions. It is proposed that these issues are
addressed in greater detail through a broad-based consultative process with the participation of all
stakeholders to arrive at a mutually acceptable marine transport option for future projects.
Engagement with the Government of Sri Lanka and the Navy may result in a more permanent pier
solution for landing of large wind turbine components.

4.9 National regulatory guidelines

Renewable energy technologies have their own technology-specific environmental impacts. Noise,
visual disturbances and bird mortality are commonly ranked as the major environmental impacts
associated with wind power development. The gravity of these impacts becomes increasingly acute
with the spatial distribution of wind development and increasing scale of wind projects. This trend
became noticeable in the process of developing CEB’s 100 MW wind project and is likely to become
worse if wind development becomes more widespread in the Mannar region.

What has become particularly evident in the development of CEB’s 100 MW project was the lack of
wind project specific standards in the existing national regulatory guidelines particularly those
related to wind turbine siting, noise’, aviation, communication, distortion of radar signals,
electromagnetic interference etc. Countries that are aiming for high levels of wind energy
penetration have addressed these issues to a great extent and considerable volume of literature on
these subjects is freely available. It is proposed that the Government takes early action to draft
renewable energy and wind energy specific standards into existing national regulatory guidelines.
Examples of national guidelines in relation to separation distances of wind turbines are readily
available [14].

4.10 Planning regulations

CEB’s current 100 MW project is within an area allocated by the Sri Lanka Sustainable Energy
Authority for development of wind power, and as such CEB has an expectation that no activities
within the area shall delete the renewable energy resource. However this has not prevented new
developments (commercial and industrial) from adversely impacting CEB’s project, and leading to a
reduction in the feasible wind turbine locations after noise constraints are considered.

It is recommended that action is taken to prevent this situation where new developments
(residential, commercial or industrial) hinder wind project development after an area has been

4 Noise levels are specified in the CEA standards, however noise assessment methods for other industrial noise
sources are not necessarily appropriate for wind farm development, where noise sources are distributed across
many point sources (wind turbines) over a large area, and where source noise and background noise is highly
dependent on the external environmental conditions at any given time (in particular wind speed)

ttentura | The power of

natural thinking 19
Action Plan - Wind power development in the Mannar region
305674

Revision No: 1
30 August 2017

declared a wind development zone and especially so once the project development has reached an
advanced stage. A framework for managing competing interests of developers is needed, and it
needs to be thoroughly communicated at both national and local levels.

o Thi wer of
20 trentura | thepowero

fiewanes | Ratural thinking
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

5. Prospects for offshore wind development

As discussed in previous chapters, space for wind power development in the Mannar district is
constrained by competing land uses that are emerging as part of socio-economic development in the
region. Environmental concerns exacerbate this situation further. In view of this trend the Urban
Development Authority (UDA) in the Northern Province wants wind power development to be
planned in harmony with other economic and social development plans in the region most of which
are expected to be bringing direct benefits to the local population. Therefore, in all probability UDA
will give priority to economic and social development programmes over wind power development
when allocating the scarce land resources. This is a political reality that must be viewed in the
context of post-conflict economic development in the Northern Province as a whole.

With increasing planning restrictions for land-based wind power development, there is a worldwide
trend to build wind power plants offshore in countries that offer the right conditions. In this respect,
Sri Lanka seems to be in a favourable situation having a shallow Continental Shelf that links the land
mass of India and Sri Lanka in-continuum across the portion of Gulf of Mannar, Adam's Bridge, Palk
Bay and Palk Strait. This chapter makes a cursory examination of the prospects for wind development
off the shores of Mannar Island and the mainland area in the vicinity of Silavathurai.

5.1 Global status

Building wind farms offshore was initiated in Europe in the early 1990s mainly to alleviate the
difficulties in getting approvals for siting land-based wind farms due to existing land uses and
numerous social and environmental concerns. In addition to these reasons, there is also the positive
aspect that wind flow is less turbulent, spatially better distributed and more powerful over the sea
than over land. Lower turbulence levels make a direct contribution to lower fatigue loads on wind
turbine rotors.

Deployment of offshore wind power technology was spearheaded by Europe by installing its first
offshore wind farm (Vindeby) in Denmark in 1991. Since then deployment of offshore wind in Europe
and elsewhere has been growing steadily. According to the Global Wind Energy Council [15], 14,384
MW of offshore wind capacity had been installed in 14 different markets by 2016. About 88% of this
capacity was in coastal waters of European countries (largely the UK — 36%, and Germany — 29%),
with the remaining 12% in China, Japan, South Korea and the United States.

Similar trends are visible outside of Europe with China, Japan, South Korea and Taiwan setting
ambitious targets for offshore wind development. The United States has excellent wind resources
offshore, and many projects are under development. The GWEC-led FOWIND consortium is
developing an offshore wind roadmap for India, and other markets, such as Brazil, have raised
interest in future offshore development.

Building wind farms offshore is more difficult than land based wind turbines and has entailed
considerable technical challenges in all aspects of wind farm construction, e.g. building deep-water
foundations, mid-sea turbine installation, submarine cabling etc. These have now been resolved to a
large extent and newer approaches are being developed to mainstream the technology for
widespread applications. Growth of offshore wind is depicted in Figure 5.1.

trentura | The power ot

natural thinking 21
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

14,000
12,000

10,000

8,000

6,000

4.000

2,000 | |
‘ aul

Cumulative capacity-MW

1993

1993

Figure 5.1: Cumulative offshore wind capacity in Europe[16]

5.2 Technology description

In principle, offshore wind turbines are similar in design to onshore machines except for the
substructure and foundation. The types of foundation vary from monopile (a large steel tube with a
diameter of up to 6 m) for depths in the range of 5 to 30 m to floating structure for deep sea
applications [17]. In addition to the typical loads encountered by onshore wind turbines, offshore
wind turbines have to cope with several other engineering challenges, e.g. the depth and geology of
the seabed, wave loading, corrosive marine environment, etc. Installation of offshore wind facilities
also requires special types of transport vessels and cranes. Submarine power transmission systems
are used to get the power to the land-based substation. All these complexities collectively account
for the increased cost of offshore wind projects. The positive aspects of offshore wind development
are the stronger and less turbulent winds found over the sea and the fact that projects are sited far
away from population centers.

The size of wind turbines deployed in the first offshore wind farm was 450 kW [19] in Vindeby,
Denmark in 1991. Since then the unit capacity of offshore wind turbines has grown considerably
reaching an average capacity of 4.2 MW in 2015 [16]. Wind turbines of capacity 8 MW have now
been installed during 2017.

Some key statistics [16] on the situation with offshore wind farms in Europe are presented below:

e In 2015, the average capacity of new wind turbines installed offshore was 4.2 MW, a significant
increase from 3.0 MW in 2010, reflecting a period of continuous development in turbine
technology to increase energy yields at sea. The deployment of 4-6 MW turbines seen in 2015
will be followed by the gradual introduction of 6-8 MW turbines closer towards 2018.

e In the last five years, the average offshore wind farm size has more than doubled, from
155.3 MW in 2010 to 337.9 MW in 2015.

e Offshore wind farms have moved further from shore and into deeper waters. At the end of
2015, the average water depth of grid-connected wind farms was 27.1 m and the average
distance to shore was 43.3 km. This is primarily the result of increased deployment in Germany
during 2015, where sites are an average of 52.6 km from shore. By comparison, UK projects

trentura | The power ot

natural thinking

22
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

were on average 9.4 km from the shoreline and Dutch projects an average of 31.4 km away
from shore.

5.3 Environmental issues
While the offshore wind industry has grown dramatically over the last several decades, especially in
Europe, there is still a great deal of uncertainty associated with how the construction and operation

of these wind farms affect marine animals and the marine environment.

Common environmental concerns associated with offshore wind developments include:

e The risk of seabirds being struck by wind turbine blades or being displaced from critical
habitats;
e The underwater noise associated with the installation process of driving monopole

foundations into the seabed;

e The physical presence of offshore wind farms altering the behavior of marine mammals, fish,
and seabirds with attraction or avoidance;

e The potential disruption of the near-field and far-field marine environment from large offshore
wind projects.

5.4 Costs

According to a report by the UK's Offshore Wind Programme Board, offshore wind costs for projects
reaching a final investment decision in 2015-16 fell to USD 125 per MWh [11]. The relatively higher
cost of offshore wind projects is due to the costly project elements such as offshore cabling,
constructing seabed foundations, transportation and installation using specially designed vessels and
the wind turbines themselves that are designed to withstand harsh marine environment (Figure). In
addition, the O&M costs remain higher than onshore wind farms due to the harsh marine
environment and the costs of access. Therefore, even though offshore wind offers the opportunity to
have comparatively higher capacity factors, the electricity production cost remain higher in offshore
wind farms. As is to be expected, offshore wind farm costs tend to increase with the depth of the
seabed and distance to the shore.

5.5 Potential region for offshore wind development

Sri Lanka and India sit on the same continental shelf which includes the Palk Strait. While the
continental shelf drops rapidly along the east coast of Sri Lanka, the sea remains shallow off the
coastline from Jaffna to Mannar. To the south of Adam’s Bridge (a chain of sandbars that connect
Mannar Island with the southern tip of India) lies the Gulf of Mannar. The Sri Lankan side of the Gulf
of Mannar lies off the landmass extending from Mannar to Silavathurai

trentura | The power ot

natural thinking 23
Action Plan - Wind power development in the Mannar region Revision No: 1
£305674 30 August 2017

Figure 5.2: Continental shelf around Sri Lanka. Note the shallow area of the continental shelf (light
blue) lying to the north and south of the Mannar Island. Source: National Oceanic and Atmospheric
Administration of the US Government (https://maps.ngdc.noaa.gov/viewers/bathymetry/)

The sea bed lying south of Mannar Island remains shallow to a considerable distance. The 10 m
bathymetric contour is situated at a distance of about 20 km from the shorelines of Mannar Island
and the Mannar mainland extending southward towards Silavathurai (Figure 5.3). The stretch of sea
bed shown by the thick blue line in Figure 5.3 is tentatively proposed as a potential area for offshore
wind development in the initial phase. Two rows of wind turbines with unit capacity of 8 MW would
enable the installation of about 800 — 1000 MW of offshore wind capacity in the proposed area.

24 Hea | ee ee
Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

Madurai
.

| Area that may be
considered for offshore
wind development in the
initial phase ~ water
depth <10m; distance to
shore 3-4 km.

fu ticorin

Utyrimeda Palata

Yakinigedu wa
<4

Figure 5.3: Ocean bathymetry in the Gulf of Mannar. Source: National Oceanic and Atmospheric
Administration of the US Government (https://maps.ngdc.noaa.gov/viewers/bathymetry/)

5.6 Key issues

5.6.1 Fishery

According to a recent study on illegal fishing activities in and around Mannar Island [20], the sea
around the Mannar Island is rich in fish resources with a major part of the productive fishing ground
lying in Palk Bay and the Gulf of Mannar. These two coastal waters, including the continental shelf
contain a variety of species of fin-fish, shell fish and holothurians. Due to the abundance of fish
resources in this region, close to 40% of the Island’s people are engaged in the fishery indicating the
extent of dependence of the local population in this economic activity.

Besides this, the Gulf of Mannar is reported to be one of the richest areas in terms of marine
biodiversity comprising coral reefs, sea grass and mangroves accompanied by salt marshes and algal
communities [21]. The region is reported to be the home to turtles, pearl oysters, sea cucumbers,
balano-glossus, dolphins, sea horses, barracuda, herrings and sprats. This situation needs to be
considered if and when offshore wind development is considered in Sri Lanka.

5.6.2 Environment

The Gulf of Mannar is supposed to be an ecologically important critical habitat shared by India and
Sri Lanka. According to a recent report by scientists in NARA [14], the Palk Bay and the Gulf of
Mannar covering an area of 10,500 km? are biologically rich and rated among the highly productive
seas of the world. The biodiversity of the ecosystems in the Gulf of Mannar is reported to be very
high and supports economically important resources such as finfish, crustaceans, mollusks and
marine plants. It is also the area of distribution of the endangered dugong and sea turtles. The

The power of
natural thinking 25

tentura

Ng herters

Action Plan - Wind power development in the Mannar region Revision No: 1
305674 30 August 2017

shallow sea area in the northern parts comprises islands, sand dunes, forest, beaches and near-shore
environment, including a marine component with algal communities, sea grasses, coral reefs, pearl
banks, salt marshes and mangroves.

The report also refers to extensive coral reef ecosystems in the Gulf of Mannar from Kalpitiya
Peninsula to Mannar Island. There are four large coral reefs namely the Bar Reef on the west of the
Kalpitiya Peninsula, Silavathurai, Arippu and Vankalai. These large coral reefs are mainly ‘patch reefs’
located offshore from 1-2 km to more than 10 km away from the coastline. All of these coral banks
are in very shallow water up to about 5 m depth and the deepest coral banks do not exceeding 15 m.

In view of this situation, offshore wind development in the Gulf of Mannar will have to be planned
with due consideration given to its critical ecosystem.

5.6.3 Petroleum resources development

Numerous attempts were made by the government to develop petroleum resource in the Gulf of
Mannar on a commercial scale. Although some evidence of presence of hydrocarbons was found in
the 1980s no serious efforts were made to extract oil, as it was said to be commercially unviable,
given the depth of reserves and technology available at the time. Recent studies have identified the
existence of hydrocarbon potential parallel to the continental shelf margin of the country, spreading
out from the south to the east and north.

Sri Lanka's Petroleum Resources Development Secretariat (PRDS) has identified several blocks for
offshore oil exploration in Mannar Basin and Cauvery Basin. The blocks comprise both shallow and
deeper waters. The study areas are situated at a substantial distance from the Mannar Island but
seem to be quite close to land (approximately 3-4 km) along Silavathurai coastal region. Any future
efforts to develop offshore wind in this region will have to be undertaken in close consultation with
PRDS.

ttentura | The power of

natural thinking

26
Action Plan - Wind power development in the Mannar region Revision No: 1

£305674 30 August 2017

6. References

1 TA 9085-SRI: Wind power generation project, Inception Report, Entura, 10/11/2016

2] TA: 7837 SRI - Part 2: Wind and Solar Resource Assessment

3 TA-8167 Sri: capacity building for clean power development part b: preparation of renewable
energy development and wind park master plans and Business model for wind park — Final
Report, March 2014

4 Mannar wind power project wind resource, wind turbine suitability and energy production
report, Entura, 1 June 2017

5 Can the wind industry bank on wind lidar?, Wind Power Monthly Expert Report, Windpower
Monthly, ZephiR, 2014

6. FGW TR 6 standard (Technical Guidelines for Wind Turbines, Part 6: Determination of Wind
Potential and Energy Yields, published by FGW e.V. — Férdergesellschaft Windenergie und
andere Erneuerbare Energien), Sept 2014

7 Improved Bankability, The Ecofys position on LiDAR use, 2013,

8 International Energy Agency, Ground-based vertically-profiling remote sending for wind
resource assessment, Expert group study on recommended practices, 1st Edition, January
2013

9 Measnet, Evaluation of Site-Specific Wind Conditions, Version 1, 2009, Annex C, Alternative
Wind Measurement Procedure

10] DNV, DNV-RP-J101, Use of Remote Sensing for Wind Energy Assessments, April 2011

11] Windpower Monthly, 24/1/2017,
http://www.windpoweroffshore.com/article/1421825/offshore-wind-costs-fall-32-2011

12] Ceylon Electricity Board, Transmission and Generation Planning Branch, Long Term Generation
Expansion Plan 2015 -2034, dated July 2015.

13] Ceylon Electricity Board, Transmission and Generation Planning Branch, Long Term
Transmission Development Plan 2015-2024, dated May 2016.

14] Wind Turbines: Planning and Separation Distances, NIAR 767-13: Research and Information
Service, Northern Ireland Assembly, Room 139, Parliament Buildings, Belfast BT4 3XX -
September 2013

15] http://www.gwec.net/global-figures/global-offshore/

trentura | The power ot

natural thinking 27
Action Plan - Wind power development in the Mannar region Revision No: 1

£305674 30 August 2017
16] The European offshore wind industry, key trends and statistics 2016, Wind Europe
17] IEA-ETSAP and IRENA© Technology Brief E07 — March 2016 www.etsap.org — www.irena.org.
18] https://www.boem.gov/Offshore-Wind-Energy/
19] https://en.wikipedia.org/wiki/Vindeby_Offshore_Wind_Farm

20

21

22

23

24

25,

28

Augustin Siluvaithasan SOSAI: 2015, ILLEGAL FISHING ACTIVITY — A NEW THREAT IN MANNAR
ISLAND COASTAL AREA (SRI LANKA), Transylv. Rev. Syst. Ecol. Res. 17.1 (2015), “The Wetlands
Diversity”

http://natureconservation.in/gulf-of-mannar-marine-national-park-complete-detail-updated/

Manitoba HVDC Research Centre, “Final Report, Part 4: Technical Assessment of Renewable
Energy Scenarios: Study on Impact of the Mannar Wind Power Development Zone: TA-8167
SRI: Capacity Building for Clean Power Development, leading towards the Sri Lanka Renewable
Energy Master Plan, dated December 2014.

Wind Energy Easements and Leases: Compensation Packages — Windustry, 2105 First Avenue
South, Minneapolis, MN 55404, email: info@windustry.org web: www.windustry.org

Land-Use Requirements of Modern Wind Power Plants in the United States: Paul Denholm,
Maureen Hand, Maddalena Jackson, and Sean Ong, Technical Report NREL/TP-6A2-45834,
August 2009

Template for Submission of Scientific Information to Describe Areas Meeting Scientific Criteria
for Ecologically or Biologically Significant Marine Areas — H.B. Jayasiri, Principal Scientist,;
S.S,K, Haputhantri, Principal Scientist, Marine Biological Resources Division, National Aquatic
Resources Research and Development Agency

trentura | The power ot

natural thinking
